 

Exhibit 10.4

EXECUTION COPY

 

AGREEMENT AND PLAN OF MERGER

by and among

ANGIOTECH PHARMACEUTICALS, INC.,

ANGIOTECH PHARMACEUTICALS (US), INC.,

QUAICH ACQUISITION, INC.,

and

QUILL MEDICAL, INC.

 

 

Dated as of May 25, 2006

 

 

 

 



--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

     Page  

ARTICLE 1. DEFINITIONS

     1    1.1     

Defined Terms

     1   

ARTICLE 2. THE MERGER

     19    2.1     

The Merger

     19    2.2     

Effective Time

     20    2.3     

Escrow

     20    2.4     

Effect of the Merger

     20    2.5     

Certificate of Incorporation; Bylaws

     20    2.6     

Directors and Officers

     20    2.7     

The Merger Consideration; Effect on Outstanding Securities of the Company

     21    2.8     

Dissenting Shares

     32    2.9     

Surrender and Payment

     32    2.10   

Lost, Stolen or Destroyed Certificates

     34    2.11   

Taking of Necessary Action; Further Action

     34    2.12   

Tax Withholding

     34    2.13   

Permitted Distribution

     34    2.14   

Stockholder Representative

     34   

ARTICLE 3. REPRESENTATIONS AND WARRANTIES OF THE COMPANY

     35    3.1     

Organization of the Company

     35    3.2     

Capitalization of the Company

     35    3.3     

Stockholders’ Agreements, etc

     36    3.4     

Authorization

     36    3.5     

Officers and Directors

     37    3.6     

Bank Accounts

     37    3.7     

Subsidiaries

     37    3.8     

Property and Equipment

     37   

 

-i-



--------------------------------------------------------------------------------

3.9     

Accounts Receivable

     38    3.10   

Environmental Matters

     38    3.11   

Contracts

     39    3.12   

No Conflict or Violation; Consents

     40    3.13   

Financial Statements; Books and Records

     41    3.14   

Absence of Certain Changes or Events

     42    3.15   

Liabilities

     44    3.16   

Litigation

     44    3.17   

Labor Matters

     44    3.18   

Employee Benefit Plans

     45    3.19   

Compliance with Laws

     46    3.20   

Intellectual Property

     48    3.21   

Tax Matters

     52    3.22   

Insurance

     54    3.23   

Product Warranty

     55    3.24   

Brokers’ and Finders’ Fees

     55    3.25   

No Other Agreements to Sell the Company or the Assets

     55    3.26   

Board Recommendation

     55    3.27   

Material Misstatements or Omissions

     55    3.28   

Hart-Scott-Rodino

     55   

ARTICLE 4. REPRESENTATIONS AND WARRANTIES OF BUYER, PARENT AND MERGER SUB

     56    4.1     

Organization

     56   

 

-ii-



--------------------------------------------------------------------------------

4.2     

Authorization

     56    4.3     

No Conflicts

     56    4.4     

Merger Consideration

     57    4.5     

Brokers’ and Finders’ Fees

     57    4.6     

Approvals

     57    4.7     

Buyer’s Stock

     57    4.8     

SEC Filings; Financial Statements

     57    4.9     

Absence of Changes

     58    4.10   

Litigation

     58    4.11   

Compliance with Laws

     59   

ARTICLE 5. COVENANTS

     59    5.1     

Conduct of Business of the Company

     59    5.2     

No Solicitation

     62    5.3     

Proxy Statement; Company Board Recommendation

     63    5.4     

Expenses

     64    5.5     

Public Disclosure

     64    5.6     

Access to Information

     64    5.7     

Commercially Reasonable Efforts

     64    5.8     

Notification of Certain Matters

     65    5.9     

Proprietary Rights

     65    5.10   

FIRPTA Certificate

     65    5.11   

Voting Agreements

     66    5.12   

Enforcement of Company Proprietary Rights

     66    5.13   

Minimum Net Working Capital

     66   

ARTICLE 6. CONDITIONS TO THE MERGER

     66    6.1     

Conditions to Obligations of Each Party to Effect the Merger

     66    6.2     

Additional Conditions to Obligations of the Company

     66    6.3     

Additional Conditions to the Obligations of Buyer and Merger Sub

     67   

 

-iii-



--------------------------------------------------------------------------------

ARTICLE 7. INDEMNIFICATION

     69    7.1     

Indemnification by Parent, Buyer and Surviving Corporation

     69    7.2     

Indemnification by the Company Stockholders

     69    7.3     

Exclusive Remedy

     70    7.4     

No Contribution

     70    7.5     

Indemnification Claims

     70    7.6     

Third-Party Claims

     71    7.7     

Payment of Claims: Set Off Limitations

     72    7.8     

Limitations of Liability

     73   

ARTICLE 8. TERMINATION, AMENDMENT AND WAIVER

     74    8.1     

Termination

     74    8.2     

Procedure for Termination

     75    8.3     

Effect of Termination

     75    8.4     

Extension; Waiver

     75   

ARTICLE 9. MISCELLANEOUS PROVISIONS

     76    9.1     

Notices

     76    9.2     

Entire Agreement

     77    9.3     

Further Assurances; Post-Closing Cooperation

     77    9.4     

Amendment and Modification

     77    9.5     

Waiver of Compliance; Consents

     78    9.6     

Third-Party Beneficiaries

     78    9.7     

No Assignment; Binding Effect

     78   

 

-iv-



--------------------------------------------------------------------------------

9.8     

Headings

     78    9.9     

Invalid Provisions

     78    9.10   

Governing Law

     78    9.11   

Arbitration

     79    9.12   

Construction

     80    9.13   

Currency

     80    9.14   

Counterparts

     80   

 

-v-



--------------------------------------------------------------------------------

 

EXHIBITS AND SCHEDULES TO THE AGREEMENT AND PLAN OF MERGER

 

Exhibit A    Form of Voting Agreement Exhibit B    Form of Stockholder
Representative Agreement

 

-vi-



--------------------------------------------------------------------------------

 

AGREEMENT AND PLAN OF MERGER

THIS AGREEMENT AND PLAN OF MERGER, dated as of May 25, 2006 (this “Agreement” ),
is by and among Angiotech Pharmaceuticals, Inc., a corporation organized under
the laws of British Columbia ( “Parent” ), Angiotech Pharmaceuticals (US), Inc.,
a Washington corporation and wholly-owned subsidiary of Parent ( “Buyer” ),
Quaich Acquisition, Inc., a Delaware corporation and wholly-owned subsidiary of
Buyer ( “Merger Sub” ), and Quill Medical, Inc., a Delaware corporation (the
“Company” ).

RECITALS

A. The respective Boards of Directors of Parent, Buyer, Merger Sub and the
Company have determined that it is advisable and in the best interests of their
respective stockholders to effect the acquisition of the Company pursuant to the
terms and subject to the conditions set forth in this Agreement.

B. In furtherance of such acquisition, the Boards of Directors of Parent, Buyer,
Merger Sub and the Company have each approved and declared advisable the merger
of Merger Sub with and into the Company (the “Merger” ), upon the terms and
subject to the conditions set forth in this Agreement and in accordance with
applicable law, including the applicable provisions of the General Corporation
Law of the State of Delaware (the “DGCL” or “Delaware Law” ).

C. In connection with the execution of this Agreement and as an inducement to
Buyer and Merger Sub to enter into this Agreement, Matthew A. Megaro and Gregory
L. Ruff (together, the “Major Stockholders”) shall have executed and delivered
to Buyer and Merger Sub, concurrently with the execution and delivery of this
Agreement by the parties hereto, a Voting Agreement in the form attached hereto
as Exhibit A.

D. Pursuant to the Merger, each outstanding share of Company Stock (as defined
herein) issued and outstanding immediately prior to the Effective Time (as
defined herein), other than Dissenting Shares (as defined herein), shall be
converted solely into the right to receive the consideration set forth in
Section 2.7 hereof, upon the terms and subject to the conditions set forth in
this Agreement.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements contained in this Agreement, and intending to be legally bound
hereby, Buyer, Merger Sub and the Company hereby agree as follows:

ARTICLE 1.

DEFINITIONS

1.1 Defined Terms. As used in this Agreement, the terms below shall have the
following meanings:

“AAA” has the meaning set forth in Section 9.11(a).

 



--------------------------------------------------------------------------------

 

“Acquisition Agreement” has the meaning set forth in Section 5.2(c).

“Acquisition Proposal” has the meaning set forth in Section 5.2(a).

“Actions” means, collectively, any action, order, writ, injunction, judgment or
decree outstanding or claim, suit, litigation, proceeding, investigation or
dispute as to which written notice has been provided to the applicable party.

“Additional Earnout Year” has the meaning set forth in Section 9.11(d).

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under direct or indirect common
control with such Person. For the purposes of this definition, “control” when
used with respect to any Person means the power to direct the management and
policies of such Person, directly or indirectly, whether through the direct or
indirect ownership of more than 50% of all voting securities, equity, or other
ownership interests, by contract or otherwise; and the terms “controlling” and
“controlled” have the meanings correlative to the foregoing.

“Aggregate Liquidation Preference” means the sum of (a) the Series A Preference
multiplied by the aggregate number of shares of Series A Preferred Stock
outstanding immediately prior to the Effective Time, (b) the Series B Preference
multiplied by the aggregate number of shares of Series B Preferred Stock
outstanding immediately prior to the Effective Time, (c) the Series C Preference
multiplied by the aggregate number of shares of Series C Preferred Stock
outstanding immediately prior to the Effective Time, and (d) the Series D
Preference multiplied by the aggregate number of shares of Series D Preferred
Stock outstanding immediately prior to the Effective Time. Shares of Series A
Preferred Stock, Series B Preferred Stock, Series C Preferred Stock and Series D
Preferred Stock that are converted to Company Common Stock immediately prior to
the Effective Time shall not be considered outstanding at the Effective Time.

“Agreement” has the meaning set forth in the preamble.

“Alternative Transaction Fee” means $5,000,000.00.

“Angiotech SEC Reports” has the meaning set forth in Section 4.8(a).

“Appraisal Claims” has the meaning set forth in Section 7.2(b).

“Assets” means the right, title and interest of any Person in its properties,
assets and rights of any kind, whether tangible or intangible, real or personal,
including without limitation the right, title and interest in the following: all
Contracts and Contract Rights; all machinery, equipment and computer hardware;
all inventory; all Books and Records; all Proprietary Rights; all Permits; all
return and other rights under or pursuant to all warranties, representations and
guarantees made by suppliers and other third parties in connection with the
Assets or services furnished to such Person; all cash, accounts receivable,
deposits and prepaid expenses; and all goodwill.

 

-2-



--------------------------------------------------------------------------------

 

“Balance Sheet” means the unaudited or audited, as the case may be, balance
sheet of the Company as of the Balance Sheet Date which constitutes a portion of
the Financial Statements.

“Balance Sheet Date” means December 31, 2005.

“Bankruptcy Event” means with respect to a Person: (a) an adjudication that it
is bankrupt or insolvent, or the entry of an order for relief under applicable
bankruptcy or any similar law; (b) the making by it of a general assignment for
the benefit of creditors; (c) the commencement by it of a voluntary case or
other proceeding seeking liquidation, reorganization or other relief with
respect to itself or its debts under any bankruptcy, insolvency or other similar
law now or hereafter in effect, or seeking the appointment of a trustee,
receiver, liquidator, custodian or other similar official over it or any
substantial part of its property, or consent to any such relief or to the
appointment of or taking of possession by any such official in an involuntary
case or other proceeding commenced against it; or (d) the commencement against
it of an involuntary case or other proceeding seeking liquidation,
reorganization or other relief with respect to it or its debts under any
bankruptcy, insolvency or other similar law now or hereafter in effect or
seeking the appointment of a trustee, receiver, liquidator, custodian or other
similar official over it or any substantial part of its property, such
involuntary case or other proceeding remaining undismissed or unstayed for a
period of 60 calendar days.

“Barbed Suture Products” means (whether in the form existing on the Closing Date
or as later developed, modified or enhanced by Buyer or its Affiliates)
self-anchoring sutures and devices for all fields of use, the manufacture, use,
sale, offer for sale, or importation of which, if performed by a Person who did
not own or have license to the Company Patent Rights and/or Company Know-How,
would constitute misappropriation of Company Know-How and/or infringe a Valid
Claim of at least one patent included in the Company Patent Rights, including
without limitation Contour Threads™ and Quill® Barbed Sutures for tissue repair
and wound closure to the extent they meet the foregoing test.

“Basket” has the meaning set forth in Section 7.8(a).

“Bonus Payments” means all bonus payments, retention payments, incentive
compensation payments, service award payments or other similar payments payable
by the Company to any of the Company’s current or past Employees or consultants,
in connection with the transactions contemplated by this Agreement or otherwise.

“Books and Records” means all books, records, lists, ledgers, financial data,
financial files, financial reports, Tax Returns and related work papers and
letters from accountants relating to the Assets of the Company or the Business,
minute books and stock transfer ledgers.

 

-3-



--------------------------------------------------------------------------------

 

“Business” means the business and operations of the Company, as conducted by the
Company as of the date of this Agreement.

“Business Combination” means, with respect to any Person, (a) any merger,
consolidation or other business combination to which such Person is a party,
(b) any sale, dividend, split or other disposition of any capital stock or other
equity interests of such Person (except for issuances of common stock upon
conversion of preferred stock outstanding on the date hereof or the exercise of
options or warrants outstanding on the date hereof or issued in accordance with
the covenants of this Agreement), (c) any tender offer (including a self
tender), exchange offer, recapitalization, restructuring, liquidation,
dissolution or similar or extraordinary transaction, (d) any sale, dividend or
other disposition of all or a material portion of the Assets of such Person
(including by way of exclusive license or joint venture formation) or (e) the
entering into of any agreement or understanding, the granting of any rights or
options, or the acquiescence of such Person, with respect to any of the
foregoing.

“Business Day” means a day other than Saturday, Sunday or any day on which banks
located in the State of New York are authorized or obligated to close.

“Buyer” has the meaning set forth in the preamble.

“Cash Pro-Rata Portion” means the dollar amount of the Initial Merger
Consideration which each Company Holder is entitled to receive as set forth on
the Merger Consideration Spreadsheet relative to the aggregate amount of the
Initial Consideration that the Company Holders are entitled to receive in
respect of their shares of Company Stock or pursuant to Section 2.7(c).

“CDAPCA” has the meaning set forth in Section 3.19(b).

“Certificate of Merger” has the meaning set forth in Section 2.2.

“Certificates” has the meaning set forth in Section 2.9(b).

“Claim Notice” has the meaning set forth in Section 7.5.

“Closing” has the meaning set forth in Section 2.1(b).

“Closing Date” has the meaning set forth in Section 2.1(b).

“Code” means the Internal Revenue Code of 1986, as amended.

“Combination Product” means any product of the Parent, Buyer, Surviving
Corporation or their respective Affiliates that is comprised of one or more
Barbed Suture Products and bundled with, packaged with or sold in connection
with one or more other products of the Parent, Buyer, Surviving Corporation or
their respective Affiliates.

 

-4-



--------------------------------------------------------------------------------

 

“Combination Product Adjustment” shall mean if, on a country-by-country basis, a
Barbed Suture Product is sold as part of a Combination Product, Net Sales for
such Combination Product shall be calculated by multiplying actual Net Sales of
such Combination Product by the fraction A/(A + B), where A is the average sales
price of the Barbed Suture Product, if sold separately in finished form in such
country, and B is the average sales price of all other products in the
combination, if sold separately in finished form in such country. If, on a
country-by-country basis, the Barbed Suture Product is sold separately in
finished form in such country but the other product(s) in the Combination
Product is not sold separately in finished form in such country, Net Sales shall
be calculated by multiplying actual Net Sales of such Combination Product by the
fraction C/(C+D) where C is the average sales price of the Barbed Suture Product
and D is the difference between the average sales price of the Combination
Product and the average sales price of the Barbed Suture Product. If, on a
country-by-country basis, the other product(s) in the Combination Product is
sold separately in finished form in such country but the Barbed Suture Product
is not sold separately in finished form in such country, Net Sales shall be
calculated by multiplying actual Net Sales of such Combination Product by the
fraction one (1) minus (E/(E+F)) where E is the average sales price of the other
product(s) in the Combination Product and F is the difference between the
average sales price of the Combination Product and the average sales price of
the other product(s). If, on a country-by­country basis, neither the Barbed
Suture Product nor the other product(s) is sold separately in finished form in
such country, Net Sales for such Combination Product shall be calculated by
multiplying actual Net Sales of such Combination Product by the fraction G/(G +
H), where G is the fair market value of the Barbed Suture Product determined in
good faith by Parent based on available market information, and H is the fair
market value of all the other products in the Combination Product determined in
good faith by Parent based on available market information.

“Commercialization Efforts” shall mean efforts (a) to commercialize all Barbed
Suture Products for the indications for which the requisite governmental
approval, including FDA clearance, has been granted, (b) to develop and obtain
the requisite governmental approval, including FDA clearance, of the orthopedic
indication of a Barbed Suture Product for tendon repair and (c) to commercially
exploit the Company’s existing Company Proprietary Rights.

“Commercially Reasonable Efforts” shall mean efforts and deployment of
resources, consistent with the exercise of reasonable and prudent scientific and
business judgment in good faith, normally used by a company in the medical
device industry for a product owned by it or to which it has rights, which is of
similar market potential at a similar stage in its development or product life,
taking into account issues of safety and efficacy, product profile, product
portfolio management, with consideration to the competitiveness of the
marketplace, the proprietary position of the product, the regulatory and
reimbursement structure involved, the cost of scaling up a manufacturing process
(including facility costs), the profitability of the applicable products, and
other relevant factors applicable to the medical device industry.

“Common Merger Consideration” means the dollar amount equal to a fraction, (x)
the numerator of which is equal to the Initial Merger Consideration minus the
Aggregate Liquidation Preference, and (y) the denominator of which is equal to
the number of shares of Company Common Stock outstanding immediately prior to
the Effective Time, including such shares of Company Common Stock issued upon
the conversion of Company Preferred Stock and the exercise of Company Options
and Company Warrants prior to the Effective Time.

 

-5-



--------------------------------------------------------------------------------

 

“Common Warrants” means any warrants to purchase shares of Company Common Stock,
whether exercisable or unexercisable, granted by the Company.

“Common Warrantholder” has the meaning set forth in Section 2.7(d).

“Company” has the meaning set forth in the preamble.

“Company Acquisition” shall mean any of the following transactions (other than
the transactions contemplated by this Agreement): (i) a merger, consolidation,
business combination, recapitalization, liquidation, dissolution or similar
transaction involving Company pursuant to which Company’s stockholders
immediately preceding such transaction hold less than 50% of the aggregate
equity interests in the surviving or resulting entity of such transaction, (ii)
a sale or other disposition by Company of assets representing in excess of 50%
of the aggregate fair market value of Company’s business immediately prior to
such sale, or (iii) the acquisition by any Person (including by way of a tender
offer or an exchange offer or issuance by Company), directly or indirectly, of
beneficial ownership or a right to acquire beneficial ownership of shares
representing in excess of 50% of the voting power of the then outstanding shares
of capital stock of Company other than the sale of securities of the Company in
connection with a bona fide financing transaction for capital raising purposes.

“Company Common Stock” means the common stock, par value $0.001 per share, of
the Company.

“Company Disclosure Schedule” has the meaning set forth in Article 3.

“Company Holder” means the Company Stockholders together with the Company
Optionholders entitled to Merger Consideration and included on the Merger
Consideration Spreadsheet pursuant to Section 2.7(c).

“Company Holders Protection Payment” has the meaning set forth in
Section 5.12(a).

“Company Know-How” means any and all proprietary information and know-how of the
Company relating to the Company’s proprietary sutures, including without
limitation methods for making and optimizing the performance of such sutures,
and methods and devices for the delivery of such sutures, which information is
licensed to, or owned or controlled by the Company, including but not limited
to, all technical data, practices, plans, specifications, procedures and other
information.

 

-6-



--------------------------------------------------------------------------------

 

“Company Material Adverse Effect” means any change, circumstance or effect that
is materially adverse to the business, operations, assets, properties,
liabilities, financial condition or results of operations of the Company, taken
as a whole, or that materially impairs the ability of the Company to consummate
any of the transactions contemplated by this Agreement; provided, however, that
any adverse change, event or effect arising from: (i) conditions generally
affecting the United States economy or generally affecting one or more
industries in which the Company operates except to the extent the Company is
affected in a disproportionate manner as compared to other similarly situated
companies in the same industries; (ii) national or international political or
social conditions, including terrorism or the engagement by the United States in
hostilities or acts of war; (iii) financial, banking or securities markets
(including any disruption thereof and any decline in the price of any security
or any market index); (iv) changes in GAAP or other similar accounting
requirements in foreign countries which are not specific to the Company;
(v) changes in any laws, rules, regulations, orders, or other binding directives
issued by any Governmental or Regulatory Authority except to the extent the
Company is affected in a materially disproportionate manner as compared to other
similarly situated companies in the same industries; (vi) any action taken by
Parent, Buyer or Merger Sub prior to or on the Closing Date; (vii) the public
announcement, pendency or completion of the transactions contemplated by this
Agreement; or (viii) any failure, in and of itself, by the Company to meet any
internal or disseminated projections, forecasts or revenue or earnings
predictions (previously supplied to Parent, Buyer or Merger Sub prior to
Closing) for any period; or (x) any compliance by the Company with any request
made by Buyer or its Affiliates, shall not be taken into account in determining
whether a “Company Material Adverse Effect” has occurred or would reasonably be
expected to occur. References in this Agreement to dollar amount thresholds
shall not be deemed to be evidence of a Company Material Adverse Effect or
materiality.

“Company Options” means any options to purchase shares of Company Common Stock,
whether vested or unvested, granted by the Company pursuant to any Company Stock
Plan.

“Company Patent Rights” means all of the following Proprietary Rights of the
Company: (a) all United States and foreign patents, patent applications and
provisional applications relating to the Barbed Suture Products and set forth on
Section 3.20(b) of the Company Disclosure Schedule and (b) all United States and
foreign patents issued with respect to the applications identified in clause
(a) hereof including divisional applications, continuations, re examinations and
re issues of such applications or patents.

“Company Permits” has the meaning set forth in Section 3.19(b).

“Company Preferred Stock” means the Series A Preferred Stock, the Series B
Preferred Stock, the Series C Preferred Stock and the Series D Preferred Stock.

“Company Proprietary Right” shall mean any Proprietary Right that (a) is owned
by, (b) is licensed to the Company or (c) was developed or created by or for the
Company.

“Company Stock” means the Company Common Stock and the Company Preferred Stock.

“Company Stock Plan” means the Quill Medical Stock Option Plan.

 

-7-



--------------------------------------------------------------------------------

 

“Company Stockholder” means each holder of Company Stock immediately prior to
the Effective Time.

“Company Stockholder Approval” means the adoption of this Agreement and the
approval of the Merger by (a) the holders of at least a majority of the
outstanding shares of Company Stock and Preferred Stock, voting together as a
single class and on an as-converted basis, (b) the holders of a majority of the
outstanding shares of Series B Preferred Stock, voting together as a single
class, (c) the holders of a majority of the outstanding shares of Series C
Preferred Stock, voting together as a single class and (d) the holders of a
majority of the outstanding shares of Series B Preferred Stock, Series C
Preferred Stock and Series D Preferred Stock, voting together as a single class
and on an as-converted basis.

“Company Stockholders’ Meeting” has the meaning set forth in Section 5.3(a).

“Company Warrants” means the Common Warrants and the Preferred Warrants.

“Confidentiality Agreement” has the meaning set forth in Section 5.6.

“Contested Claim” has the meaning set forth in Section 7.5.

“Contract Rights” means all rights and obligations under the Contracts.

“Contracts” means all agreements, contracts, leases (whether for real or
personal property), purchase orders, undertakings, covenants not to compete,
employment agreements, confidentiality agreements, licenses, instruments,
obligations and commitments to which a Person is a party or by which a Person or
any of its Assets are bound or affected, whether written or oral.

“Cosmetic Indications” means use of the Barbed Suture Products for aesthetic
correction of ptosis in aesthetic and cosmetic surgery, including breast and
other non-facial applications.

“CSA” has the meaning set forth in Section 3.19(b).

“DEA” has the meaning set forth in Section 3.19(b).

“Deferred Compensation Plan” has the meaning set forth in Section 3.18(f).

“DGCL” or “Delaware Law” has the meaning set forth in the recitals.

“Dissenting Shares” has the meaning set forth in Section 2.8(a).

“Earnout Objection Statement” has the meaning set forth in Section 2.7(g)(viii).

“Earnout Payment” means any payment made to Company Holders pursuant to
Section 2.7(g) and Section 9.11, if applicable.

“Earnout Payment Actual Value” has the meaning set forth in
Section 2.7(g)(viii).

 

-8-



--------------------------------------------------------------------------------

 

“Earnout Payment Calculation” has the meaning set forth in Section 2.7(g)(viii).

“Earnout Payment High Value” has the meaning set forth in Section 2.7(g)(viii).

“Earnout Payment Low Value” has the meaning set forth in Section 2.7(g)(viii).

“Earnout Period” means the five year period beginning on the first day of the
first full calendar quarter immediately after the Closing and ending on the last
day of the last calendar quarter of Earnout Year Five.

“Earnout Pro-Rata Portion” means the relative percentage of any Earnout Payment
which each Company Holder is entitled to receive as set forth on the Merger
Consideration Spreadsheet relative to the aggregate amount of the Aggregate
Earnout Amount, the Orthopedic Milestone Payment and the Wound Closure Milestone
Payment that the Company Holders may be entitled to receive in respect of their
shares of Company Stock.

“Earnout Year” means any of Earnout Year One, Earnout Year Two, Earnout Year
Three, Earnout Year Four or Earnout Year Five.

“Earnout Year Five” means the four calendar quarter period beginning on the
first day of the first full calendar quarter immediately after Earnout Year Four
and ending on the last day of the fourth calendar quarter immediately after the
Earnout Year Four.

“Earnout Year Four” means the four calendar quarter period beginning on the
first day of the first full calendar quarter immediately after Earnout Year
Three and ending on the last day of the fourth calendar quarter immediately
after the Earnout Year Three.

“Earnout Year One” means the four calendar quarter period beginning on the first
day of the first full calendar quarter immediately after the Closing and ending
on the last day of the fourth calendar quarter immediately after the Closing.

“Earnout Year Three” means the four calendar quarter period beginning on the
first day of the first full calendar quarter immediately after Earnout Year Two
and ending on the last day of the fourth calendar quarter immediately after
Earnout Year Two.

“Earnout Year Two” means the four calendar quarter period beginning on the first
day of the first full calendar quarter immediately after Earnout Year One and
ending on the last day of the fourth calendar quarter immediately after Earnout
Year One.

“Effective Time” has the meaning set forth in Section 2.2.

“Employee Plans” has the meaning set forth in Section 3.18(a).

“Employees” means all officers and directors of the Company and all other
Persons employed by the Company on a full or part-time basis.

“Encumbrance” means any claim, lien, pledge, option, charge, easement, tax
assessment, security interest, deed of trust, mortgage, right-of-way,
encroachment, building or use restriction, conditional sales agreement,
encumbrance or other right of third parties, whether voluntarily incurred or
arising by operation of Law, and includes any agreement to give any of the
foregoing in the future, and any contingent sale or other title retention
agreement or lease in the nature thereof.

 

-9-



--------------------------------------------------------------------------------

 

“End Date” has the meaning set forth in Section 8.1(b).

“Environmental Laws” means all applicable U.S. federal, state, district and
local laws, all rules or regulations promulgated thereunder, and all orders,
consent orders, judgments, notices, permits or demand letters issued,
promulgated or entered pursuant thereto, relating to pollution or protection of
the environment (including, without limitation, ambient air, surface water,
ground water, land surface, or subsurface strata), including, without
limitation, (a) laws relating to emissions, discharges, releases or threatened
releases of pollutants, contaminants, chemicals, industrial materials, wastes or
other substances into the environment and (b) laws relating to the
identification, generation, manufacture, processing, distribution, use,
treatment, storage, disposal, recovery, transport or other handling of
pollutants, contaminants, chemicals, industrial materials, wastes or other
substances. Environmental Laws shall include, without limitation, the
Comprehensive Environmental Response, Compensation and Liability Act of 1980, as
amended ( “CERCLA” ), the Toxic Substances Control Act, as amended, the
Hazardous Materials Transportation Act, as amended, the Resource Conservation
and Recovery Act, as amended ( “RCRA” ), the Clean Water Act, as amended, the
Safe Drinking Water Act, as amended, the Clean Air Act, as amended, and all
analogous laws promulgated or issued by any state or other Governmental or
Regulatory Authority.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“ERISA Affiliate” means any entity which is (or at any relevant time was) a
member of a “controlled group of corporations” with, under “common control”
with, or a member of an “affiliated service group” with, or otherwise required
to be aggregated with, the Company as set forth in Section 414(b), (c), (m) or
(o) of the Code.

“Escrow Agreement” means shall have the meaning set forth in Section 2.3(a).

“Escrow Amount” means Net Working Capital equal to $2,000,000.00.

“Escrow Pro-Rata Portion” means the dollar amount of the Escrow Amount which
each Company Holder may be entitled to receive as set forth on the Merger
Consideration Spreadsheet, subject to the provisions of Article 7 of this
Agreement, relative to the aggregate amount of the Escrow Amount that the
Company Holders may be entitled to receive pursuant to the terms of this
Agreement, subject to the provisions of Article 7 of this Agreement.

“Exchange” has the meaning set forth in Section 2.7(g)(ix).

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Exchange Agent” shall have the meaning set forth in Section 2.9(a).

 

-10-



--------------------------------------------------------------------------------

 

“Expenditures” means all direct costs and indirect costs incurred by Parent,
Buyer, Surviving Corporation or its Affiliates, including, without limitation,
manufacturing costs, general and administrative costs, marketing and other
commercial expenses.

“Expense Pro-Rata Portion” means the relative percentage of all amounts paid by
the Company Holders to Parent, Buyer or the Surviving Corporation by the Company
Holders pursuant to Section 7.2(c) in respect of a Special Claim or an
Infringement Claim relative to the aggregate amount of all costs, liabilities or
expenses incurred by Parent, Buyer or the Surviving Corporation in connection
with such Special Claim or Infringement Claim.

“Extraordinary Transaction” means any (a) merger, consolidation or
reorganization of Parent, Buyer or the Surviving Corporation following which the
direct or indirect owners of 50% or more of the combined voting power of
Parent’s, Buyer’s or the Surviving Corporation’s (as the case may be) then
outstanding voting securities immediately prior to the closing of such
transaction do not beneficially own, directly or indirectly, more than 50% of
the combined voting power of Parent’s, Buyer’s or the Surviving Corporation’s
(as the case may be) then outstanding voting securities, (b) sale, transfer,
divestiture or other distribution of substantially all of the assets of Parent,
Buyer, the Business or the Surviving Corporation to a third party that is not an
Affiliate of Parent, Buyer or the Surviving Corporation, or (c) any Person
acquires a “beneficial ownership”) (as such term is used in Rule 13d-3 under the
Securities Exchange Act of 1934, as amended), directly or indirectly, of
securities of Parent, Buyer or the Surviving Corporation (as the case may be)
representing 50% or more of the combined voting power of Parent’s, Buyer’s or
the Surviving Corporation’s (as the case may be) then outstanding voting
securities.

“Facilities” has the meaning set forth in Section 3.8(a).

“FDA” means the United States Food and Drug Administration.

“FDCA” has the meaning set forth in Section 3.19(b).

“Financial Statements” means the (a) the audited consolidated balance sheet of
the Company as at December 31, 2004 and December 31, 2005 and the related
audited consolidated statement of operations and comprehensive loss,
consolidated statements of shareholders’ deficit and consolidated statement of
cash flows for each of the fiscal years then ended, together with the report
thereon of independent certified public accountants, each prepared in accordance
with GAAP consistently applied throughout the periods covered, and (b) an
unaudited consolidated balance sheet of the Company as at March 31, 2006, and
the related unaudited consolidated statement of operations and comprehensive
loss and consolidated statement of cash flows for such period, each prepared in
accordance with GAAP consistently applied throughout the periods covered.

“GAAP” means generally accepted accounting principles as applied in the United
States.

“Governmental or Regulatory Authority” means any court, tribunal, arbitrator,
authority, agency, bureau, board, commission, department, ministry or a branch
thereof, official or other instrumentality of the United States, any foreign
country or any domestic or foreign state, province, county, city or other
political subdivision.

 

-11-



--------------------------------------------------------------------------------

 

“HSR” has the meaning set forth in Section 3.28.

“Indemnifiable Losses” means any and all losses, damages, awards, assessments,
judgments, fines, penalties, costs and expenses (including reasonable attorneys’
fees), including, without limitation, those that are actual or reasonably
foreseeable. The amount of any such Indemnifiable Losses for the purposes of
indemnification hereunder shall be limited to the actual, direct and reasonably
foreseeable damages sustained by the Indemnified Party determined net of the sum
of any amounts that would be reasonably expected to be recoverable by any
Indemnified Party under insurance policies of the Indemnified Party with respect
to such Indemnifiable Losses (regardless of whether claims are actually made
against such insurance or whether such insurance recovery is actually obtained)
and refund, credit or reduction in tax realized or that would be reasonably
expected to be realizable by the Indemnified Party (or any consolidated,
combined or unitary group of which the Indemnified Party is also a member)
arising from the incurrence or payment of such Indemnifiable Losses (based upon
the maximum marginal tax rate applicable to such persons), and shall not include
any actual or alleged lost profits, lost opportunities or other consequential,
incidental or special damages, provided, however, that any actual or alleged
lost profits, lost opportunities or other consequential, incidental or special
damages recovered against Parent, Buyer or the Surviving Corporation as part of
a Third-Party Claim brought against Parent, Buyer or the Surviving Corporation
may be included.

“Indemnified Party” has the meaning set forth in Section 7.3.

“Indemnifying Party” has the meaning set forth in Section 7.5.

“Independent Accounting Firm” means an accounting firm mutually acceptable to
Buyer and the Stockholder Representative to resolve any remaining objections or,
if Buyer and the Stockholder Representative are unable to agree on the choice of
an accounting firm, a nationally-recognized accounting firm selected by Buyer
and the Stockholder Representative by lot (after excluding accounting firms that
represent, or have represented within the past five years, Parent, Buyer, the
Company or the Stockholder Representative). The determination of any accounting
firm so selected shall be set forth in writing and shall be conclusive and
binding upon the parties.

“Infringement Claim” has the meaning set forth in Section 7.2(c)(ii).

“Infringement Recovery” has the meaning set forth in Section 7.2(c).

“Initial Merger Consideration” means an amount equal to $40,000,000.00.

“IRS” means the United States Internal Revenue Service.

“Law” or “Laws” means any law, statute, order, decree, consent decree, judgment,
rule, regulation, ordinance or other pronouncement having the effect of law
whether in the United States, any foreign country, or any domestic or foreign
state, county, city or other political subdivision or of any Governmental or
Regulatory Authority.

 

-12-



--------------------------------------------------------------------------------

 

“Lease” means a real property lease or a personal property lease, as applicable.

“Liability” or “Liabilities” means any direct or indirect liability,
indebtedness, obligation, commitment, expense, claim, deficiency, guaranty or
endorsement of or by any Person of any type, whether accrued, absolute,
contingent, matured, unmatured, liquidated, unliquidated, known or unknown.

“Litigation Claims” has the meaning set forth in Section 7.2(c).

“Major Stockholder” has the meaning set forth in the recitals.

“Maximum Earnout Amount” has the meaning set forth in Section 2.7(g)(vii).

“Merger” has the meaning set forth in the preamble.

“Merger Consideration” means the consideration to be paid to the Company Holders
pursuant to Section 2.7.

“Merger Consideration Spreadsheet” shall mean the spreadsheet delivered by the
Company to Buyer on the date hereof, as the same may be amended on or before the
Closing Date.

“Merger Sub” has the meaning set forth in the preamble.

“Milestone Excess” means, in the event the Earnout Payment for the Earnout Year
in which the Wound Closure Milestone and/or Orthopedic Milestone occur is less
than the amount of the Wound Closure Milestone Payment and/or Orthopedic
Milestone Payment, as applicable, any such additional amount of the Wound
Closure Milestone Payment and/or Orthopedic Milestone Payment, as applicable, in
excess of the Earnout Payment payable in such Earnout Year.

“Multiemployer Plan” means any “multiemployer plan,” as defined in
Section 4001(a)(3) or 3(37) of ERISA, which the Company or any ERISA Affiliate
contributes to or is required to contribute to, or, after September 25, 1980,
contributed to or was required to contribute to, or under which the Company or
any ERISA Affiliate may incur any liability.

“Net Sales” means the actual sales proceeds of Barbed Suture Products (subject
to any Combination Product Adjustment) according to GAAP, consistently applied,
minus discounts, credits, allowances, charge backs, fees, refusals, rebates,
freight and other transportation charges, and sales and use taxes, tariffs,
duties, surcharges and other governmental charges.

“Net Working Capital” means the positive or negative number obtained by
subtracting (a) the current liabilities of the Company as of the Effective Time
from (b) the current assets of the Company (including cash) as of the Effective
Time. The calculation of Net Working Capital for purposes of this Agreement
shall take into account either the payment or the accrual of all Outstanding
Bonus Payments and all Transaction Expenses incurred by the Company in
connection with this Agreement and the other transactions contemplated by this
Agreement.

 

-13-



--------------------------------------------------------------------------------

 

“Net Working Capital Certificate” has the meaning set forth in Section 6.3(m).

“Non-Standard Income” shall mean any (a) Product Line Divestiture Proceeds, (b)
Third-Party Manufacturing Revenue and (c) payments that do not also constitute
an Infringement Recovery that the Buyer and/or its Affiliates receives from a
licensee or sublicensee of the Company Proprietary Rights in consideration for
the license or sublicense of such rights, which payments shall include, without
limitation, license fees, milestone payments, license maintenance fees, Royalty
Payments, and other payments received for such a license or sublicense, but
specifically excluding for purposes of (a), (b) and (c), Standard Income, bona
fide payments for research and development, marketing, sales and/or other
services, bona fide reimbursement for costs and expenses incurred by the Buyer
and/or its Affiliates (such as patent prosecution costs), payments to the extent
of fair market value for the issuance of equity or debt (or for debt financing
such as loans, provided, however, that any such debt financing is not given in
consideration of such license or sublicense), and payments resulting from any
bona fide arms length agreement relating to the supply of the applicable Barbed
Suture Product (and/or ingredients or components thereof).

“Optionholder” has the meaning set forth in Section 2.7(c).

“Order” or “Orders” means any writ, judgment, decree, injunction or similar
order of any Governmental or Regulatory Authority (in each such case whether
preliminary or final).

“Orthopedic Milestone” has the meaning set forth in Section 2.7(h)(ii).

“Orthopedic Milestone Payment” has the meaning set forth in Section 2.7(h)(ii).

“Outstanding Bonus Payments” means all bonus payments, retention payments,
incentive compensation payments, service award payments or other similar
payments outstanding and payable by the Company to any of the Company’s current
or past Employees or consultants, in connection with the transactions
contemplated by this Agreement or otherwise, as of the Effective Time.

“Parent” has the meaning set forth in the preamble.

“Parent Common Stock” means shares of common stock of Parent, no par value per
share.

“Parent Material Adverse Effect” means any change, circumstance or effect that
is materially adverse to the business, operations, assets, properties,
liabilities, financial condition or results of operations of Parent, Buyer or
Merger Sub, taken as a whole, or that materially impairs the ability of the
Parent, Buyer or Merger Sub to consummate any of the transactions contemplated
by this Agreement; provided, however, that any adverse change, event or effect
arising from: (i) conditions generally affecting the United States economy or
generally affecting one or more industries in which Parent, Buyer or Merger Sub
operate except to the extent Parent, Buyer or Merger Sub are affected in a
disproportionate manner as compared to other similarly situated companies in the
same industries; (ii) national or international political or social conditions,
including terrorism or the engagement by the United States in hostilities or
acts of war; (iii) financial, banking or securities markets (including any
disruption thereof and any decline in the price of any security or any market
index); (iv) changes in GAAP or other similar accounting requirements in foreign
countries which are not specific to Parent, Buyer or Merger Sub; (v) changes in
any laws, rules, regulations, orders, or other binding directives issued by any
Governmental or Regulatory Authority except to the extent Parent, Buyer or
Merger Sub are affected in a materially disproportionate manner as compared to
other similarly situated companies in the same industries; (vi) any action taken
by the Company prior to or on the Closing Date; (vii) the public announcement,
pendency or completion of the transactions contemplated by this Agreement; or
(viii) changes in the market price of Parent Common Stock, shall not be taken
into account in determining whether a “Parent Material Adverse Effect” has
occurred or would reasonably be expected to occur. References in this Agreement
to dollar amount thresholds shall not be deemed to be evidence of a Parent
Material Adverse Effect or materiality.

 

-14-



--------------------------------------------------------------------------------

 

“Peak Year” means (a) the four consecutive calendar quarter period prior to the
Closing or (b) any Earnout Year, during which Product Revenues exceeded the
Product Revenues for such prior four consecutive calendar quarter period and any
prior Earnout Year.

“Permits” means all licenses, permits, franchises, approvals, authorizations,
consents or orders of, or filings with, any governmental authority, whether
foreign, federal, national, state or local, necessary for the operation of the
Business or ownership of the Assets of any Person.

“Permitted Distribution” has the meaning set forth in Section 2.13.

“Permitted Encumbrances” means (a) statutory liens of landlords, liens of
carriers, warehousepersons, mechanics and material persons, and purchase money
liens incurred in the ordinary course of business for sums (i) not yet due and
payable or (ii) being contested in good faith, if, in either such case, an
adequate reserve shall have been made therefor in such Person’s financial
statements; (b) liens incurred or deposits made in connection with workers’
compensation, unemployment insurance and other similar types of social security
programs or to secure the performance of tenders, statutory obligations, surety
and appeal bonds, bids, leases, government contracts, performance and return of
money bonds and similar obligations, in each case in the ordinary course of
business, consistent with past practice; (c) easements, rights-of­way,
restrictions and other similar charges or encumbrances, in each case, which do
not interfere with the ordinary conduct of business of the Company and do not
materially detract from the value of the property upon which such encumbrance
exists and (d) liens securing taxes, assessments and governmental charges not
yet due and payable.

“Person” means any person or entity, whether an individual, trustee,
corporation, limited liability company, general partnership, limited
partnership, trust, unincorporated organization, business association, firm,
joint venture, governmental agency or authority or any similar entity.

 

-15-



--------------------------------------------------------------------------------

 

“Preferred Warrants” means the Series B Warrants, the Series C Warrants and the
Series D Warrants.

“Preferred Warrantholder” has the meaning set forth in Section 2.7(e).

“Product Line Divestiture Proceeds” means any payments that do not also
constitute an Infringement Recovery, Standard Income or Non-Standard Income that
the Buyer and/or its Affiliates receives from a sale of less than substantially
all of the Company Proprietary Rights to a third party that is not an Affiliate
of Parent, Buyer or the Surviving Corporation.

“Product Revenue” means the aggregate worldwide Net Sales of Barbed Suture
Products by Parent, Buyer and Buyer’s Affiliates to a third party who is not an
Affiliate of Parent or Buyer (including, without limitation, distributors and
end-users but excluding sales to a licensee or sublicensee of Parent, Buyer or a
Buyer’s Affiliate) in any field of use during an Earnout Year.

“Proprietary Rights” means all (a) U.S. and foreign patents, patent
applications, patent disclosures and improvements thereto, including petty
patents and utility models and applications therefor; (b) U.S. and foreign
trademarks, service marks, trade dress, logos, trade names and corporate names,
whether registered or unregistered, and the goodwill associated therewith;
(c) U.S. and foreign copyrights, whether registered or unregistered; (d) U.S.
and foreign mask work rights and registrations and applications for registration
thereof; (e) rights in Trade Secrets; (f) domain name registrations; (g) other
proprietary rights, and (h) licenses to or from third parties granting any
rights with respect to any of the foregoing.

“Proxy Statement” has the meaning set forth in Section 5.3(a).

“Related Party” means (a) any of the Company’s officers, directors, stockholders
and any officers, directors, partners, associates or relatives of such officers,
directors and stockholders, (b) any Person in which the Company or any
stockholder or any Affiliate, associate or relative of any such Person has any
direct or indirect interest and (c) any direct or indirect trustee or
beneficiary of any stockholder.

“Return” or “Returns” has the meaning set forth in Section 3.21(a)(ii).

“Royalty Payment” means any royalty payment received by Parent, Buyer or an
Affiliate of Buyer from a licensee or sublicensee of the Company Proprietary
Rights based on net sales of Barbed Suture Products by such licensee or
sublicensee which royalty payment does not also constitute an Infringement
Recovery.

“Scheduled Contract” has the meaning set forth in Section 3.11(a).

“SEC” has the meaning set forth in Section 5.11.

“Series A Preferred Stock” means the Series A preferred stock, par value $0.001
per share, of the Company.

“Series A Preference” means $1.00.

 

-16-



--------------------------------------------------------------------------------

 

“Series B Preferred Stock” means the Series B preferred stock, par value $0.001
per share, of the Company.

“Series B Preference” means $2.00.

“Series B Warrants” means any warrants to purchase shares of Series B Preferred
Stock, whether exercisable or unexercisable, granted by the Company.

“Series C Preferred Stock” means the Series C preferred stock, par value $0.001
per share, of the Company.

“Series C Preference” means $2.20.

“Series C Warrants” means any warrants to purchase shares of Series C Preferred
Stock, whether exercisable or unexercisable, granted by the Company.

“Series D Preferred Stock” means the Series D preferred stock, par value $0.001
per share, of the Company.

“Series D Preference” means $5.00.

“Series D Warrants” means any warrants to purchase shares of Series D Preferred
Stock, whether exercisable or unexercisable, granted by the Company.

“Special Claim” has the meaning set forth in Section 7.2(c)(i).

“Special Recovery” shall mean all proceeds of an Infringement Recovery actually
received by the Parent, Buyer or the Surviving Corporation (including without
limitation all special, consequential and incidental damages) from any final and
non-appealable (or not appealed within the time permitted) judgment resolving
Infringement Claims or Special Claims in favor of Parent, Buyer or the Surviving
Corporation but excluding any Standard Income and Non-Standard Income.

“Standard Income” shall mean any (a) Product Line Divestiture Proceeds from
Cosmetic Indications and Wound Closure Indications, (b) Third-Party
Manufacturing Revenue from Cosmetic Indications and Wound Closure Indications,
and (c) payments that do not also constitute an Infringement Recovery that the
Buyer and/or its Affiliates receives from a licensee or sublicensee of the
Company Proprietary Rights in consideration for the license or sublicense of
such rights for Cosmetic Indications and Wound Closure Indications, which
payments shall include, without limitation, license fees, milestone payments,
license maintenance fees, Royalty Payments and other payments received for such
a license or sublicense, but specifically excluding for purposes of (a), (b) and
(c) above, bona fide payments for research and development, marketing, sales
and/or other services, bona fide reimbursement for costs and expenses incurred
by the Buyer and/or its Affiliates (such as patent prosecution costs), payments
to the extent of fair market value for the issuance of equity or debt (or for
debt financing such as loans, provided, however, that any such debt financing is
not given in consideration of such license or sublicense), and payments
resulting from any bona fide arms length agreement relating to the supply of the
applicable Barbed Suture Product (and/or ingredients or components thereof) to
such licensee or sublicensee for Cosmetic Indications and Wound Closure
Indications.

 

-17-



--------------------------------------------------------------------------------

 

“Stockholder Representative” means the Person mutually acceptable to Parent,
Buyer and the Company will become a party to the Stockholder Representative
Agreement.

“Stockholder Representative Agreement” means an agreement acknowledged by the
Stockholder Representative substantially in the form of Exhibit B hereto.

“Subsidiary” means any Person in which the Company or Buyer, as the context
requires, directly or indirectly through Subsidiaries or otherwise, beneficially
owns at least 50% of either the equity interest in, or the voting control of,
such Person.

“Superior Proposal” means a bona fide Acquisition Proposal for all of the
Company Stock (or all or substantially all of the assets of the Company), made
in writing and not initiated, solicited or encouraged in violation of
Section 5.2(a) of this Agreement, on terms which the board of directors of the
Company (A) determines in its good faith judgment, if accepted, is reasonably
likely to be consummated on a timely basis, taking into account all legal,
financial and regulatory aspects of such Acquisition Proposal and (B) determines
in its good faith judgment to be more favorable to Company and the stockholders
of the Company than the Merger.

“Superior Transaction” has the meaning set forth in Section 5.2(c).

“Surviving Corporation” has the meaning set forth in Section 2.1(a).

“Tax” or “Taxes” has the meaning set forth in Section 3.21(a)(i).

“to the knowledge” or “knowledge” of a party (or similar phrases) means to the
extent of matters which are actually known by such party after reasonable
inquiry and when used in respect of the Company, the term “to the knowledge” or
“knowledge” shall mean the matters which are actually known by the Company’s
officers and directors after reasonable inquiry.

“Third-Party Claim” has the meaning set forth in Section 7.6(a).

“Third-Party Manufacturing Revenue” means the difference between the transfer
price of a Barbed Suture Product and the cost of manufacturing such Barbed
Suture Product as set forth in a bona fide manufacturing agreement between Buyer
or an Affiliate of Buyer and a third-party that is not an Affiliate of Buyer.

“Trade Secrets” means all trade secrets and confidential business information
(including ideas, formulas, compositions, inventions (whether patentable or
unpatentable and whether or not reduced to practice), know-how, research and
development information, software, drawings, specifications, designs, plans,
proposals, technical data, copyrightable works, financial, marketing and
business data, pricing and cost information, business and marketing plans,
mailing and e-mail lists, and customer and supplier mailing and e-mail lists and
information), in each case which (i) are not generally known to or accessible by
the public; (ii) derive independent economic value from not being generally
known to or accessible by the public; (iii) and are subject to efforts by the
Company that are reasonable under the circumstances to maintain their secrecy.

 

-18-



--------------------------------------------------------------------------------

 

“Trading Day” is a day on which the Exchange is open and available for at least
five hours for the trading of securities.

“Transaction Expenses” means out-of-pocket legal, accounting, financial and
other costs, fees and expenses incurred by a Party in connection with the
negotiation of this Agreement and the consummation of the transactions
contemplated hereby.

“USPTO” means the United States Patent and Trademark Office.

“U.S.” means the United States of America.

“Valid Claims” means any claim included in (i) an issued and unexpired patent
which neither has been revoked nor held unenforceable, unpatentable nor invalid
by a decision of a court or Governmental or Regulatory Authority, unappealable
or unappealed within the time allowed for appeal, nor has been admitted by the
holder of the patent to be invalid or unenforceable through reissue, disclaimer,
abandonment, withdrawal or otherwise, or (ii) any patent application within the
Company Proprietary Rights or Company Know-How, so long as such application is
being actively prosecuted and has not been pending for more than five years in
the country in question and the claim has neither been withdrawn (unless such
claim is being pursued in a co-pending application) or abandoned by the owner
party of the application nor finally cancelled, withdrawn, abandoned or rejected
by any administrative agency or other body of competent jurisdiction not subject
to further appeal.

“Warrantholder” means Preferred Warrantholders and Common Warrantholders.

“Wound Closure Indication” means use of the Barbed Suture Products for soft
tissue approximation, including, but not limited to the approximation of dermis,
fat and skeletal muscle.

“Wound Closure Milestone” has the meaning set forth in Section 2.7(h)(i).

“Wound Closure Milestone Payment” has the meaning set forth in
Section 2.7(h)(i).

ARTICLE 2.

THE MERGER

2.1 The Merger.

(a) The Merger. At the Effective Time, and on the terms and subject to the
conditions of this Agreement and the DGCL, Merger Sub shall be merged with and
into the Company, the separate corporate existence of Merger Sub shall cease,
and the Company shall continue as the surviving corporation. The Company, as the
surviving corporation after the Merger, is sometimes referred to in this
Agreement as the “Surviving Corporation”.

 

-19-



--------------------------------------------------------------------------------

 

(b) Closing. The closing of the Merger and the other transactions contemplated
hereby (the “Closing” ) shall take place at 8:00 a.m., California time, on a
date to be specified by the parties (the “Closing Date” ), which shall be no
later than the third Business Day after satisfaction or waiver of the conditions
set forth in Article 6, unless another time or date is agreed to by the parties
hereto. The Closing shall take place at the offices of Heller Ehrman LLP, 275
Middlefield Road, Menlo Park, California, or at such other location as the
parties hereto shall mutually agree.

2.2 Effective Time. At the Closing, the parties hereto shall cause the Merger to
be consummated by executing and filing a certificate of merger with the
Secretary of State of the State of Delaware as required by, and executed in
accordance with the relevant provisions of, the DGCL (the “Certificate of
Merger” ), the time of acceptance by the Secretary of State of Delaware of such
filing or such later time as may be agreed to by the parties and set forth in
the Certificate of Merger being referred to in this Agreement as the “Effective
Time”.

2.3 Escrow. On or prior to the Closing, Buyer, the Stockholder Representative
and the Escrow Agent shall enter into an escrow agreement in the form mutually
agreed to by the parties (the “Escrow Agreement”), and, promptly following the
execution and delivery of the Escrow Agreement by each of the parties thereto,
Buyer and Surviving Corporation shall cause the Escrow Amount to be deposited
with the Escrow Agent.

2.4 Effect of the Merger. At the Effective Time, the effect of the Merger shall
be as provided in this Agreement, the Certificate of Merger and the applicable
provisions of the DGCL. Without limiting the generality of the foregoing, and
subject thereto, at the Effective Time, all the property, rights, privileges,
powers and franchises of the Company and Merger Sub shall vest in the Surviving
Corporation, and all debts, liabilities and duties of the Company and Merger Sub
shall become the debts, liabilities and duties of the Surviving Corporation.

2.5 Certificate of Incorporation; Bylaws. At the Effective Time, the Company’s
Certificate of Incorporation in effect immediately prior to the Effective Time
shall be amended in its entirety as set forth in the Certificate of Merger, and
as so amended shall be the Certificate of Incorporation of the Surviving
Corporation, until duly amended in accordance with applicable Law. At the
Effective Time, the Bylaws of Merger Sub, as in effect immediately prior to the
Effective Time, shall be the Bylaws of the Surviving Corporation until
thereafter duly amended in accordance with applicable Law, the Certificate of
Incorporation of the Surviving Corporation and such Bylaws.

2.6 Directors and Officers. The directors of Merger Sub immediately prior to the
Effective Time shall be the initial directors of the Surviving Corporation, each
to hold office in accordance with the Certificate of Incorporation and Bylaws of
the Surviving Corporation, and the officers of Merger Sub immediately prior to
the Effective Time shall be the initial officers of the Surviving Corporation,
in each case until their respective successors are duly elected or appointed and
qualified in the manner provided in the Certificate of Incorporation and Bylaws
of the Surviving Corporation and in accordance with applicable Law. The Company
shall cause each director and officer of the Company to tender his or her
resignation prior to the Effective Time, with each such resignation to be
effective as of the Effective Time.

 

-20-



--------------------------------------------------------------------------------

 

2.7 The Merger Consideration; Effect on Outstanding Securities of the Company.
On the terms and subject to the conditions of this Agreement, at the Effective
Time, by virtue of the Merger and without any action on the part of Buyer,
Merger Sub, the Company or the holder of any Company Stock, the following shall
occur:

(a) Conversion of Company Common Stock. Each share of Company Common Stock
issued and outstanding at the Effective Time (other than any Dissenting Shares
as provided in Section 2.8 and other than any shares of Company Common Stock
held by Buyer or in the treasury of the Company) shall be canceled and
extinguished, and shall be automatically converted into solely the right to
receive an amount of cash, without interest, equal to (i) the Common Merger
Consideration in accordance with their Cash Pro-Rata Portion and (ii) the rights
to receive payments, if and when payable, as set forth in Sections 2.7(g),
2.7(h) and 2.7(l) in accordance with their Earnout Pro-Rata Portion, each as set
forth on the Merger Consideration Spreadsheet. Each share of Company Common
Stock issued and outstanding immediately prior to the Effective Time in the
treasury of the Company shall be canceled and extinguished without
consideration.

(b) Conversion of Company Preferred Stock. Each share of Series A Preferred
Stock, Series B Preferred Stock, Series C Preferred Stock and Series D Preferred
Stock issued and outstanding at the Effective Time (other than any Dissenting
Shares as provided in Section 2.8 and other than any shares of Company Preferred
Stock held by Buyer or in the treasury of the Company) shall be canceled and
extinguished, and shall be automatically converted into solely the right to
receive an amount of cash, without interest, an amount equal to the Series A
Preference, the Series B Preference, the Series C Preference and the Series D
Preference, respectively. Each share of Company Preferred Stock issued and
outstanding at the Effective Time held by Buyer or in the treasury of the
Company shall be canceled and extinguished without consideration.

(c) Company Options. Buyer shall not assume any Company Options. Pursuant to the
terms of the Company Stock Plan and the stock option agreements entered into
between the Company and the holders of Company Options (each, an “Optionholder”
) and upon the terms and subject to the conditions set forth in this Agreement,
the Board of Directors of the Company shall adopt resolutions and execute all
necessary amendments to stock option agreements to provide that each outstanding
Company Option unexercised immediately prior to the Effective Time shall be
automatically canceled and terminated as of the Effective Time and each holder
of such cancelled Company Option shall be entitled to receive an amount of cash,
without interest, equal to (i) the Common Merger Consideration in accordance
with their Cash Pro-Rata Portion (which reflects a reduction for the amount of
the exercise price of each Company Option ) and (ii) the rights to receive
payments, if and when payable, as set forth in Sections 2.7(g), 2.7(h) and
2.7(l) in accordance with their Earnout Pro-Rata Portion, each as set forth on
the Merger Consideration Spreadsheet as if such unexercised option had been
exercised immediately prior to the Effective Time.

(d) Common Warrants. Buyer shall not assume any Common Warrants. Upon the terms
and subject to the conditions set forth in this Agreement, the Company will take
all action necessary to cause each Common Warrant to be exercised prior to the
Effective Time and to cause each outstanding Common Warrant issued and
outstanding at the Effective Time to be automatically canceled and terminated as
of the Effective Time without consideration such that each holder of a Common
Warrant (each, a “Common Warrantholder” ) shall cease to have any rights with
respect thereto after the Effective Time.

 

-21-



--------------------------------------------------------------------------------

 

(e) Preferred Warrants. Buyer shall not assume any Preferred Warrants. Upon the
terms and subject to the conditions set forth in this Agreement, the Company
will take all action necessary to cause the each Preferred Warrant to be
exercised prior to the Effective Time and to cause the outstanding Preferred
Warrants issued and outstanding at the Effective Time to be automatically
canceled and terminated as of the Effective Time without consideration such that
the each holder of a Preferred Warrant (each, a “Preferred Warrantholder” )
shall cease to have any rights with respect thereto.

(f) Common Stock of Merger Sub. Each share of common stock of Merger Sub issued
and outstanding at the Effective Time shall be converted into and exchanged for
one validly issued, fully paid and nonassessable share of common stock of the
Surviving Corporation. Each stock certificate of Merger Sub evidencing ownership
of any shares shall continue to evidence ownership of such shares of capital
stock of the Surviving Corporation.

(g) Earnout Payments. Subject to the terms and conditions of this Agreement,
including Sections 2.7(h), 2.7(l), 7.2 and 7.7:

(i) With respect to Earnout Year One, each Company Holder shall be entitled to
receive their Earnout Pro-Rata Portion of the amount equal to (i) the Product
Revenue for Earnout Year One less the Product Revenue for the prior Peak Year
multiplied by (ii) two less, in the event the Wound Closure Milestone occurs
during Earnout Year One, the amount of the Wound Closure Milestone Payment
payable by Buyer to the Company Holders in accordance with Section 2.7(h),
and/or, in the event the Orthopedic Milestone is satisfied in Earnout Year One,
the amount of the Orthopedic Milestone Payment payable by Buyer to the Company
Holders in accordance with Section 2.7(h) (in the event the amount calculated
hereunder is zero or less than zero, no Earnout Payment shall be payable for
such Earnout Year and the Milestone Excess shall be credited against future
Earnout Payments), plus the Expense Pro-Rata Portion of any Infringement
Recovery received by Parent, Buyer or the Surviving Corporation during Earnout
Year One, 50% of any Standard Income received by Parent, Buyer or the Surviving
Corporation during Earnout Year One, and 25% of any Non-Standard Income received
by Parent, Buyer or the Surviving Corporation during Earnout Year One;

(ii) With respect to Earnout Year Two, each Company Holder shall be entitled to
receive their Earnout Pro-Rata Portion of the amount equal to (i) the Product
Revenue for Earnout Year Two less the Product Revenue for the prior Peak Year
multiplied by (ii) two less (x) in the event Wound Closure Milestone occurs
during Earnout Year Two, the amount of the Wound Closure Milestone Payment
payable by Buyer to the Company Stockholders in accordance with Section 2.7(h),
and/or satisfied in Earnout Year Two, the Orthopedic Milestone Payment payable
by Buyer to the Company Holders in accordance with Section 2.7(h) and/or (y) any
Milestone Excess (in the event the amount calculated hereunder is zero or less
than zero, no Earnout Payment shall be payable for such Earnout Year and the
remaining Milestone Excess shall be credited against future Earnout Payments),
plus the Expense Pro-Rata Portion of any Infringement Recovery received by
Parent, Buyer or the Surviving Corporation during Earnout Year Two, 50% of any
Standard Income received by Parent, Buyer or the Surviving Corporation during
Earnout Year Two, and 25% of any Non-Standard Income received by Parent, Buyer
or the Surviving Corporation during Earnout Year Two;

 

-22-



--------------------------------------------------------------------------------

 

(iii) With respect to Earnout Year Three, each Company Holder shall be entitled
to receive their Earnout Pro-Rata Portion of the amount equal to (i) the Product
Revenue for Earnout Year Three less the Product Revenue for the prior Peak Year
multiplied by (ii) two less (x) in the event the Wound Closure Milestone occurs
during Earnout Year Three, the amount of the Wound Closure Milestone Payment
payable by Buyer to the Company Stockholders in accordance with Section 2.7(h),
and/or, in the event the Orthopedic Milestone is satisfied in Earnout Year
Three, the Orthopedic Milestone Payment payable by Buyer to the Company Holders
in accordance with Section 2.7(h) and/or (y) any remaining Milestone Excess
after giving effect to any Milestone Excess credited against Earnout Payments in
any prior Earnout Years (in the event the amount calculated hereunder is zero or
less than zero, no Earnout Payment shall be payable for such Earnout Year and
the remaining Milestone Excess shall be credited against future Earnout
Payments), plus the Expense Pro-Rata Portion of any Infringement Recovery
received by Parent, Buyer or the Surviving Corporation during Earnout Year
Three, 50% of any Standard Income received by Parent, Buyer or the Surviving
Corporation during Earnout Year Three, and 25% of any Non-Standard Income
received by Parent, Buyer or the Surviving Corporation during Earnout Year
Three;

(iv) With respect to Earnout Year Four, each Company Holder shall be entitled to
receive their Earnout Pro-Rata Portion of the amount equal to (i) the Product
Revenue for Earnout Year Four less the Product Revenue for the prior Peak Year
multiplied by (ii) two less (x) in the event the Wound Closure Milestone occurs
during Earnout Year Four, the amount of the Wound Closure Milestone Payment
payable by Buyer to the Company Stockholders in accordance with Section 2.7(h),
and/or, in the event the Orthopedic Milestone is satisfied in Earnout Year Four,
the Orthopedic Milestone Payment payable by Buyer to the Company Holders in
accordance with Section 2.7(h) and/or (y) any remaining Milestone Excess after
giving effect to any Milestone Excess credited against Earnout Payments in any
prior Earnout Year (in the event the amount calculated hereunder is zero or less
than zero, no Earnout Payment shall be payable for such Earnout Year and the
remaining Milestone Excess shall be credited against future Earnout Payments),
plus the Expense Pro-Rata Portion of any Infringement Recovery received by
Parent, Buyer or the Surviving Corporation during Earnout Year Four, 50% of any
Standard Income received by Parent, Buyer or the Surviving Corporation during
Earnout Year Four, and 25% of any Non-Standard Income received by Parent, Buyer
or the Surviving Corporation during Earnout Year Four; and

(v) With respect to Earnout Year Five, each Company Holder shall be entitled to
receive their Earnout Pro-Rata Portion of the amount equal to (i) the Product
Revenue for Earnout Year Five less the Product Revenue for the prior Peak Year
multiplied by (ii) two less (x) in the event the Wound Closure Milestone occurs
during Earnout Year Five, the amount of any Wound Closure Milestone Payment
payable by Buyer to the Company Stockholders in accordance with Section 2.7(h),
and/or, in the event the Orthopedic Milestone is satisfied in Earnout Year Five,
the Orthopedic Milestone Payment payable by Buyer to the Company Holders in
accordance with Section 2.7(h) and/or (y) any remaining Milestone Excess after
giving effect to any Milestone Excess credited against Earnout Payments in any
prior Earnout Year (in the event the amount calculated hereunder is zero or less
than zero, no Earnout Payment shall be payable for such Earnout Year and the
remaining Milestone Excess will be of no further force or effect), plus the
Expense Pro-Rata Portion of any Infringement Recovery received by Parent, Buyer
or the Surviving Corporation during Earnout Year Five, 50% of any Standard
Income received by Parent, Buyer or the Surviving Corporation during Earnout
Year Five, and 25% of any Non-Standard Income received by Parent, Buyer or the
Surviving Corporation during Earnout Year Five.

 

-23-



--------------------------------------------------------------------------------

 

(vi) Strength of Patent Rights. Notwithstanding the foregoing, in the event
that, during any Earnout Year, one or more products are marketed or sold by one
or more Persons other than Buyer or its Affiliates, in a country, and all of the
following apply: (a) such product(s) are a self-anchoring suture that are used
for the same indication as a Barbed Suture Product of Company which is a
self-anchoring suture, or are a self-anchoring device which is not a
self-anchoring suture that receives regulatory approval through a 510(k) process
(or similar foreign process) in which approval is obtained by a demonstration of
equivalence to a previously approved Barbed Suture Product of the Company which
is a self-anchoring device but not a self-anchoring suture; (b) such product(s)
do not infringe any valid and enforceable claim within the Company Patent
Rights; and (c) one of the following applies: (i) if Buyer and/or its Affiliates
has recognized Product Revenue in such country and one of the following applies:
(A) the market share of Buyer or its Affiliates has decreased by 33% or more of
its market share in such country, which decrease is attributable to the
competitive effects of such product(s), or (B) if the average sale price of the
applicable Barbed Suture Product(s) of Company in such country has decreased by
25% or more, which decrease is attributable to the competitive effects of such
product(s); or (ii) if Buyer and/or its Affiliates has not yet recognized
Product Revenue in such country, there are two or more Persons selling
product(s) in such country that meet the requirements of (a) and (b) above and
the aggregate market share of such product(s) in such country is 25% or more,
then during the period of time that the foregoing test is met, Buyer may exclude
50% of the Product Revenue attributable to such Barbed Suture Product of Company
in such country from the calculation of the applicable Earnout Payment in such
Earnout Year. For purposes of determining whether or not the product or products
infringe a valid and enforceable claim within the Company Patent Rights, in the
absence of determination by a court or pursuant to arbitration, Buyer shall be
entitled to rely upon a reasoned infringement opinion from an independent law
firm selected by Buyer and reasonably acceptable to the Stockholder
Representative, which opinion shall be controlling for purposes of this
Section 2.7(g)(vi); provided that during the period of time that Buyer or its
Affiliates is seeking legal remedies for a Person’s sales of a product described
above, such product shall be treated for purposes of this Section 2.7(g)(iv) as
if it does not infringe any issued and enforceable claim within the Company
Patent Rights in such country.

(vii) Maximum Earnout Amount. Subject to the further rights of Buyer and the
Surviving Corporation set forth in this Agreement, including Section 7.7, the
aggregate amount of the payments to be paid by Buyer to the Company Holders
during the Earnout Period pursuant to this Section 2.7 and Section 9.11, if
applicable, including any Earnout Payments, Milestone Payments, payments of any
portion of Infringement Recoveries or License Income but excluding (i) any
payment of the Company Holders Protection Payment, (ii) any payments of the
Expense Pro-Rata Portion of any Infringement Recovery (that is not a Special
Recovery) up to the amount the Company Holders paid to Parent, Buyer or the
Surviving Corporation pursuant to Section 7.2(c) and (iii) any Infringement
Recovery that is a Special Recovery, shall not exceed $160,000,000.00 (the
“Maximum Earnout Amount” ). Upon (i) distributing Earnout Payments equal to the
Maximum Earnout Amount, (ii) the payment of the Earnout Payment with respect to
Earnout Year Five or (iii) the consummation of an Extraordinary Transaction and
the payment to the Company Holders of the amounts specified in Section 2.7(l),
Buyer’s obligation to make any additional or future Earnout Payments pursuant to
the terms and conditions of this Agreement shall cease and the rights of the
Company Holders to receive Earnout Payments shall terminate. To the extent that
any provision of this Section 2.7 would otherwise require Buyer to make an
Earnout Payment resulting in Buyer paying Earnout Payments that, in the
aggregate, exceed the Maximum Earnout Amount, Buyer shall be entitled to reduce
such Earnout Payment such that the Maximum Earnout Amount is not exceeded, and
no further Earnout Payment shall be due or payable to the Company Holders
thereafter. For purposes of this Section 2.7, any amounts offset by Buyer
against any Earnout Payment, the Wound Closure Milestone Payment or the
Orthopedic Milestone Payment pursuant to Section 7.6 or otherwise shall be
deemed to have been paid by Buyer pursuant to this Section 2.7. Nothwithstanding
any thing in this Section 2.7(g)(vii) to the contrary, Buyer shall pay each
Company Holder its Earnout Pro-Rata Portion of any Special Recovery obtained by
Buyer, Parent or Company.

 

-24-



--------------------------------------------------------------------------------

 

(viii) Determination of Earnout Payments. Within 45 calendar days of the end of
each Earnout Year, Buyer shall deliver to the Stockholder Representative a
written statement of Buyer’s calculations of the Earnout Payment in the form
agreed to by the parties prior to the Closing (the “Earnout Payment Calculation”
). Buyer shall promptly provide to the Stockholder Representative any
supplementary documentatio n related to the Earnout Payment reasonably requested
by the Stockholder Representative. The Product Revenue upon which the Earnout
Payment Calculation is determined shall be calculated in accordance with GAAP on
a basis consistently applied from year-to-year. The Stockholder Representative
shall have 45 calendar days to deliver to Buyer written objections to the
Earnout Payment Calculation (the “Earnout Objection Statement” ) and the
Stockholder Representative’s revised calculation of the Earnout Payment
Calculation. The Stockholder Representative may, by written notice to Buyer,
waive or shorten such period for objection. After delivery of an Earnout
Objection Statement, an authorized representative of Buyer and the Stockholder
Representative shall promptly negotiate in good faith with respect to the
Earnout Payment Calculation and the objections thereto, and if they are unable
to reach an agreement within 45 calendar days after delivery to Buyer of such
Earnout Objection Statement, the dispute shall be submitted to the Independent
Accounting Firm. Each of the parties to this Agreement shall, and shall cause
their respective officers, directors, employees, and representatives to, provide
full cooperation to the Independent Accounting Firm. The Independent Accounting
Firm shall (i) consider only those matters as to which there is a dispute
between the parties, and (ii) be instructed to reach its conclusions regarding
any such dispute within 30 calendar days after its appointment and provide a
written explanation of its decision. In the event that Buyer and the Stockholder
Representative shall submit any dispute to an Independent Accounting Firm, each
such party may submit a “position paper” to the Independent Accounting Firm
setting forth the position of such party with respect to such dispute, to be
considered by such Independent Accounting Firm as it deems fit. All fees and
expenses relating to the engagement of the Independent Accounting Firm shall be
as follows: (i) if the accounting firm resolves all of the objections in favor
of Buyer as set forth in the Proposed Earnout Payment Calculation (the Earnout
Payment Calculation so determined is referred to herein as the “Earnout Payment
Low Value”), the Company Holders shall be responsible for all of the fees and
expenses of the accounting firm; (ii) if the accounting firm resolves all of the
remaining objections in favor of the Stockholder Representative as set forth in
the Earnout Objection Statement (the final Earnout Payment Calculation so
determined is referred to herein as the “Earnout Payment High Value”), Buyer
shall be responsible for all of the fees and expenses of the accounting firm;
and (iii) if the accounting firm resolves some of the remaining objections in
favor of Buyer and some objections in favor of the Stockholder Representative
(the Earnout Payment Calculation so determined is referred to herein as the
“Earnout Payment Actual Value”), the Company Holders shall be responsible for
that fraction of the fees and expenses of the accounting firm equal to (x) the
difference between the Earnout Payment High Value and the Earnout Payment Actual
Value over (y) the difference between the Earnout Payment High Value and the
Earnout Payment Low Value, and Buyer shall be responsible for the remainder of
the fees and expenses. The Earnout Payment Calculation, as so adjusted by
agreement or by the Independent Audit Firm (if required), shall be final and
binding on the parties.

 

-25-



--------------------------------------------------------------------------------

 

(ix) Earnout Payment. In connection with the delivery of the Earnout Payment
Calculation, Buyer shall pay to each Company Holder such holder’s Earnout
Pro-Rata Portion of the Earnout Payment based on the Earnout Payment
Calculation. Within 15 calendar days after the determination of the Earnout
Payment in accordance with this Section 2.7(g) (including resolution of any
dispute), Buyer shall pay to each Company Holder such holder’s Earnout Pro-Rata
Portion of any additional payment due to Company Holders in an amount equal to
the amount by which the final Earnout Payment exceeds the Earnout Payment paid
in connection with the Earnout Payment Calculation. Any payment hereunder shall
be paid in the form of (i) immediately available funds, (ii) whole shares of
Parent Common Stock or (iii) any combination thereof, with such payments being
made to the accounts of or, in the case of shares of Parent Common Stock, issued
to the account of each Company Holder as designated to Buyer in writing by the
Stockholder Representative; provided, however, (x) no less than 5% of all
Earnout Payments shall be paid in cash and (y) Buyer may not pay any shares of
Parent Common Stock to a Company Holder if (1) such shares of Parent Common
Stock are not, if and when issued in connection with the transactions
contemplated by this Agreement, duly authorized, fully paid, nonassessable and
freely tradable under all federal and state securities laws, including the
Securities Act, and otherwise transferable without restriction, (2) Parent is
not listed for trading on the Exchange at the time of payment or is subject to
any restriction, supervision, halt of trading or similar impediment to trading
from the Exchange or any Governmental or Regulatory Authority, (3) the average
daily volume of trading of Parent Common Stock for the 30 Trading Day period
ending on the penultimate Trading Day prior to the date on which Buyer is
required to make payment hereunder is not more than 25% less than the volume of
trading for the 30 Trading Day period ending on the last Trading Day prior to
the Effective Date of this Agreement, (4) the weighted average of the selling
prices on the Nasdaq National Market or the New York Stock Exchange (the
“Exchange” ) as reported in The Wall Street Journal, (or if not reported
therein, any other authoritative source) of one share of Parent Common stock
during the 30 Trading Day period ending on the penultimate Trading Day prior to
the date on which Buyer is required to make payment hereunder is less than the
sum of $2.00 and the minimum bid price for continued listing on the Exchange or
(5) if compliance with Rule 506 of Regulation D of the Securities Act of 1933,
as amended is required at the time of the offer or sale of Parent Common Stock
and such Company Holder is not an accredited investor under such rule. The value
of shares of Parent Common Stock, if any, issued in connection with the payment
of any Earnout Payment shall be equal to the weighted average of the selling
prices on the Exchange as reported in The Wall Street Journal, (or if not
reported therein, any other authoritative source) of one share of Parent Common
stock during the 30 Trading Day period ending on the penultimate Trading Day
prior to the date on which Buyer is required to make payment hereunder. No
fractional shares of Parent Common Stock shall be issued in connection with any
Earnout Payment made in accordance with the provisions of this Section 2.7(g).
Instead, the number of shares of Parent Common Stock to which a Company Holder
is entitled to receive in accordance with the provisions of this Section 2.7(g)
shall be rounded to the nearest whole share (with 0.5 shown rounded up to the
nearest whole share).

 

-26-



--------------------------------------------------------------------------------

 

(x) Infringement Recovery. In the event Parent, Buyer or the Surviving
Corporation receives an Infringement Recovery for which the Company Holders paid
amounts to Parent, Buyer or the Surviving Corporation pursuant to Section 7.2(c)
following the end of Earnout Year Five, Parent, Buyer or the Surviving
Corporation, as applicable, shall deliver to the Stockholder Representative (for
distribution to each Company Holder in accordance with their Earnout Pro-Rata
Portion) within 30 calendar days of the receipt of such Infringement Recovery
the Expense Pro-Rata Portion of such Infringement Recovery.

(h) Milestone Payments. Following the Closing, subject to the terms and
conditions of this Agreement, including without limitation Section 7.7, the
Company Holders shall be entitled to collectively receive from Buyer their
Earnout Pro-Rata Portion of:

(i) $10,000,000.00 in cash upon the first sale of a Barbed Suture Product by
Buyer or its Affiliates to a third party that is not an Affiliate of Parent,
Buyer or the Surviving Corporation that may be included in Net Sales and where
such Barbed Suture Product has received regulatory clearance for a wound closure
indication and is labelled for use in such wound closure indication (the “Wound
Closure Milestone,” with such amount being the “Wound Closure Milestone Payment”
); and

(ii) $10,000,000.00 in cash upon receipt by Buyer or its Affiliates of FDA
clearance for an Barbed Suture Product in the field of tendon repair (the
“Orthopedic Milestone,” with such amount being the “Orthopedic Milestone
Payment” ).

(iii) Buyer agrees to notify the Stockholder Representative within 30 calendar
days after the occurrence of either the Wound Closure Milestone and the
Orthopedic Milestone. Each of the Wound Closure Milestone Payment and the
Orthopedic Milestone Payment will be promptly payable following the end of the
Earnout Year during which the Wound Closure Milestone or the Orthopedic
Milestone is satisfied. The amount of the Wound Closure Milestone Payment or the
Orthopedic Milestone Payment shall not be reduced as a result of any Earnout
Payment or Milestone Excess.

(i) Merger Consideration Spreadsheet.

(i) The Merger Consideration Spreadsheet sets forth (i) the name of each Company
Holder, (ii) the address of each Company Holder, (iii) the telephone number and
facsimile number for each Company Holder, (iv) each Company Holder’s Cash
Pro-Rata Portion, (v) each Company Holder’s Earnout Pro-Rata Portion and
(vi) each Company Holder’s Escrow Pro-Rata Portion.

 

-27-



--------------------------------------------------------------------------------

 

(ii) At the Closing, the Company shall deliver to Buyer an updated Merger
Consideration Spreadsheet setting forth (i) the name of each Company Holder,
(ii) the address of each Company Holder, (iii) the telephone number and
facsimile number for each Company Holder, (iv) the final calculation of each
Company Holder’s Cash Pro-Rata Portion, (v) the final calculation of each
Company Holder’s Earnout Pro-Rata Portion and (vi) the final calculation of each
Company Holder’s Escrow Pro-Rata Portion. The Company hereby represents and
warrants that such updated Merger Consideration Spreadsheet shall be true and
correct in all respects. Following the Closing, each Company Holder shall notify
the Stockholder Representative in writing of any change to such Company Holder’s
address, telephone number or facsimile number and the Stockholder Representative
shall inform Buyer in writing of any such change not less than 20 calendar days
prior to the end of any Earnout Year. The Company and the Stockholder
Representative acknowledge that Buyer is relying on the accuracy of the Merger
Consideration Spreadsheet in distributing the Merger Consideration in accordance
with this Agreement.

(iii) Upon payment of the appraised value of any Dissenting Shares, the Merger
Consideration Spreadsheet shall be deemed to be automatically updated to
(i) delete (A) the name of each Company Stockholder of Dissenting Shares,
(B) the address of each Company Stockholder of Dissenting Shares, (C) the
telephone number and facsimile number for each Company Stockholder of Dissenting
Shares, (D) the final calculation of each Company Stockholder of Dissenting
Shares’ Cash Pro-Rata Portion, (E) the final calculation of each Company
Stockholder of Dissenting Shares’ Earnout Pro-Rata Portion and (F) the final
calculation of each Company Stockholder of Dissenting Shares’ Escrow Pro-Rata
Portion, (ii) in the event any payments made by Parent, Buyer, the Merger Sub or
the Surviving Corporation after the Effective Time with respect to any
Dissenting Shares are less that the portion of the Initial Merger Consideration
to which the holders of such Dissenting Shares would have been entitled had such
Dissenting Shares not been Dissenting Shares, the Cash Pro-Rata Portion of each
remaining Company Holder shall be increased retroactively to the time of Closing
by each Company Holder’s Earnout Pro-Rata Portion of the amount by which the
payments made by Parent, Buyer, the Merger Sub or the Surviving Corporation
after the Effective Time with respect to any Dissenting Shares are less that the
portion of the Initial Merger Consideration to which the holders of such
Dissenting Shares would have been entitled had such Dissenting Shares not been
Dissenting Shares, (iii) the Earnout Pro-Rata Portion of each remaining Company
Holder shall be increased retroactively to the time of Closing by each Company
Holder’s Earnout Pro-Rata Portion of the aggregate Earnout Pro-Rata Portion
eliminated pursuant to (i)(E) above, and (iv) the Escrow Pro-Rata Portion of
each remaining Company Holder shall be increased retroactively to the time of
Closing by each Company Holder’s Earnout Pro-Rata Portion of the aggregate
Escrow Pro-Rata Portion eliminated pursuant to (i)(F) above.

(j) Post-Closing Covenants.

(i) Except as expressly set forth in this Section 2.7(j), from and after the
Closing, any and all decisions regarding efforts which Buyer or its Affiliates
shall cause to be expended with respect to the design, development, production,
marketing or sale of Barbed Suture Products, any other matters directly or
indirectly related to the amount of Product Revenues, or the satisfaction of
either the Wound Closure Milestone or the Orthopedic Milestone, shall be in the
sole and absolute discretion of Buyer and its Affiliates without any express
(except as set forth in this Agreement) or implied obligation or liability to
any party, including, but not limited to, any Company Stockholder, provided,
however, that (A) neither Buyer nor its Affiliates shall take any action with
the primary intent to negatively impact the amount of any Earnout Amount or the
satisfaction of either the Wound Closure Milestone or the Orthopedic Milestone
Payment and (B) in no event shall Buyer or its Affiliates manipulate the
recognition of Product Revenues in or between Earnout Years. With respect to any
Extraordinary Transaction, the preceding sentence shall not apply, but rather
the parties agree that from the Effective Time and during the periods with
respect to which any Earnout Amount may be earned, neither Buyer nor its
Affiliates shall engage in any such transaction with the primary intent to
negatively impact the amount of any Earnout Amount (it being agreed and
acknowledged by the parties that, for purposes of this sentence only, “primary
intent” shall mean the primary intent of Buyer’s chief executive officer, chief
operating officer or chief financial officer, whose approval will be required to
consummate any such transaction).

 

-28-



--------------------------------------------------------------------------------

 

(ii) In addition, (A) during Earnout Year One, Parent, Buyer, the Surviving
Corporation and their Affiliates shall commit a minimum of $7,500,000.00 of
Expenditures, in the aggregate, to Commercialization Efforts, (B) during Earnout
Year Two, Parent, Buyer, the Surviving Corporation and their Affiliates shall
commit a minimum of $10,000,000.00 of Expenditures, in the aggregate, to
Commercialization Efforts, (C) during Earnout Year Three, Parent, Buyer, the
Surviving Corporation and their Affiliates shall commit a minimum of
$10,000,000.00 of Expenditures, in the aggregate, to Commercialization Efforts
and (D) during Earnout Year Four and Earnout Year Five, Parent, Buyer, Surviving
Corporation and their Affiliates shall use their Commercially Reasonable Efforts
to support Commercialization Efforts, provided, however, that in event Product
Revenues exceed $50,000,000.00 at any time during Earnout Year Three, then
Parent, Buyer, Surviving Corporation and their Affiliates shall no longer be
required to commit any Expenditures to Commercialization Efforts during the
remaining portion of Earnout Year Three.

(iii) During the Earnout Period, Parent and Buyer hereby agrees that neither
Parent, Buyer, the Surviving Corporation nor its Affiliates shall commercialize
a product that is directly competitive with a commercially available Barbed
Suture Product.

(k) Audit Rights. Until the earlier to occur of (i) the end of the Earnout
Period or (ii) the payment by Buyer of Earnout Payments equal to the Maximum
Earnout Amount in the aggregate, the Stockholder Representative and his
representatives, agents, and consultants, if any, shall have reasonable access
to, and shall be able to review and audit, once during each Earnout Year, upon
10 calendar days written notice and during normal business hours, the books,
records, documents (whether in hardcopy, electronic or other form), and
operations of Parent, Buyer and the Surviving Corporation relating to the Barbed
Suture Products, as reasonably required solely to permit the Stockholder
Representative to (A) verify compliance of Parent, Buyer and the Surviving
Corporation with their obligations under this Agreement, (B) verify any
determination and payment of the Earnout Payments hereunder and (C) verify the
volumes of sales of Barbed Suture Products. Buyer agrees to reasonably assist
the Stockholder Representative in connection with the exercise by the
Stockholder Representative of the Audit Rights granted by this Section 2.7(k).
Within 30 calendar days of the end of the second and fourth calendar quarters of
each Earnout Year, Buyer shall deliver to the Stockholder Representative a
report in reasonable detail setting forth for the preceding six calendar months,
Product Revenues, Expenditures for Commercialization Efforts, Standard Income,
Non-Standard Income and the status of FDA clearance for Barbed Suture Products
in the field of tendon repair. All information obtained in connection with such
activity shall be subject to the provisions of the Confidentiality Agreement.

 

-29-



--------------------------------------------------------------------------------

 

(l) Other Transaction.

(i) Subject to Section 2.7(l)(iv), in the event of the consummation of an
Extraordinary Transaction during Earnout Year One, Earnout Year Two or Earnout
Year Three, each Company Holder shall be entitled to receive, in lieu of any
future payments pursuant to Section 2.7(g), an amount equal to 50% of their
Earnout Pro-Rata Portion remaining unpaid portion of the Maximum Earnout Amount,
and upon payment thereof, any obligation of Parent, Buyer, Surviving Corporation
or any successor thereto to make any additional or future payment to the Company
Holders pursuant to the terms of this Agreement and the rights of the Company
Holders to receive any such payment, shall terminate.

(ii) Subject to Section 2.7(l)(iv), in the event of the consummation of an
Extraordinary Transaction during Earnout Year Four, each Company Holder shall be
entitled to receive, in lieu of any future payments pursuant to Section 2.7(g),
an amount equal to the their Earnout Pro-Rata Portion of the actual Earnout
Payment for Earnout Year Three, if any, multiplied by two, which amount shall
not exceed the remaining unpaid portion of the Maximum Earnout Amount, and upon
payment thereof, any obligation of Parent, Buyer, Surviving Corporation or any
successor thereto to make any additional or future payment to the Company
Holders pursuant to the terms of this Agreement and the rights of the Company
Holders to receive any such payment, shall terminate.

(iii) Subject to Section 2.7(l)(iv), in the event of the consummation of an
Extraordinary Transaction during Earnout Year Five, each Company Holder shall be
entitled to receive, in lieu of any future payments pursuant to Section 2.7(g),
an amount equal to the their Earnout Pro-Rata Portion of the actual Earnout
Payment for Earnout Year Four, which amount shall not exceed the remaining
unpaid portion of the Maximum Earnout Amount, and upon payment thereof, any
obligation of Parent, Buyer, Surviving Corporation or any successor thereto to
make any additional or future payment to the Company Holders pursuant to the
terms of this Agreement and the rights of the Company Holders to receive any
such payment, shall terminate.

(iv) 30 calendar days prior to the anticipated closing of an Extraordinary
Transaction prior to the end of Earnout Year Five the other party to such
Extraordinary Transaction shall (i) agree in writing to assume the rights and
obligations of Parent, Buyer and the Surviving Corporation under this Agreement,
or (ii) elect not assume the rights and obligations of Parent, Buyer and the
Surviving Corporation under this Agreement.

 

-30-



--------------------------------------------------------------------------------

 

(A) In the event the other party to such Extraordinary Transaction agrees to
assume the rights and obligations of Parent, Buyer and the Surviving Corporation
under this Agreement, Parent shall provide written notice to the Stockholder
Representative of such Extraordinary Transaction 30 calendar days prior to the
anticipated closing of such Extraordinary Transaction setting forth the material
terms thereof. Buyer shall promptly provide to the Stockholder Representative
any supplementary documentation related to the Extraordinary Transaction
reasonably requested by the Stockholder Representative. The Stockholder
Representative may, in its sole discretion, elect within 15 calendar days of
such notice to have this Agreement assumed by the other party to the
Extraordinary Transaction. In the event of such assumption, the other party to
such Extraordinary Transaction shall agree in writing to assume the rights and
obligations of Parent, Buyer and the Surviving Corporation under this Agreement
and no payments shall be due or owing to the Company Holders pursuant to
Sections 2.7(l)(i), (ii) or (iii). In the event the Stockholder Representative
does not elect to have this Agreement assumed by the other party to the
Extraordinary Transaction, payments under Sections 2.7(l)(i), (ii) or
(iii) shall be due and owing to the Company Holders.

(B) In the event the other party to such Extraordinary Transaction elects not to
assume the rights and obligations of Parent, Buyer and the Surviving Corporation
under this Agreement, then each Company Holder shall be entitled to receive in
lieu of the amounts the Company Holder is entitled to receive pursuant to
Sections 2.7(l)(i), (ii) or (iii), their Earnout Pro-Rata Portion of the unpaid
Maximum Earnout Amount.

(v) In the event of an Extraordinary Transaction of Parent, or a determination
in the discretion of the Board of Directors of Parent by resolution adopted by
the affirmative vote of a simple majority of the votes cast by the Board of
Directors of Parent that a Extraordinary Transaction is about to occur, except
with the prior written consent of the Stockholder Representative, Parent shall,
subject to Section 5.12(b), pay to the Company Holders the amount of
$75,000,000.00 (the “Company Holders Protection Payment”), which payment shall
be made within 90 days of the later of (A) the date of such Extraordinary
Transaction or such Board of Directors’ determination, or (B) the date upon
which the Stockholder Representative first becomes aware of such Extraordinary
Transaction or such Board of Directors’ determination; provided that for
purposes of this Section 2.7(l) only, the percentages set forth in the
definition of “Extraordinary Transaction” shall be 20% instead of 50%.
Notwithstanding the foregoing, the Company Holders Protection Payment shall only
be required to be made by Parent to the Company Holders upon a determination by
the Board of Directors of Parent (which determination shall be made (i) at the
Board of Directors’ sole discretion and (ii) prior to consummation of the
Extraordinary Transaction, as applicable) that the Company Holders Protection
Payment is appropriate in the circumstances of such Extraordinary Transaction.

(vi) In the event of a Bankruptcy Event of Parent, Buyer or the Surviving
Corporation during the Earnout Period, each Company Holder shall be entitled to
receive each Company’s Holder’s Earn-out Pro Rata Portion of an amount equal to
100% of the remaining unpaid portion of the Maximum Earnout Amount.

 

-31-



--------------------------------------------------------------------------------

 

2.8 Dissenting Shares.

(a) Notwithstanding anything to the contrary in this Agreement, if required by
the DGCL, but only to the extent required thereby, shares of Company Stock which
are issued and outstanding immediately prior to the Effective Time and which are
held by Company Stockholders who have properly exercised appraisal rights with
respect thereto in accordance with the DGCL (any such shares being referred to
herein as “Dissenting Shares” ) shall not be exchangeable for the right to
receive the Merger Consideration as determined in accordance with Section 2.7
but the holder of the Dissenting Shares shall be entitled only to receive the
appraised value of such shares of Company Stock in accordance with the
provisions of the DGCL unless and until such Company Stockholders fail to
perfect or effectively withdraw or lose such right to appraisal and payment
under the DGCL. If, after the Effective Time, any holder of Dissenting Shares
shall effectively withdraw or lose (through failure to perfect or otherwise)
such holder’s appraisal or dissenters’ rights under the DGCL, then each of such
holder’s shares of Company Stock shall automatically be converted into and
represent only the right to receive the Merger Consideration therefor, as
provided in Section 2.7, upon surrender of its Certificates.

(b) Prior to the Closing, the Company shall conduct the defense of any claim of
appraisal or dissenters’ rights under the DGCL. The Company shall give Buyer
(i) prompt notice of its receipt of any written demands for appraisal of any
shares of Company Stock, withdrawals of such demands, and any other instruments
relating to the Merger served pursuant to applicable Law and received by the
Company and (ii) the opportunity to participate in all negotiations and
proceedings with respect to demands for appraisal under applicable Law. From and
after the Closing, the Stockholder Representative shall conduct the defense of
any claim of appraisal or dissenters’ rights under the DGCL. The Stockholder
Representative shall give Buyer the opportunity to participate in all
negotiations and proceedings with respect to any claim of appraisal or
dissenters’ rights under the DGCL.

2.9 Surrender and Payment.

(a) Prior to the Effective Time, Buyer shall (i) appoint an agent (the “Exchange
Agent” ) for the purpose of exchanging certificates representing Company Stock
for the Merger Consideration set forth in Section 2.7 and (ii) irrevocably
deposit with the Exchange Agent the Initial Merger Consideration to be paid in
respect of shares of Company Stock.

(b) As soon as practicable after the Effective Time, Buyer shall send to each
holder of a certificate or certificates which immediately prior to the Effective
Time evidenced outstanding shares of Company Stock (the “Certificates” ), a
letter of transmittal for use in such exchange (which shall specify that the
delivery shall be effected, and risk of loss and title shall pass, only upon
proper delivery of the Certificates representing shares of Company Stock to the
Exchange Agent).

(c) Company Stockholders, upon surrender to the Exchange Agent of a Certificate
or Certificates representing such shares of Company Stock, together with a
properly completed letter of transmittal covering such shares of Company Stock,
will be entitled to receive the Merger Consideration payable in respect of such
shares of Company Stock on the terms provided for in this Agreement. Until so
surrendered, each Certificate representing shares of Company Stock that have
been converted into the right to receive the Merger Consideration shall, after
the Effective Time, represent for all purposes only the right to receive the
Merger Consideration.

 

-32-



--------------------------------------------------------------------------------

 

(d) If any portion of the Merger Consideration is to be paid to a Person other
than the registered holder of Company Stock represented by the Certificate or
Certificates surrendered in exchange therefor, it shall be a condition to such
payment that the Certificate or Certificates so surrendered shall be properly
endorsed or otherwise be in proper form for transfer and accompanied by all
documents required to evidence and effect the transfer and that the Person
requesting such payment shall pay to the Exchange Agent any transfer or other
taxes required as a result of such payment to a Person other than the registered
holder of such Company Stock or establish to the satisfaction of the Exchange
Agent that such tax has been paid or is not payable.

(e) After the Effective Time, there shall be no further registration of
transfers of shares of Company Stock. If, after the Effective Time, Certificates
representing shares of Company Stock are presented to the Surviving Corporation,
they shall be cancelled and exchanged for the consideration provided for, and in
accordance with the procedures set forth, in this Article 2.

(f) Buyer and Company acknowledge that any and all Earnout Payments, Milestone
Payments, and payments relating to indemnification obligations of Parent, Buyer
or Merger Sub shall be delivered to the Stockholder Representative as agent and
on behalf of the Company Holders, and the Stockholder Representative shall
distribute such payments to the Company Holders pursuant to the terms of the
Stockholder Representation Agreement.

(g) Any portion of the Merger Consideration that remains unclaimed by any
Company Holder (i) 12 months after the Effective Time with respect to the
Initial Merger Consideration, (ii) 12 months after the date of any Earnout
Payment or (iii) 12 months after the date of either the Wound Closure Milestone
or the Orthopedic Milestone Payment, shall be returned to Buyer, upon demand,
and any holder who has not exchanged such holder’s shares of Company Stock for
the Merger Consideration in accordance with this Section 2.9 prior to that time
shall thereafter look only to Buyer for payment of the Merger Consideration in
respect of such holder’s shares of Company Stock. Notwithstanding the foregoing,
neither Buyer, the Company nor the Surviving Corporation shall be liable to any
holder of shares of Company Stock for any amount paid to a public official
pursuant to applicable abandoned property, escheat or similar laws. Any amounts
remaining unclaimed by holders of shares of Company Stock three years after the
Effective Time (or such earlier date prior to such time as such amounts would
otherwise escheat to or become property of any governmental entity) shall, to
the extent permitted by applicable law, become the property of the remaining
Company Shareholders, free and clear of any claims or interest of any Person
previously entitled thereto and Buyer shall deliver such unclaimed consideration
to the Stockholder Representative for distribution to the remaining Company
Holders consistent with their Earnout Pro-Rata Portion (after recalculating such
Earnout Pro-Rata Portion without giving effect to ownership by the holders of
the unclaimed portions of the Merger Consolidation).

 

-33-



--------------------------------------------------------------------------------

 

(h) Any portion of the Merger Consideration made available to the Exchange Agent
pursuant to Section 2.9(a) to pay for shares of Company Stock for which
appraisal rights have been perfected shall be returned to Buyer upon demand.

2.10 Lost, Stolen or Destroyed Certificates. In the event any Certificates
evidencing shares of Company Stock shall have been lost, stolen or destroyed,
Buyer shall pay the portion of the Merger Consideration applicable to such
shares or options in exchange for such lost, stolen or destroyed Certificates,
upon the making of an affidavit of that fact by the holder thereof; provided,
however, that Buyer may, in its discretion and as a condition precedent to the
payment thereof, require the owner of such lost, stolen or destroyed
Certificates to execute and deliver to Buyer (i) an affidavit of that fact by
the Person claiming such Certificate to be lost, stolen or destroyed and (ii) an
indemnity agreement in customary form and substance.

2.11 Taking of Necessary Action; Further Action. If, at any time after the
Effective Time, any further action is necessary or desirable to carry out the
purposes of this Agreement and or to vest the Surviving Corporation with full
right, title and possession to all assets, property, rights, privileges, powers
and franchises of the Company, the officers and directors of the Surviving
Corporation and Buyer are fully authorized to take all lawful and reasonable
action in furtherance thereof.

2.12 Tax Withholding. Buyer shall be entitled to deduct and withhold, from the
Merger Consideration otherwise payable to the Company Holders, such amounts as
may be required to be deducted and withheld under the Code and any other
applicable Tax Laws. To the extent amounts are so withheld and paid to any
appropriate Taxing authority, Buyer shall be treated as though it had paid, from
the Merger Consideration from which withholding was required, an appropriate
amount otherwise payable directly to such Company Holders.

2.13 Permitted Distribution. The Company shall be entitled, in its sole
discretion, to make a one-time cash distribution immediately prior to the
Closing to the Stockholder Representative (for distribution to each Company
Holder in accordance with their Earnout Pro-Rata Portion) in an aggregate amount
of the Net Working Capital of the Company less the Escrow Amount (the “Permitted
Distribution”).

2.14 Stockholder Representative. By voting in favor of the Merger or
participating in the Merger and accepting the benefits thereof and by the
Company Holders accepting the receipt of any Permitted Distribution and/or
Initial Merger Consideration, each Company Holder shall be deemed to have
approved the designation of and designates the Stockholder Representative as the
representative of the Company Holders and as the attorney-in­fact and agent for
and on behalf of each Company Holder with respect to claims for indemnification
under the Merger Agreement, with respect to the right to receive Merger
Consideration, and the taking by the Stockholder Representative of any and all
actions and the making of any decisions required or permitted to be taken by the
Stockholder Representative under this Agreement and the Stockholder
Representative Agreement attached hereto as Exhibit B.

 

-34-



--------------------------------------------------------------------------------

 

ARTICLE 3.

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

As an inducement of Buyer and Merger Sub to enter into this Agreement, the
Company hereby makes the following representations and warranties to Buyer and
Merger Sub which representations and warranties are, as of the date hereof, true
and correct, except as otherwise set forth in written disclosure schedules of
the Company (the “Company Disclosure Schedule”) delivered by the Company to
Buyer and Merger Sub on the date hereof. The Company Disclosure Schedule is
numbered to correspond to the various sections of this Article 3 setting forth
certain exceptions to the representations and warranties contained in this
Article 3 and certain other information called for by this Agreement.

3.1 Organization of the Company. The Company is a corporation duly organized,
validly existing and in good standing under the laws of the State of Delaware,
with all requisite corporate power and authority to conduct the Business as it
is presently being conducted and to own or lease, as applicable, the Assets
owned or leased by it. The Company is duly qualified to do business as a foreign
corporation in the State of North Carolina and in each jurisdiction in which the
character of its properties owned, operated or leased, or the nature of its
activities, makes such qualification necessary, except in those jurisdictions
where the failure to be so qualified would not have a Company Material Adverse
Effect. Each jurisdiction in which the Company is qualified to do business as a
foreign corporation is set forth in Section 3.1 of the Company Disclosure
Schedule.

3.2 Capitalization of the Company.

(a) Authorized Capitalization. As of the date of this Agreement, the authorized
capitalization of the Company consists of (i) 12,000,000 shares of Company
Common Stock, of which 3,150,194 shares are issued and outstanding, and
(ii) 6,658,500 shares of Company Preferred Stock, of which 5,153,515 shares are
issued and outstanding. Of the 5,153,515 shares of Company Preferred Stock
issued and outstanding as of the date of this Agreement, 1,500,000 shares have
been designated as Series A Preferred Stock, 1,427,482 of which are issued and
outstanding, 3,000,000 shares have designated as Series B Preferred Stock,
1,832,649 of which are issued and outstanding, 1,324,500 shares have designated
as Series C Preferred Stock, 1,287,145 of which are issued and outstanding, and
628,000 shares have designated as Series D Preferred Stock, 606,239 of which are
issued and outstanding. The Company has no other capital stock authorized or, as
of the date of this Agreement, issued and outstanding. Except as set forth in
Section 3.2(a) of the Company Disclosure Schedule, no Company Stock has been
issued which is subject to a right of repurchase on the part of the Company. The
Merger Consideration Spreadsheet, which sets forth the name and address of each
Company Stockholder, the number of shares of Company Stock held by each such
holder, and the amount of Merger Consideration to be received by each Company
Stockholder is true and correct in all respects.

(b) Company Options and Company Warrants. As of the date of this Agreement,
(i) 1,025,396 shares of Company Common Stock are reserved for issuance pursuant
to the Company Stock Plan, of which 694,114 shares are subject to outstanding
Company Options, (ii) 70,000 shares of Company Common Stock are reserved for
issuance upon exercise of outstanding Common Warrants, (iii) 42,855 shares of
Series B Preferred Stock are reserved for issuance upon exercise of outstanding
Series B Warrants, (iv) 33,689 shares of Series C Preferred Stock are reserved
for issuance upon exercise of outstanding Series C Warrants, and (v) 4,807
shares of Series D Preferred Stock are reserved for issuance upon exercise of
outstanding Series D Warrants. Section 3.2(b) of the Company Disclosure Schedule
sets forth the name of each holder of Company Options, Common Warrants and
Preferred Warrants as of the date of this Agreement, as well as the number of
Company Options, Common Warrants or Preferred Warrants held by each such holder,
the number of shares of Company Stock for which each such Company Option, Common
Warrant or Preferred Warrant is exercisable or convertible into (both vested and
unvested in the case of Company Options), and the price per share of Company
Stock for which each such Company Option, Common Warrant or Preferred Warrant is
exercisable or convertible into (without taking into account whether or not such
Company Option, Common Warrant or Preferred Warrant is in fact exercisable or
convertible on the date hereof). The Company has previously made available to
Buyer true and correct copies of all outstanding Common Warrants, Preferred
Warrants and all option agreements governing outstanding Company Options.

 

-35-



--------------------------------------------------------------------------------

 

(c) No Other Options, Warrants or Other Securities. Except for the Company
Options, Common Warrants and Preferred Warrants referred to above, there are no
outstanding options, warrants, convertible securities or rights of any kind to
purchase or otherwise acquire any shares of capital stock or other securities of
the Company.

(d) Valid Issuances. All outstanding shares of Company Stock are, and any shares
of Company Stock issued upon exercise of any Company Option, Common Warrant or
Preferred Warrant will be, validly issued, fully paid and non-assessable and not
subject to any preemptive or similar rights created by statute, the Company’s
Certificate of Incorporation, Bylaws or any Contract. The Company Options,
Common Warrants and Preferred Warrants have been, and the shares of Company
Stock outstanding on the date hereof have been, issued in compliance with all
currently applicable federal and state Laws.

3.3 Stockholders’ Agreements, etc. The Company is not a party or subject to any
agreement or understanding, and, to the Company’s knowledge, there is no
Contract, arrangement or understanding between or among any Persons, which
affects, restricts or relates to voting, giving of written consents, dividend
rights or transferability of shares with respect to the Company Stock, including
without limitation any voting trust agreement or proxy.

3.4 Authorization. The Company has the corporate power and authority to
(i) execute and deliver this Agreement and (ii) assuming the Company Stockholder
Approval, consummate the Merger and the other transactions contemplated hereby.
The execution and delivery of this Agreement, and the consummation of the Merger
and the other transactions contemplated hereby, have been duly and validly
authorized by the vote of the Company’s board of directors, and no other
corporate proceedings on the part of the Company are necessary to authorize this
Agreement or to consummate the Merger and the other transactions contemplated
hereby (other than, with respect to the Merger, the Company Stockholder Approval
and those actions listed in Section 6.1 of this Agreement). This Agreement has
been duly and validly executed and delivered by the Company and, assuming due
authorization, execution and delivery by Buyer and Merger Sub, constitutes a
valid and binding agreement of the Company, enforceable against the Company in
accordance with its terms, except to the extent that its enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting the enforcement of creditors’ rights generally or by
general equitable principles.

 

-36-



--------------------------------------------------------------------------------

 

3.5 Officers and Directors. Section 3.5 of the Company Disclosure Schedule
contains a true, correct and complete list of all the officers and directors of
the Company as of the date of this Agreement.

3.6 Bank Accounts. Section 3.6 of the Company Disclosure Schedule contains a
true, correct and complete list of all of the Company’s bank accounts (including
bank addresses, telephone numbers, account numbers and account balances), safe
deposit boxes and persons authorized to draw thereon or have access thereto as
of the date of this Agreement.

3.7 Subsidiaries. The Company has not had and currently does not have any
Subsidiaries.

3.8 Property and Equipment.

(a) Real Property. The Company does not own any real property. Section 3.8(a) of
the Company Disclosure Schedule sets forth a true and complete list of all
plants, offices, manufacturing facilities, stores, warehouses, administratio n
buildings and all real property and related facilities leased by the Company as
of the date of this Agreement (the “Facilities”). True and correct copies of all
Leases pursuant to which the Facilities are leased, occupied or used by the
Company (as lessee) have been made available to Buyer. The Company has good and
valid leasehold title to, and enjoys peaceful and undisturbed possession of, all
leased property described in such Leases (the “Leased Property”), free and clear
of any and all Encumbrances, other than any Permitted Encumbrances. With respect
to each Leased Property, there are no pending or, to the knowledge of the
Company, threatened condemnation or administrative proceedings relating to, or
any pending or threatened Actions relating to, the Company’s leasehold interests
in such Leased Property or any portion thereof.

(b) Leases. With respect to each Lease listed on Section 3.8(a) of the Company
Disclosure Schedule (i) there has been no material breach or material default
under any such Lease by the Company or, to the knowledge of the Company, as of
the date of this Agreement by any other party, (ii) the execution, delivery and
performance of this Agreement and the consummation of the transactions
contemplated hereby will not cause a material default under any such Lease,
(iii) such Lease is a valid and binding obligation of the lessor, is in full
force and effect with respect to and is enforceable against the lessor in
accordance with its terms, and to the knowledge of the Company, will continue to
be legal, binding, enforceable, valid, and in full force and effect on identical
terms following the consummation of the transactions contemplated hereby except
as such enforceability may be limited by bankruptcy and other similar laws and
general principles of equity, (iv) there are no disputes, oral agreements, or
forbearance programs in effect as to the lease or sublease, and (v) to the
knowledge of the Company, all Facilities leased or subleased thereunder have
received all material approvals of governmental authorities (including licenses
and permits) required in connection with the operation thereof and have been
operated and maintained in substantial compliance with applicable laws, rules,
and regulations.

 

-37-



--------------------------------------------------------------------------------

 

(c) Personal Property. The Company’s personal property Assets (taken as a whole)
(i) are free from material defects (patent and, to the knowledge of the Company,
latent), (ii) have been maintained in accordance with normal industry practice
and (iii) are in such operating condition and repair as is appropriate for the
conduct of the Business as presently conducted, subject to normal wear and tear.

(d) Owned Personal Property. The Company has good and marketable title to all
such tangible personal property material to the Company in the operation of the
Business, free and clear of any and all Encumbrances other than Permitted
Encumbrances.

(e) Leased Personal Property. Other than personal property owned by the Company,
the Company has good and valid leasehold title to all of the tangible personal
property Assets material to the Company in the operation of the Business, free
and clear of any and all Encumbrances other than Permitted Encumbrances which
would not permit the termination of the lease therefor by the lessor. Schedule
3.8(e) of the Company Disclosure Schedule sets forth all Leases for personal
property.

3.9 Accounts Receivable. All accounts receivable of the Company that are
reflected on the Balance Sheet or on the accounting records of the Company as of
the Closing Date represent valid obligations arising from sales actually made or
services actually performed in the ordinary course of business of the Company.
The reserves, if any, for uncollectible accounts receivable shown on the Balance
Sheet and on the accounting records of the Company as of the Closing Date have
been or will be calculated consistent with the past practice of the Company and,
based on the past practice of the Company, are or will be adequate.

3.10 Environmental Matters.

(a) To the knowledge of the Company, (i) no notice, notification, demand,
request for information, citation, summons or order has been received, (ii) no
complaint has been filed, (iii) no penalty has been assessed, and (iv) no
investigation, action, claim, suit, proceeding or review is pending or is
threatened by any Governmental or Regulatory Authority or other Person relating
to or arising out of any Environmental Law; and

(b) To the knowledge of the Company, (i) there are no Liabilities of or relating
to the Company of any kind whatsoever, whether accrued, contingent, absolute,
determined, determinable or otherwise arising under or relating to any
Environmental Law, and (ii) there are no facts, conditions, situations or set of
circumstances that could reasonably be expected to result in or be the basis for
any such material Liability.

(c) To the knowledge of the Company, there have been no environmental
investigations, studies, audits, tests, reviews or other environmental analyses
have been conducted in relation to the current or prior business of the Company
or any property or facility now or previously owned or leased by the Company.

 

-38-



--------------------------------------------------------------------------------

 

3.11 Contracts.

(a) Section 3.11(a) of the Company Disclosure sets forth a complete and accurate
list as of the date of this Agreement of all of the Contracts in the following
categories to which the Company is a party (each a “Scheduled Contract” and
collectively, the “Scheduled Contracts”):

(i) license agreements or royalty agreements, whether the Company is the
licensor or licensee thereunder;

(ii) non-disclosure agreements (whether the Company is the beneficiary or the
obligated party thereunder);

(iii) Contracts or commitments (including groups of related Contracts or
commitments) involving future expenditures or Liabilities, actual or potential,
in excess of $25,000 after the date hereof;

(iv) employment contracts, consulting contracts, severance agreements,
“stay-bonus” agreements and similar arrangements, including Contracts (A) to
employ or terminate executive officers or other personnel and other contracts
with present or former officers or directors of the Company or (B) that will
result in the payment by, or the creation of any Liability of the Company or
Buyer to pay any severance, termination, “golden parachute”, or other similar
payments to any present or former personnel following termination of employment
or otherwise as a result of the consummation of the transactions contemplated by
this Agreement;

(v) indemnification agreements;

(vi) promissory notes, loans, indentures, evidences of indebtedness, letters of
credit, guarantees, or other instruments or agreements relating to an obligation
to repay borrowed mone y, whether the Company shall be the borrower, lender or
guarantor thereunder (excluding credit provided by the Company in the ordinary
course of business to purchasers of its products and obligations to pay vendors
in the ordinary course of business and consistent with past practice);

(vii) Contracts containing covenants limiting the freedom of the Company or any
officer, director, Employee or Affiliate of the Company to engage in any line of
business or compete with any Person that relates directly or indirectly to the
Business;

(viii) any Contract with the federal, state or local government or any agency or
department thereof;

(ix) any Contract with a Related Party;

 

-39-



--------------------------------------------------------------------------------

 

(x) Leases of real or personal property (including groups of related Leases)
involving annual payments of more than $25,000;

(xi) Contracts or commitments (including groups of related Contracts or
commitments) for the purchase or sale of raw materials, commodities, supplies,
products, or other personal property, or for the furnishing or receipt of
services, the performance of which will extend over a period of more than six
months from the date of this Agreement, result in a loss to the Company, or
involve consideration in excess of $25,000;

(xii) Contracts or commitments concerning a partnership or joint venture;

(xiii) any Contract not made in the ordinary course of business; and

(xiv) any other Contract under which the consequences of a default by any party
or termination would reasonably be expected to have, individually or in the
aggregate, a Company Material Adverse Effect.

Complete and accurate copies of all of the Scheduled Contracts, including all
amendments and supplements thereto, have been provided to Buyer. Except as set
forth on Section 3.11(a) of the Company Disclosure Schedule, the Company is not
a party to any oral Contract.

(b) Employment Contracts. The Company is not a party to, and is not obligated
under, any offer letter, consulting agreement or employment agreement to which
it is a party.

(c) Bonus Payments. The Company has not agreed to any, or become obligated to
pay any, Bonus Payments.

(d) Absence of Defaults. All of the Scheduled Contracts to which the Company is
a party are valid, binding and enforceable in accordance with their terms,
except (i) as such enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws relating to or affecting the
rights of creditors or (ii) general principles of equity (regardless of whether
enforceability is considered in a proceeding at law or in equity). As of the
date of this Agreement, there is no material existing (or threatened in writing)
default or dispute with respect to any Scheduled Contract. The Company has
fulfilled, or is in a position to take all action necessary to enable it to
fulfill when due, all of its material obligations under each of such Scheduled
Contracts.

3.12 No Conflict or Violation; Consents.

(a) Assuming the Company Stockholder Approval and all consents, approvals,
authorizations, filings and notifications and other actions set forth in
Section 3.12(b) have been obtained or made, none of the execution, delivery or
performance of this Agreement by the Company, the consummation of the
transactions contemplated hereby or thereby, nor compliance by the Company with
any of the provisions hereof or thereof, will (i) violate or conflict with any
provision of the Company’s Certificate of Incorporation, Bylaws or charter
documents, (ii) violate, conflict with, or result in a material breach of or
constitute a material default (with or without notice or the passage of time)
under, or result in the termination of, or accelerate the performance required
by, or result in a right to terminate, accelerate, modify or cancel under, or
require a notice or consent under, or result in the creation of any Encumbrance
(other than Permitted Encumbrances) upon any of its Assets under, any Contract
to which the Company is a party or by which the Company is bound or to which any
of its Assets are subject, or (iii) violate any Law or Order applicable to the
Company or (iv) impose any Encumbrance on any of the Assets of the Company
(other than Permitted Encumbrances), except in the cases of (iv) above for any
such conflicts, violations, defaults, or other occurrence that would not
individually or in the aggregate reasonably be expected to have a Company
Material Adverse Effect.

 

-40-



--------------------------------------------------------------------------------

 

(b) for obtaining the Company Stockholder Approval, and for filing the
Certificate of Merger with the Secretary of State of the State of Delaware, no
notices to, declaration, filing or registration with, approvals or Consents of,
or assignments by, any Persons (including any federal, national, state or local
governmental or administrative authorities) are necessary to be made or obtained
by the Company in connection with the execution, delivery or performance of this
Agreement or the consummation of the transactions contemplated hereby.

3.13 Financial Statements; Books and Records.

(a) Financial Statements. The Company has previously made available the
Financial Statements to Buyer. The Financial Statements are complete, are in
accordance with the Company’s Books and Records and accurately and fairly
present, in all material respects, the financial condition, results of
operations and cash flows of the Company as of the dates and for the periods
indicated thereby, in accordance with GAAP consistently applied throughout the
periods covered except as indicated in the notes thereto. The Financial
Statements as of and for the 12-month periods ended December 31, 2004 and
December 31, 2005 have been audited by an independent registered public
accounting firm.

(b) Books and Records. The Books and Records, in reasonable detail, accurately
and fairly reflect in all material respects the activities of the Company and
the Business and have been provided to Buyer or made available for its
inspection.

(c) All Accounts Recorded. The Company has not engaged in any material
transaction, maintained any bank account or used any corporate funds except for
transactions, bank accounts or funds which have been and are reflected in the
Books and Records.

(d) Corporate Records. As of the date of this Agreement, the stock records and
minute books of the Company that have been made available to Buyer fully reflect
all minutes of meetings, resolutions and other material actions and proceedings
of the Company’s stockholders and board of directors and all committees thereof,
all issuances, transfers and redemptions of capital stock of the Company and
contain true, correct and complete copies of its Certificate of Incorporation
and Bylaws and all amendments thereto through the date hereof.

 

-41-



--------------------------------------------------------------------------------

 

3.14 Absence of Certain Changes or Events. Since December 31, 2005 through the
date of this Agreement, except as otherwise contemplated by this Agreement or
set forth in the Company Disclosure Schedule, the Company has conducted the
Business only in the ordinary course consistent with past practice and there has
not been any:

(a) event, circumstance or occurrence that constituted a Company Material
Adverse Effect;

(b) failure to operate the Business in the ordinary course so as to use all
commercially reasonable efforts to preserve the Business intact and to preserve
the continued services of the Employees and the goodwill of suppliers, customers
and others having business relations with the Company;

(c) resignation or termination of any officer, director or manager, or any
increase in the rate of compensation payable or to become payable by the Company
to any officer, director or representative of the Company (other than standard
increases in connection with general, regularly-scheduled reviews consistent
with past practice), including the making of any loan to, or the payment, grant
or accrual of any bonus, incentive compensation, service award or other similar
benefit to, any such Person;

(d) any payment, loan or advance of any amount to or in respect of, or the sale,
transfer or lease of properties or Assets to, or entering into of any Contract
with, any Related Party except regular compensation to Employees;

(e) sale, assignment, license, transfer or Encumbrance of any of the Assets of
the Company, tangible or intangible, singly or in the aggregate, other than
sales of products and services involving less than $25,000 in the ordinary
course of business and consistent with past practice;

(f) new Contracts (or series of related new Contracts), or extensions,
modifications, terminations, accelerations or renewals thereof, except for
Contracts involving less than $25,000 entered into, modified or terminated in
the ordinary course of business and consistent with past practice;

(g) actual or threatened in writing (i) termination of any material customer
account or group of accounts or (ii) actual and material reduction in purchases
or royalties payable by any such customer or occurrence of any event that is
likely to result in any such termination or reduction;

(h) disposition or lapsing of any Proprietary Rights of the Company, in whole or
in part, or any disclosure of any trade secret, process or know how to any
Person not either an Employee or an employee, agent, or consultant of Buyer or
Parent or permitted under a Company Contract;

(i) change in accounting methods or practices by the Company;

 

-42-



--------------------------------------------------------------------------------

 

(j) revaluation by the Company of any of its Assets, including writing off or
establishing reserves with respect to inventory, notes or accounts receivable
(other than for which adequate reserves have been previously established);

(k) material damage, destruction or loss (whether or not covered by insurance)
adversely affecting the Assets, the Business or the prospects of the Company in
an amount in excess of $25,000;

(l) declaration, setting aside or payment of any dividend or distribution in
respect of any capital stock of the Company or any redemption, purchase or other
acquisition of any equity securities of the Company;

(m) issuance or reservation for issuance by the Company of, or commitment of it
to issue or reserve for issuance, any shares of capital stock or other equity
securities or obligations or securities convertible into or exchangeable for
shares of capital stock or other equity securities;

(n) increase, decrease or reclassification of the capital stock of the Company;

(o) amendment of the Company’s Certificate of Incorporation, Bylaws or charter
documents;

(p) capital expenditure or execution of any lease or any incurring of liability
therefor by the Company in one or more related transactions, involving payments
or obligations in excess of $25,000 in the aggregate;

(q) failure to pay any monetary obligation of the Company when due;

(r) cancellation of any indebtedness or waiver of any rights of substantial
value to the Company, except in the ordinary course of business and consistent
with past practice;

(s) indebtedness incurred or guaranteed by the Company for borrowed money or any
commitment to borrow money entered into by the Company, or any loans made or
agreed to be made by the Company in the aggregate in excess of $25,000;

(t) material Liability incurred by the Company except in the ordinary course of
business and consistent with past practice, or any increase or change in any
assumptions underlying or methods of calculating any bad debt, contingency or
other reserves;

(u) payment, discharge or satisfaction of any Liabilities of the Company other
than the payment, discharge or satisfaction of Liabilities as reflected or
reserved against in the Financial Statements or incurred in the ordinary course
of business;

(v) acquisition of any equity interest in any other Person by the Company; or

 

-43-



--------------------------------------------------------------------------------

 

(w) any agreement by the Company directly or indirectly to do any of the
foregoing, other than as expressly contemplated by this Agreement.

3.15 Liabilities. The Company does not have any Liabilities (absolute, accrued,
contingent or otherwise) except (i) Liabilities which are reflected and properly
reserved against in the Financial Statements, (ii) Liabilities incurred after
the Balance Sheet Date in the ordinary course of business and consistent with
past practice, (iii) Liabilities arising under the Contracts to which the
Company is a party (other than obligations which are required to be reflected on
a balance sheet prepared in accordance with GAAP), (iv) Liabilities which do not
have, individually or in the aggregate, a Company Material Adverse Effect, and
(v) Liabilities arising under this Agreement.

3.16 Litigation. There is no Action pending or, to the knowledge of the Company,
threatened against, relating to or affecting the Company or any of the Assets of
the Company or any of the officers and directors of the Company which (i) seeks
to enjoin or obtain damages in respect of the transactions contemplated hereby,
or (ii) seeks to prevent the Company from consummating the transactions
contemplated hereby. There are presently no outstanding Orders against or
affecting the Company, the Business or any of the Company’s Assets. Section 3.16
of the Company Disclosure Schedule contains a complete and accurate description
of all Actions to which the Company has been a party since inception or which
relate to any of the Assets of the Company or the Company’s officers or
directors as such, or any such Actions which were settled prior to the
institution of formal proceedings, other than Actions brought by the Company for
collection of monies owed in the ordinary course of business.

3.17 Labor Matters.

(a) General. The Company is not a party to any labor agreement with respect to
its Employees with any labor organization, group or association. No petition for
certification as the exclusive bargaining representative for any of the
Employees is pending before the National Labor Relations Board. To the Company’s
knowledge, no union organizing activity has occurred with respect to the
Employees since the Company’s inception. There is no unfair labor practice
charge or complaint against the Company pending before the National Labor
Relations Board or any other domestic or foreign Governmental or Regulatory
Authority arising out of the Company’s activities, and the Company has no
knowledge of any facts or information which would give rise thereto. There is no
labor strike or labor disturbance pending or threatened against the Company, nor
is any grievance currently being asserted against it; and the Company has not
experienced a work stoppage or other labor difficulty. There are no material
controversies pending or to the knowledge of the Company, threatened between the
Company and the Employees, and the Company has no knowledge of any facts which
could reasonably result in any such controversy.

(b) Compliance. The Company is in material compliance with all currently
applicable Laws respecting employment practices, terms and conditions of
employment, wages and hours, equal employment opportunity, and the payment of
social security and similar taxes and is not engaged in any unfair labor
practice. The Company has no knowledge of any claims for past due wages or any
penalties for failure to comply with any of the foregoing.

 

-44-



--------------------------------------------------------------------------------

 

(c) Severance Obligations. Except as set forth in Section 3.17(c) of the Company
Disclosure Schedule, the Company has not entered into any severance,
“stay-bonus” or similar arrangement in respect of any present or former Employee
that will result in any obligation (absolute or contingent) of Buyer or the
Company to make any payment to any present or former Employee following
termination of employment or upon consummation of the transactions contemplated
by this Agreement (whether or not employment is continued for any specified
period after the Effective Time). Except as set forth in Section 3.17(c) of the
Company Disclosure Schedule, neither the execution and delivery of this
Agreement nor the consummation of the transactions contemplated hereby will
result in the acceleration or vesting of any other rights of any Person to
benefits under any Employee Plans.

(d) Highly Compensated Employees. Section 3.17(d) of the Company Disclosure
Schedule sets forth the names of all present Employees (i) with total
compensation exceeding $100,000 in 2005 and (ii) expected to receive total
compensation exceeding $100,000 in 2006, including all bonuses and other cash
compensation, each as paid or is payable by the Company. Notwithstanding any
provision of this Agreement or any Section of the Company Disclosure Schedule to
the contrary, the Company represents that from and after the Effective Time no
benefit or other compensation is payable to any Person identified on
Section 3.17(d) of the Company Disclosure Schedule upon the voluntary
resignation of such Person from employment with Buyer or the Company as a result
of the Merger.

3.18 Employee Benefit Plans.

(a) Section 3.18(a) of the Disclosure Schedule lists all written (and describes
all non-written) employee benefit plans (as defined in Section 3(3) of ERISA)
and all bonus, stock or other security option, stock or other security purchase,
stock or other security appreciation rights, incentive, deferred compensation,
retirement or supplemental retirement, profit sharing, severance, golden
parachute, vacation, cafeteria, dependent care, medical care, employee
assistance program, education or tuition assistance programs, insurance and
other similar fringe or employee benefit plans, programs or arrangements, and
any current or former employment or executive compensation or severance
agreements, written or otherwise, which are currently sponsored and have been
sponsored after January 1, 2000, maintained, contributed to or entered into for
the benefit of, or relating to, any present or former Employee or director of
the Company, or any trade or business (whether or not incorporated) which is an
ERISA Affiliate, whether or not such plan is terminated (collectively, the
“Employee Plans”).

(b) With respect to each Employee Plan, the Company has made available to Buyer
a true and complete copy of, to the extent applicable, (i) such Employee Plan,
(ii) the three most recent annual reports (Form 5500) as filed with the IRS,
(iii) each trust agreement related to such Employee Plan, if applicable,
(iv) the most recent summary plan description for each Employee Plan for which
such description is required, along with all summaries of material
modifications, amendments, resolutions and all other material pla n
documentation related thereto, and (v) the most recent IRS determination letter
or IRS prototype plan opinion letter issued with respect to any qualified
employee pension benefit plan.

 

-45-



--------------------------------------------------------------------------------

 

(c) No Employee Plan is a “defined benefit plan” (within the meaning of
Section 3(35) of ERISA), and neither the Company nor any ERISA Affiliate has
ever maintained, contributed to or partially or fully withdrawn from any such
plan. No Employee Plan is a Multiemployer Plan or “single-employer plan under
multiple controlled groups” as described in Section 4063 of ERISA, and neither
the Company nor any ERISA Affiliate has ever contributed to or had an obligation
to contribute, or incurred any liability in respect of a contribution, to any
Multiemployer Plan. No Employee Plan is a “multiple employer plan” within the
meaning of Section 413(c) of the Code, or a multiple employer welfare
arrangement within the meaning of Section 3(40) of ERISA.

(d) Except as set forth in Section 3.18(d) of the Company Disclosure Schedule,
there is no contract, agreement, plan or arrangement covering any Employee or
former Employee that, individually or collectively, requires the payment by the
Company of any amount (i) that is not deductible by reason of Section 162(a)(1),
162(m) or 404 of the Code or (ii) that is an “excess parachute payment” pursuant
to Section 280G of the Code.

(e) Neither the Company nor any ERISA Affiliate has announced to their
employees, former employees, consultants or directors an intention to create, or
has otherwise created, a legally binding commitment to adopt, change or
terminate any Employee Plan which is intended to cover Employees or former
Employees and is not otherwise listed under Section 3.18(a) of the Disclosure
Schedule

(f) Except as set forth in Section 3.18(f) of the Company Disclosure Schedule,
no Company Employee Plan is a nonqualified deferred compensation plan within the
meaning of Section 409A(d)(1) of the Code (each such plan listed in
Section 3.18(f) of the Company Disclosure Schedule, a “Deferred Compensation
Plan”). Each Deferred Compensation Plan satisfies the requirements to avoid the
consequences set forth in Section 409A(a)(1). The Company has not, (i) granted
to any person an interest in any Deferred Compensation Plan which interest has
been or, upon the lapse of a substantial risk of forfeiture with respect to such
interest, will be subject to the Tax imposed by Section 409A(a)(1)(B) or
(b)(4)(A) of the Code, or (ii) modified the terms of any Deferred Compensation
Plan in a manner that could cause an interest previously granted under such plan
to become subject to the Tax imposed by Section 409A(a)(1)(B) or (b)(4) of the
Code.

3.19 Compliance with Laws.

(a) The Company has conducted the Business in substantial compliance with all
applicable known Laws and Orders. The Company has not received any notice to the
effect that, or has otherwise been advised that, the Company is not in
compliance with any such Laws or Orders.

 

-46-



--------------------------------------------------------------------------------

 

(b) Except as would not, individually or in the aggregate, have a Company
Material Adverse Effect:

(i) the Company is in possession of all franchises, grants, authorizations,
licenses, establishment registrations, product listings, permits, easements,
variances, exceptions, consents, certificates, approvals and orders of any
Governmental or Regulatory Authority, including, without limitation, the FDA,
the United States Drug Enforcement Agency (“DEA”) and similar authorities in the
U.S. and non-U.S. jurisdictions necessary for the Company to carry on its
Business as it is now being conducted (the “Company Permits”), and, as of the
date of this Agreement, no suspension or cancellation of any of the Company
Permits is pending or, to the knowledge of the Company, threatened, except where
the failure to have, or the suspension or cancellation of, any of the Company
Permits would not, individually or in the aggregate, have the Company Material
Adverse Effect. Except for conflicts, defaults or violations which, individually
or in the aggregate, would not have a Company Material Adverse Effect, the
Company is not in conflict with, or in default of, (i) any Law applicable to the
Company or by which any property, asset or product of the Company is bound or
affected, including, without limitation, the Federal Food, Drug and Cosmetic Act
(the “FDCA”), the Comprehensive Drug Abuse Prevention and Control Act of 1970
(the “CDAPCA”), the Controlled Substances Act (the “CSA”) and any other similar
act or Law or (ii) any Company Permits;

(ii) all of the clinical studies which have been, or are being conducted by or
for the Company, are being conducted in compliance with generally accepted good
clinical practices and all applicable requirements;

(iii) to the knowledge of the Company, none of its officers, employees or agents
(during the term of such person’s employment by the Company or while acting as
an agent of the Company) has (A) made any untrue statement of a material fact or
fraudulent statement to the FDA or any Governmental or Regulatory Authority;
(B) failed to disclose a material fact required to be disclosed to the FDA or
similar Governmental or Regulatory Authority or (C) committed an act, made a
statement or failed to make a statement that could reasonably be expected to
provide a basis for the FDA or similar Governmental or Regulatory Authority to
invoke its Application Integrity Policy or similar governmental policy or
regulation, rule, regulation or Law;

(iv) to the knowledge of the Company, the Company has not received any written
notice that the FDA or any similar Governmental or Regulatory Authority
(including, without limitation, non-U.S. regulatory agencies) has commenced, or
overtly threatened to initiate, any action to withdraw its approval or request
the recall of any product of the Company, or commenced, or overtly threatened to
initiate, any action to enjoin production at any facility of the Company; and

(v) to the knowledge of the Company, as to each article of drug, device or
cosmetic manufactured and/or distributed by the Company, such article is not
adulterated or misbranded within the meaning of the FDCA or any similar
governmental act or Law of any jurisdiction (including, without limitation,
non-U.S. jurisdictions); and to the knowledge of the Company, none of the
Company’s officers, employees or agents (during the term of such person’s
employment by the Company or while acting as an agent of the Company),
subsidiaries or Affiliates has been convicted of any crime or engaged in any
conduct for which debarment or similar punishment is mandated or permitted by
any applicable Law.

 

-47-



--------------------------------------------------------------------------------

 

(c) As to each product subject to the jurisdiction of the FDA under the FDCA
which is developed, manufactured, tested, distributed, held and/or marketed
directly by the Company, such product is being developed, manufactured, held and
distributed in substantial compliance with all applicable requirements under the
FDCA, if applicable, including, but not limited to, such requirements relating
to investigational use, pre-market clearance, good manufacturing practices,
labeling, advertising, record keeping, filing of reports and security, except
for such non-compliance which, individually or in the aggregate, would not have
a Company Material Adverse Effect.

(d) To the knowledge of the Company, the Company has made available for Buyer’s
review any and all documents in its possession material to assessing the
Company’s compliance with the FDCA or the CDAPCA and implementing regulations,
including, but not limited to, copies in its possession of (i) all FDA Form 483s
issued during the last three years; (ii) all audit reports performed during the
last three years, whether performed by the Company or an outside consultant;
(iii) any material document (prepared by the Company) concerning any material
oral or written communication received from the FDA, the DEA or the United
States Department of Justice during the last three years; (iv) any
administrative or judicial order, ruling or agreement issued or entered into
during the last three years in which the Company or its respective predecessor
companies were a named party or (v) any recall notice or order relating to any
product of the Company.

(f) Section 3.19(f) of the Company Disclosure Schedule sets forth a complete and
accurate list of (i) products made by the Company in collaboration with the FDA
or similar U.S. or non-U.S. governmental agency; (ii) each clinical trial
protocol submitted by the Company to the FDA or similar U.S. or non-U.S.
governmental agency; (iii) each new Pre-Market Approval or 510(k) Notification
and any amendments or supplements thereto filed by the Company pursuant to the
FDCA, or any non-US. equivalents; (iv) each product license application filed by
the Company pursuant to the Public Health Service Act, as amended, or any
non-U.S. equivalents and (v) each establishment license application filed with
respect to any product of the Company under the Public Health Service Act, as
amended, or any non-U.S. equivalents.

3.20 Intellectual Property.

(a) Section 3.20(a) of the Company Disclosure Schedule contains a true, correct
and complete list of all the following types of Company Proprietary Rights owned
by or licensed to the Company, including: (i) for each issued patent and pending
patent application (including petty patents and utility models and applications
therefor, as applicable), the number, issue date, title and priority information
for each country in which such patent has been issued, or the application
number, date of filing, title and priority information for each country in which
a patent application is pending; (ii) for each registered trademark, tradename
or service mark, the application serial number or registration number thereof,
if applicable, the international classification of goods or the description of
the goods or services covered thereby, the countries in which such tradename or
trademark is registered, and the expiration date for each country in which such
trademark or tradename has been registered and (iii) for each registered
copyright, the number and date of registration thereof for each country in which
a copyright has been registered. Section 3.20(a) of the Company Disclosure
Schedule also lists any proceedings or actions of which the Company is aware
that are pending as of the date hereof before any court or tribunal (including
the USPTO or equivalent authority anywhere in the world) related to any of the
Company Proprietary Rights.

 

-48-



--------------------------------------------------------------------------------

 

(b) Except as set forth in Section 3.20(b) of the Company Disclosure Schedule,
each item of Company Proprietary Rights listed in Section 3.20(a) of the Company
Disclosure Schedule and to the knowledge of the Company, any other item that
constitutes a Company Proprietary Right that is not listed in Section 3.20(b) of
the Company Disclosure Schedule, is owned exclusively by the Company (excluding
Company Proprietary Rights licensed to the Company under any license) and is
free and clear of any Encumbrances. In furtherance of and without limiting the
foregoing, the Company (i) owns or is licensed to use exclusively all
trademarks, service marks and trade names used by the Company in connection with
the operation or conduct of the Business, including the sale of any products or
technology or the provision of any services by the Company and (ii) owns
exclusively, or is licensed to use, all copyrighted works that are used by the
Company in connection with the operation or conduct of the Business as currently
conducted and as proposed to be conducted.

(c) Except as set forth in Section 3.20(c) of the Company Disclosure Schedule,
the Company has not received any written notice of (i) any alleged invalidity
with respect to any of the Company Proprietary Rights or (ii) any alleged
infringement of any rights of others due to any activity by the Company in
connection with the operation or conduct of the Business as currently conducted
and as currently proposed to be conducted. The Company has all requisite right,
title and interest in or, to the knowledge of the Company, valid and enforceable
rights under, Contracts (including licenses) to use all Company Proprietary
Rights currently being used by the Company or necessary to the conduct of the
Business as presently conducted, and to the knowledge of the Company, the use by
the Company of each of the Company Proprietary Rights does not infringe upon the
valid Proprietary rights of any third party.

(d) To the extent that any Company Proprietary Rights have been developed or
created by any Person other than the Company, the Company has a written
agreement with such Person with respect thereto and, to the knowledge of the
Company, the Company has either (i) obtained ownership of, and is the exclusive
owner of, all such Company Proprietary Rights by operation of law or by valid
assignment of any such rights or (ii) has obtained a license under or to such
Company Proprietary Rights. Section 3.20(d) of the Company Disclosure Schedule
lists all such agreements.

(e) Except as set forth in Section 3.20(e) of the Company Disclosure Schedule,
the Company has not transferred ownership of or granted any license of or other
right to use or authorized the retention of any rights to use, any Proprietary
Rights that are or were Company Proprietary Rights, to any other Person.

 

-49-



--------------------------------------------------------------------------------

 

(f) The Company Proprietary Rights constitute all of the Proprietary Rights
currently used by the Company in the conduct of the Business as it is currently
conducted or as reasonably contemplated to be conducted. Except as set forth in
Section 3.20(f) of the Company Disclosure Schedule, each of the Company
Proprietary Rights owned or used by the Company immediately prior to the Closing
will be owned or available for use by the Company on identical terms and
conditions immediately subsequent to the Closing. Except as set forth in
Section 3.20(f) of the Company Disclosure Schedule, the Company has taken all
necessary and desirable action to maintain and protect each item of the Company
Proprietary Rights that it owns or uses. In furtherance of and without limiting
the foregoing, no consents from third parties are required for the Company to
continue exercising any Company Proprietary Rights subsequent to the Closing.

(g) Section 3.20(g) of the Company Disclosure Schedule lists all Contracts to
which the Company is a party with respect to any inbound or outbound licenses or
other grant of rights in connection with Proprietary Rights. No Person other
than the Company has ownership rights to improvements made by the Company in
Proprietary Rights which have been licensed to the Company.

(h) Section 3.20(h) of the Company Disclosure Schedule lists all Contracts,
licenses and other agreements between the Company and any other Person wherein
or whereby the Company has agreed to, or assumed, any obligation or duty to
warrant, indemnify, reimburse, hold harmless, guaranty or otherwise assume or
incur any obligation or Liability or provide a right of rescission with respect
to the infringement or misappropriation by the Company or such other Person of
the Proprietary Rights of any Person other than the Company.

(i) The operation of the Business as currently conducted or, to the knowledge of
the Company, as presently proposed to be conducted, including the Company’s
design, development, use of the products, technology or services (including
products, technology or services currently under development) of the Company
does not infringe or misappropriate the Proprietary Rights of any Person,
violate the rights of any Person (including rights to privacy or publicity), or
constitute unfair competition or an unfair trade practice under any applicable
Law. The Company has not received notice from, and there is no reasonable basis
for any Person claiming that such operation or any act, product, technology or
service (including products, technology or services currently under development)
of the Company infringes or misappropriates the valid and enforceable
Proprietary Rights of any Person or constitutes unfair competition or trade
practices under any applicable Law. These representations are in addition to
those of Section 3.16 of this Agreement or any other provision hereof.

(j) Each item of Company Proprietary Rights is valid and subsisting, and all
required registration, maintenance, renewal fees, annuity fees and taxes due
through the date of this Agreement in connection with such Company Proprietary
Rights have been paid and all necessary documents and certificates in connection
with such Company Proprietary Rights have been filed with the relevant patent,
copyright, trademark or other authorities in the United States or foreign
jurisdictions, as the case may be, for the purposes of maintaining such
Proprietary Rights. In each case in which the Company has acquired ownership of
Proprietary Rights from any Person, the Company has obtained an assignment from
such Person to transfer all rights in such Proprietary Rights to the Company,
and, to the extent of any such assignments of Proprietary Rights in patents,
patent applications, registered trademarks or registrations therefor, the
Company has properly submitted each such assignment for recordation with the
USPTO.

 

-50-



--------------------------------------------------------------------------------

 

(k) Except as set forth in Section 3.20(k) of the Company Disclosure Schedule,
there are no Contracts between the Company and any other Person with respect to
Company Proprietary Rights under which there is any claim (or facts that may
reasonably lead to a claim) known to the Company regarding the scope of such
Contract or license, or performance under such Contract, including with respect
to any payments to be made or received by the Company thereunder.

(l) Except as set forth in Section 3.20(l) of the Company Disclosure Schedule,
to the knowledge of the Company, as of the date of this Agreement and as of the
Closing Date, no Person is infringing or misappropriating any Company
Proprietary Rights.

(m) The Company has taken commercially reasonable steps to protect its rights in
confidential information and Trade Secrets of the Company or confidential
information or Trade Secrets provided by any other Person to the Company subject
to a duty of confidentiality. All current and former Employees, consultants and
independent contractors of the Company have executed proprietary information,
confidentiality or similar agreements, as applicable, forms of which have been
provided to Buyer or made available to Buyer for review.

(n) Except as set forth in Schedule 3.20(a) of the Company Disclosure Schedule,
no Company Proprietary Right, or product, technology or service of the Company,
used by the Company in connection with the operation or conduct of the Business
as currently conducted or as proposed to be conducted is subject to any Order or
Action (except for patent and/or trademark/service mark application and
prosecution before the USPTO and copyright registration prosecution before the
U.S. Copyright Office) that restricts, or that is reasonably expected to
restrict in any manner, the use, transfer or licensing of any Company
Proprietary Rights by the Company or that may affect the validity, use or
enforceability of such Company Proprietary Rights.

(o) Except as set forth in Section 3.20(o) of the Company Disclosure Schedule,
neither this Agreement nor any transactions contemplated by this Agreement will
require Buyer to grant any rights or licenses with respect to the Proprietary
Rights of Buyer to any Person pursuant to any Contract to which the Company is a
party or by which any of the Company Proprietary Rights are bound.

(p) The Company has taken all reasonably necessary and appropriate steps to
protect and preserve ownership of Company Proprietary Rights.

 

-51-



--------------------------------------------------------------------------------

 

3.21 Tax Matters.

(a) For purposes of this Section 3.21 and other provisions of this Agreement
relating to Taxes, the following definitions shall apply:

(i) The term “Tax” or “Taxes” shall mean all taxes, however denominated,
including any interest, penalties or other additions to tax that may become
payable in respect thereof, (A) imposed by any federal, territorial, state,
local or foreign government or any agency or political subdivision of any such
government, which taxes shall include, without limiting the generality of the
foregoing, all income or profits taxes (including but not limited to, federal,
state and foreign income taxes), payroll and employee withholding taxes,
unemployment insurance contributions, social security taxes, sales and use
taxes, ad valorem taxes, excise taxes, franchise taxes, gross receipts taxes,
withholding taxes, business license taxes, occupation taxes, real and personal
property taxes, stamp taxes, environmental taxes, transfer taxes, workers’
compensation, Pension Benefit Guaranty Corporation premiums and other
governmental charges, and other obligations of the same or of a similar nature
to any of the foregoing, which are required to be paid, withheld or collected,
(B) any liability for the payment of amounts referred to in (A) as a result of
being a member of any affiliated, consolidated, combined or unitary group, or
(C) any liability for amounts referred to in (A) or (B) as a result of any
obligations to indemnify another person or as a result of being a successor in
interest or transferee of another person.

(ii) The term “Return” or “Returns” shall mean all reports, estimates,
declarations of estimated tax, information statements and returns required to be
filed in connection with any Taxes, including information returns with respect
to backup withholding and other payments to third parties.

(b) All Returns required to be filed by or on behalf of the Company have been
duly filed on a timely basis and such Returns are true, complete and correct.
All Taxes shown to be payable on such Returns or on subsequent assessments with
respect thereto, and all payments of estimated Taxes required to be made by or
on behalf of the Company under Section 6655 of the Code or comparable provisions
of state, local or foreign law, have been paid in full on a timely basis, and no
other Taxes are payable by the Company with respect to items or periods covered
by such Returns (whether or not shown on or reportable on such Returns). The
Company has withheld and paid over all Taxes required to have been withheld and
paid over, and complied with all information reporting and backup withholding in
connection with amounts paid or owing to any employee, creditor, independent
contractor, or other third party. There are no liens on any of the assets of the
Company with respect to Taxes, other than liens for Taxes not yet due and
payable. The Company has not been at any time a member of an affiliated group of
corporations filing consolidated, combined or unitary income or franchise tax
returns other than as members of a group of which the Company is the ultimate
parent for a period for which the statute of limitations for any Tax potentially
applicable as a result of such membership has not expired.

(c) No deficiencies for Taxes of the Company have been claimed, proposed or
assessed in writing by any taxing or other governmental authority which has not
been resolved and, if applicable, paid. There are, to the knowledge of the
Company, no pending or threatened audits, assessments or other Actions for or
relating to any Liability in respect of Taxes of the Company. The amount of the
Company’s liabilities for unpaid Taxes for all periods through the date of the
Balance Sheet do not, in the aggregate, exceed the amount of the liability
accruals for Taxes reflected on the Company Balance Sheet, and the Company
Balance Sheet properly accrues in accordance with GAAP all liabilities for Taxes
of the Company payable after the date of the Financial Statements attributable
to transactions and events occurring prior to such date. No liability for Taxes
of the Company has been incurred and no amount of taxable income has been
realized (or prior to and including the Effective Time will be incurred or
realized) after the date of the Balance Sheet other than in the ordinary course
of business.

 

-52-



--------------------------------------------------------------------------------

 

(d) The Company has not granted any Person a power of attorney with respect to
Taxes. Buyer has been furnished by the Company true and complete copies of
(i) all income tax audit reports, statements of deficiencies, closing or other
agreements received by or on behalf of the Company relating to Taxes, and
(ii) all federal, state and foreign income or franchise tax returns and state
sales and use tax Returns for or including the Company for all periods ending on
and after December 31, 2002.

(e) To the knowledge of the Company, no audit of the Returns of or including the
Company by a government or taxing authority is in process, threatened or, to the
Company’s knowledge, pending (either in writing or orally, formally or
informally). No deficiencies exist or have been asserted (either in writing or
orally, formally or informally) or are expected to be asserted with respect to
Taxes of the Company, and the Company has not received notice (either in writing
or orally, formally or informally) nor does it expect to receive notice that it
has not filed a Return or paid Taxes required to be filed or paid. The Company
is not a party to any action or proceeding for assessment or collection of
Taxes, nor has such event been asserted or to the Company’s knowledge threatened
(either in writing or orally, formally or informally) against the Company or any
of its respective assets. No waiver or extension of any statute of limitations
is in effect with respect to Taxes or Returns of the Company. The Company has
disclosed on its federal and state income and franchise tax returns all
positions taken therein that could give rise to a substantial understatement
penalty within the meaning of Code Section 6662 or comparable provisions of
applicable state tax laws.

(f) The Company has not: (i) agreed, or is required, to make any adjustment
under Section 481(a) of the Code by reason of a change in accounting method or
otherwise; (ii) acquired or owns any assets that directly or indirectly secure
any debt the interest on which is tax exempt under Section 103(a) of the Code;
(iii) made and will not make a consent dividend election under Section 565 of
the Code; (iv) elected at any time to be treated as an S corporation within the
meaning of Sections 1361 or 1362 of the Code or (v) made any of the foregoing
elections or is required to apply any of the foregoing rules under any
comparable state or local Tax provisions.

(g) The Company is not (nor has it ever been) party to any tax sharing
agreement. Since inception, the Company has not been a distributing corporation
or a controlled corporation in a transaction described in Section 355(a) of the
Code. The Company (i) is not a partner for Tax purposes with respect to any
joint venture, partnership, or other arrangement or contract which is treated as
a partnership for Tax purposes; (ii) does not own a single member limited
liability company which is treated as a disregarded entity; (iii) is not a
stockholder of a “controlled foreign corporation” as defined in Section 957 of
the Code or a “passive foreign investment company” as defined in Section 1297 of
the Code (or any similar provision of state, local or foreign Law) and (iv) is
not a “personal holding company” as defined in Section 542 of the Code (or any
similar provision of state, local or foreign Law).

 

-53-



--------------------------------------------------------------------------------

 

(h) The Company has withheld and paid over all Taxes required to have been
withheld and paid in connection with amounts paid or owing to any Employee,
independent contractor, creditor, stockholder or other third party.

(i) The Company is not, nor has it been, a United States real property holding
corporation within the meaning of Section 897(c)(2) of the Code during the
applicable period specified in Section 897(c)(1)(A)(ii) of the Code. The Company
is not a “consenting corporation” under Section 341(f) of the Code. Except as
set forth in Section 3.21(g) of the Company Disclosure Schedule, the Company has
not entered into any compensatory agreements with respect to the performance of
services which payment thereunder would result in a nondeductible expense to the
Company pursuant to Section 280G or 162(m) of the Code or an excise tax to the
recipient of such payment pursuant to Section 4999 of the Code. The Company has
not agreed to, nor is it required to make, other than by reason of the Merger,
any adjustment under Code Section 481(a) by reason of, a change in accounting
method, and the Company will not otherwise have any income reportable for a
period ending after the Closing Date attributable to a transaction or other
event (e.g., an installment sale) occurring prior to the Closing Date. The
Company is not, nor has it been, a “reporting corporation” subject to the
information reporting and record maintenance requirements of Section 6038A and
the regulations thereunder. The Company does not have and has not ever had a
permanent establishment in any foreign country, as defined in any applicable Tax
treaty or convention between the United States of America and such foreign
country.

(j) No payment or other benefit, and no acceleration of the vesting of any
options, payments or other benefits, will be, as a direct or indirect result of
the transactions contemplated by this Agreement, an “excess parachute payment”
to a “disqualified individual” as those terms are defined in Section 280G of the
Code and the regulations thereunder. No compensation payable to any Employee is
non-deductible under Section 162(m) of the Code.

(k) The Company Disclosure Schedule contains accurate and complete information
regarding the Company’s net operating losses for federal and state tax purposes.
As of the date of this Agreement, the Company has no net operating losses and
credit carryovers or other tax attributes currently subject to limitation under
Sections 382, 383, or 384 of the Code or comparable provisions of applicable
state law.

3.22 Insurance. The Company has provided Buyer with copies of all insurance
policies to which the Company is a party or is a beneficiary or named insured,
and all such insurance policies are in full force and effect. Section 3.22 of
the Company Disclosure Schedule sets forth a summary of each insurance policy or
binders of insurance (including policies providing property, casualty,
liability, and workers’ compensation coverage and bond and surety arrangements)
to which the Company is a party, a named insured, or otherwise the beneficiary
of coverage. Except as set forth in Section 3.22 of the Company Disclosure
Schedule, there have been no claims in excess of $100,000 asserted under any of
the insurance policies of the Company in respect of all general liability,
professional liability, property liability and worker’s compensation and medical
claims since the Company’s incorporation.

 

-54-



--------------------------------------------------------------------------------

 

3.23 Product Warranty. No product manufactured or delivered directly by the
Company for research purposes is subject to any express or implied warranty,
guaranty or indemnity and the Company has no Liability (and to the knowledge of
the Company, there is no basis for any present or future action, suit,
proceeding, hearing, investigation, charge, complaint, claim, or demand against
any of them giving rise to any Liability) for replacement or repair thereof.

3.24 Brokers’ and Finders’ Fees. Except as set forth in Section 3.24 of the
Company Disclosure Schedule, the Company has not entered into and will not enter
into any contract, agreement, arrangement or understanding with any Person which
will result in the obligation of Buyer or the Company to pay any finder’s fee,
brokerage commission, or similar payment in connection with the transactions
contemplated hereby.

3.25 No Other Agreements to Sell the Company or the Assets. The Company has no
legal obligation, absolute or contingent, to any other Person to sell all or
substantially all of the Assets of the Company (other than inventory in the
ordinary course of business) all or substantially all of or to effect any
merger, consolidation or other reorganization of the Company or to enter into
any agreement with respect thereto, except pursuant to the Company Options and
Company Warrants and this Agreement.

3.26 Board Recommendation. The Company’s Board of Directors has, pursuant to a
unanimous written consent dated May 24, 2006 (i) approved, adopted and declared
advisable this Agreement and the transactions and agreements contemplated
hereby; (ii) determined that this Agreement is in the best interests of the
Company and the Company Stockholders and (iii) resolved to recommend approval of
the adoption of this Agreement and the transactions and agreements contemplated
hereby to the Company Stockholders.

3.27 Material Misstatements or Omissions. None of the representations or
warranties by the Company in this Agreement (including all schedules,
certificates and exhibits hereto) contains or will contain at the Effective Time
any untrue statement of a material fact, or omits or will omit at the Effective
Time to state any material fact necessary to make the statements or facts
contained therein not misleading.

3.28 Hart-Scott Rodino. The Company’s ultimate parent entity, as the term
“ultimate parent entity” is defined under the Hart-Scott-Rodino Antitrust
Improvements Act of 1976 (“HSR Act”) regulations at 16 C.F.R. Section 801.1,
does not satisfy, and will not satisfy at the time of the Closing of the Merger,
the $10 million (as adjusted) portion of the HSR Act size-of­person threshold
test.

 

-55-



--------------------------------------------------------------------------------

 

ARTICLE 4.

REPRESENTATIONS AND WARRANTIES OF

BUYER, PARENT AND MERGER SUB

As an inducement of the Company to enter into this Agreement, Buyer, Parent and
Merger Sub hereby make the following representations and warranties to the
Company which representations and warranties are, as of the date hereof, and
will be, as of the Closing Date, true and correct.

4.1 Organization. Buyer is a corporation duly organized, validly existing and in
good standing under the laws of the State of Washington. Parent is a corporation
duly organized, validly existing and in good standing under the laws of the
province of British Columbia. Merger Sub is a corporation duly organized,
validly existing and in good standing under the laws of the State of Delaware.
Merger Sub was formed solely for the purpose of engaging in the transactions
contemplated by this Agreement. All of the outstanding capital stock of Merger
Sub is owned of record and beneficially by Buyer. Except for obligations or
liabilities incurred in connection with its incorporation or organization and
the transactions contemplated by this Agreement, Merger Sub has not and will not
have prior to the Effective Time incurred, directly or indirectly, through any
subsidiary or affiliate, any obligations or liabilities or engaged in any
business activities of any type or kind whatsoever or entered into any
agreements or arrangements with any person. Merger Sub has no Subsidiaries.

4.2 Authorization. Each of Parent, Buyer and Merger Sub has all requisite
corporate power and corporate authority to enter into this Agreement and to
perform its obligations hereunder and has taken all corporate action necessary
to consummate the transactions contemplated hereby. This Agreement has been duly
executed and delivered by each of Parent, Buyer and Merger Sub and, assuming the
due authorization, execution and delivery of this Agreement by each of the other
parties to this Agreement, this Agreement is a valid and binding obligation of
each of Parent, Buyer and Merger Sub, enforceable against each of Parent, Buyer
and Merger Sub in accordance with its terms, except as such enforceability may
be limited by applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting the enforcement of creditors’ rights generally or by
general equitable principles.

4.3 No Conflicts. Neither the execution and delivery of this Agreement, nor the
consummation of the Merger or the other transactions contemplated hereby, nor
compliance by Parent, Buyer and Merger Sub with all of the provisions hereof
will (i) conflict with or result in any breach of any provision of the
certificate of incorporation, bylaws or other charter documents of Parent, Buyer
or Merger Sub, (ii) except as would not reasonably be expected to have a Parent
Material Adverse Effect, violate any material order, writ, injunction, decree,
statute, rule or regulation applicable to Parent, Buyer or Merger Sub, or by
which any of their properties or assets may be bound, or (iii) except as would
not reasonably be expected to have a Parent Material Adverse Effect, result in a
violation or breach of, or constitute (with or without due notice or lapse of
time or both) a default under, or result in any material change in, or give rise
to any right of termination, cancellation, acceleration, redemption or
repurchase under, any of the terms, conditions or provisions of any material
note, bond, mortgage, indenture, deed of trust, license, lease, contract,
agreement or other instrument or obligation to which Parent, Buyer or Merger Sub
is a party or by which any of them or any of their properties or assets may be
bound.

 

-56-



--------------------------------------------------------------------------------

 

4.4 Merger Consideration. Parent and Buyer will have available sufficient cash,
cash equivalents, and shares of Parent Common Stock to enable each of Parent,
Buyer and Merger Sub to perform their respective obligations under this
Agreement including, without limitation, payment of the Merger Consideration
pursuant to Section 2.7 of this Agreement, which includes, but is not limited
to, payment of cash consideration due at Closing, the Earnout Payments, and the
Milestone Payments.

4.5 Brokers’ and Finders’ Fees. Parent, Buyer, and Merger Sub have not entered
into and will not enter into any contract, agreement, arrangement or
understanding with any Person which will result in the obligation of Parent,
Buyer or Merger Sub to pay any finder’s fee, brokerage commission, or similar
payment in connection with the transactions contemplated hereby.

4.6 Approvals. The execution and delivery of this Agreement, and the
consummation of the Merger and the other transactions contemplated hereby have
been duly and validly authorized by the board of directors of each of Parent,
Buyer, and Merger Sub and no other corporate proceedings on the part of either
Parent, Buyer, or Merger Sub are necessary to authorize this Agreement or to
consummate the Merger and the other transactions contemplated hereby. No
approval of the stockholders of Parent is required under applicable law,
Parent’s certificate of incorporation and bylaws, the rules of Nasdaq and the
Toronto Stock Exchange and any other applicable legal requirement in connection
with the execution and delivery of this Agreement by Parent, Buyer, and Merger
Sub, the performance of their respective obligations hereunder and the
consummation of the Merger and the other transactions contemplated hereby.

4.7 Parent’s Stock. Shares of Parent’s stock to be issued as part of the Merger
Consideration have been duly authorized and, when so issued, will be fully paid
and nonassessable, and will not be subject to preemptive rights.

4.8 SEC Filings; Financial Statements.

(a) Parent and Buyer have on a timely basis filed all forms, reports, and
documents required to be filed by each of them with the SEC since December 31,
2000 (collectively, the “Angiotech SEC Reports”). The Angiotech SEC Reports
(i) at the time filed with the SEC, complied in all material respects with all
applicable legal requirements, and (ii) did not at the time filed with the SEC
(or if amended or superseded by a filing prior to the date of this Agreement,
then on the date of such filing) contain any untrue statement of a material fact
or omit to state a material fact required to be stated in such Angiotech SEC
Reports or necessary in order to make the statements in such Angiotech SEC
Reports, in light of the circumstances under which they were made, not
misleading. None of Buyer’s subsidiaries is required to file any forms, reports,
or other documents with the SEC. Buyer maintains disclosure controls and
procedures required by Rule 13a-15 or 15d-15 under the Exchange Act; such
controls and procedures are effective to ensure that all material information
concerning Buyer and its Subsidiaries is made known on a timely basis to the
individuals responsible for the preparation of Buyer’s filings with the SEC and
other public disclosure documents.

 

-57-



--------------------------------------------------------------------------------

 

(b) Each of Parent’s or Buyer’s financial statements (including, in each case,
any related notes) contained in the Angiotech SEC Reports, including any
Angiotech SEC Reports filed after the date of this Agreement until the Effective
Time, complied or will comply as to form in all material respects with the
applicable published rules and regulations of the SEC with respect thereto, was
prepared or will be prepared in accordance with GAAP (or Canadian GAAP, as the
case may be) applied on a consistent basis throughout the periods involved
(except as may be indicated in the notes to such financial statements, or, in
the case of unaudited statements, as permitted by the rules and regulations
governing Quarterly Reports on Form 6-K), and fairly presented or will fairly
present the consolidated financial position of Buyer and its Subsidiaries as at
the respective dates and the consolidated results of its operations and cash
flows for the periods indicated, except that the unaudited interim financial
statements were or are subject to norma l and recurring year-end adjustments
that were not or are not expected to be material in amount or effect (except as
may be indicated in such financial statements or notes thereto).

4.9 Absence of Changes. Except as contemplated by this Agreement, since
March 31, 2006, neither Parent nor Buyer has incurred, suffered, or made any of
the following: (a) any change that is materially adverse to the business,
operations, assets, properties, liabilities, financial condition or results of
operations of Parent or Buyer; (b) a declaration, setting aside or payment of
any dividend on, or other distribution (whether in cash, stock or property) in
respect of, any of Parent’s, Buyer’s, or their Subsidiaries’ capital stock, or
any purchase, redemption or other acquisition by Parent or Buyer of any shares
of Parent’s or Buyer’s capital stock or other securities of Parent or Buyer or
any options, warrants, calls or rights to acquire any such shares or other
securities, except for repurchases which are not, individually or in the
aggregate, material in amount from employees following their termination
pursuant to the terms of their pre-existing stock option or purchase agreements;
(c) a material change by Parent or Buyer in accounting methods, principles or
practices, except as required by concurrent changes in GAAP or Canadian GAAP, as
the case may be; (d) a material revaluation by Parent or Buyer of any of its
material assets, including writing off notes or accounts receivable other than
in the ordinary course of business; or (e) any amendment to Parent or Buyer’s
certificate of incorporation or bylaws, or execution of any agreement with
respect to, or consummation of, any merger, consolidation, share exchange,
business combination or recapitalization.

4.10 Litigation. Except as disclosed in Parent’s SEC Reports, there is no Action
pending or threatened, or, to the knowledge of Buyer, anticipated against,
relating to or affecting Parent, Buyer, or Merger Sub or any of the Assets of
Parent, Buyer, or Merger Sub or any of the officers and directors of Parent,
Buyer, or Merger Sub which (i) seeks to enjoin or obtain damages in respect of
the transactions contemplated hereby, or (ii) seeks to prevent Parent, Buyer, or
Merger Sub from consummating the transactions contemplated hereby. Except as
disclosed in Parent’s SEC Reports, there are presently no outstanding Orders
against or affecting Parent, Buyer, Merger Sub or their respective business or
Assets except as would not reasonably be expected to have, individually or in
the aggregate, a Parent Material Adverse Effect.

 

-58-



--------------------------------------------------------------------------------

 

4.11 Compliance with Laws.

(a) Parent and Buyer have conducted their respective businesses in substantial
compliance with all applicable Laws and Orders except as would not reasonably be
expected to have, individually or in the aggregate, a Parent Material Adverse
Effect. Neither Parent nor Buyer has received any notice to the effect that, or
has otherwise been advised that, Parent or Buyer is not in compliance with any
such Laws or Orders except as would not reasonably be expected to have,
individually or in the aggregate, a Parent Material Adverse Effect.

(b) There are no pending or, to the knowledge of Buyer, threatened actions
against any director or officer of Parent or Buyer pursuant to Section 8A or
20(b) of the Securities Act, 15 U.S.C. §§ 77h-1 or 77t(b), or Section 21(d) or
21C of the Exchange Act, 15 U.S.C. §§ 78u(d) or 78u-3, except as would not
reasonably be expected to have, individually or in the aggregate, a Parent
Material Adverse Effect.

(c) Buyer is in compliance in all material respects and will continue to remain
in compliance in all material respects after the date hereof, up to and
including, but not beyond the Effective Time, with all current listing and
corporate governance requirements of the Nasdaq National Market System, and is
in compliance in all material respects, and will continue to remain in
compliance in all material respects after the date hereof, up to and including,
but not beyond the Effective Time, with all rules, regulations, and requirements
of Sarbanes-Oxley and the SEC, except as would not reasonably be expected to
have, individually or in the aggregate, a Parent Material Adverse Effect.

ARTICLE 5.

COVENANTS

5.1 Conduct of Business of the Company. During the period from the date of this
Agreement and continuing until the earlier of the termination of this Agreement
or the Effective Time, the Company agrees (except as contemplated by this
Agreement or to the extent that Buyer shall otherwise consent in writing) to
carry on its business in the usual, regular and ordinary course in substantially
the same manner as heretofore conducted, to pay its debts and Taxes when due, to
pay or perform other obligations when due, and, to the extent consistent with
such business, to use all commercially reasonable efforts consistent with past
practice and policies to preserve intact its present business organization, keep
available the services of its present officers, key employees and independent
contractors, and preserve its relationships with customers, suppliers,
distributors, licensors, licensees, and others having business dealings with it,
all with the goal of preserving unimpaired its goodwill and ongoing businesses
at the Effective Time. Following the date of this Agreement, the Company shall
promptly notify Buyer of any materially negative event related to the Company or
the Business. Except as disclosed on the Company Disclosure Schedule, without
limiting the foregoing, except as expressly contemplated by this Agreement, the
Company shall not, witho ut the prior written consent of Buyer:

(a) Enter into any commitment or transaction not in the ordinary course of
business consistent with past practice;

(b) Transfer to any Person or entity any Company Proprietary Rights;

 

-59-



--------------------------------------------------------------------------------

 

(c) Enter into any material agreements (or material amendments thereto) pursuant
to which any party is granted marketing, distribution or similar rights of any
type or scope with respect to any products of the Company other than in the
ordinary course of business consistent with past practice;

(d) Except for amending all Company Options and Company Warrants to facilitate
the transactions contemplated by this Agreement and in the manner consistent
with this Agreement, amend, terminate or otherwise modify, except in the
ordinary course of business, or violate the material terms of, any of the
agreements set forth or described in the Disclosure Schedule;

(e) Commence or settle any litigation, mediation or arbitration proceeding;

(f) Set aside or pay any dividends on or make any other distributions (whether
in cash, stock or property) in respect of any of its capital stock, or split,
combine or reclassify any of its capital stock or issue or authorize the
issuance of any other securities in respect of, in lieu of or in substitution
for shares of its capital stock or other equity interests, or repurchase, redeem
or otherwise acquire, directly or indirectly, any shares of its capital stock
(or options, warrants or other rights exercisable therefore), except pursuant to
purchase rights under agreements with employees and consultants;

(g) Except for the issuance of Company Stock upon exercise of presently
outstanding Company Options or Company Warrants (as to which the Company shall
deduct and withhold such amounts as it is required to deduct and withhold under
any provision of federal, state, local or foreign tax law) or upon conversion of
outstanding Company Preferred Stock, issue, grant, deliver or sell or authorize
or propose the issuance, grant, delivery or sale of, or purchase or propose the
purchase of, any voting debt or any shares of its capital stock or securities
convertible into, or subscriptions, rights, warrants or options to acquire, or
other agreements or commitments of any character obligating it to issue any such
shares or other convertible securities;

(h) Cause or permit any amendments to its Certificate of Incorporation or Bylaws
(or other charter documents);

(i) Acquire or agree to acquire any assets in excess of $50,000 in the case of a
single transaction, or acquire by merging or consolidating with or by purchasing
or by any other manner, any equity securities;

(j) Mortgage, pledge or otherwise encumber any Assets or sell, transfer, license
or otherwise dispose of any Assets, except for sales of products and services
involving less than $100,000 in the ordinary course of business and consistent
with past practice;

(k) Cancel, release or assign any indebtedness owed to it or any claims or
rights held by it;

(l) Incur any indebtedness for borrowed money or guarantee any such indebtedness
or issue or sell any of its debt securities or guarantee any debt securities of
others;

 

-60-



--------------------------------------------------------------------------------

 

(m) Grant any severance, termination or bonus pay (i) to any director or officer
or (ii) to any other employee other than pursuant to the existing agreements of
the Company;

(n) Adopt or amend any employee benefit plan, or enter into any employment
contract, extend employment offers to any Person, pay or agree to pay any
special bonus or special remuneration to any director or employee other than in
connection with normal annual bonus and salary adjustments for all non-officers
and directors upon consultation with Buyer, or increase the salaries or wage
rates of its other employees, except as consistent with the ordinary course of
business consistent with past practice;

(o) Revalue any of its assets, including without limitation writing down the
value of inventory or writing off notes or accounts receivable, other than in
the ordinary course of business consistent with past practice;

(p) Pay, discharge or satisfy any Liability, other than the payment, discharge
or satisfaction in the ordinary course of business of (i) Liabilities reflected
or reserved against in the Financial Statements or (ii) Liabilities that arose
in the ordinary course of business subsequent to the date of the Balance Sheet,
or (iii) Liabilities under contracts entered into in the ordinary course of
business; or (iv) expenses consistent with the provisions of this Agreement
incurred in connection with the transactions contemplated hereby;

(q) Make or change any election in respect of Taxes, adopt or change any
material accounting method in respect of Taxes, enter into any Tax allocation
agreement, Tax sharing agreement, Tax indemnity agreement or closing agreement,
settle or compromise any claim, notice, audit report or assessment in respect of
Taxes, or consent to any extension or waiver of the limitation period applicable
to any claim or assessment in respect of Taxes;

(r) Take any action that would cause any representation or warranty of the
Company in this Agreement to be or become untrue in any material respect, other
than as expressly contemplated by this Agreement; or

(s) Take, or agree in writing or otherwise to take, any of the actions described
in Sections 5.1(a) through (r) above, or any other action that would prevent the
Company from performing or cause the Company not to perform its covenants
hereunder, other than as expressly contemplated by this Agreement.

If the Company wishes to obtain the consent of Buyer to take actions for which
prior consent is required pursuant to this Section 5.1, it shall request such
consent in writing by facsimile to the attention of the Chief Executive Officer
of Buyer. A consent signed by such officer shall be deemed sufficient for
purposes hereof.

Notwithstanding anything to the contrary contained herein (and Buyer hereby
consents to the following), the Company may, in its sole discretion, make the
Permitted Distribution.

 

-61-



--------------------------------------------------------------------------------

 

5.2 No Solicitation.

(a) Until the earlier of the Effective Time or the date of termination of this
Agreement pursuant to the provisions of Article 8, the Company will not, nor
will the Company authorize or knowingly permit any of the Company’s officers,
directors or representatives to (directly or indirectly), take any of the
following actions with any Person other than Buyer and its designees:
(a) solicit, encourage, initiate, entertain, substantially review or participate
in any negotiations or discussions with any Person, other than Buyer, rela ting
to any offer or proposal (formal or informal, oral, written or otherwise) (an
“Acquisition Proposal” ), with respect to any possible Business Combination with
the Company; (b) disclose information with respect to the Company, which is not
customarily disclosed in the ordinary course of business, to any Person, other
than Buyer, relating to (or could be used for the purpose of formulating an
offer or proposal with respect to), or otherwise assist, cooperate with,
facilitate or encourage any effort or attempt by any such Person with regard to,
any possible Business Combination with the Company; (c) agree to, enter into a
Contract with any Person, other than Buyer, providing for, or approve a Business
Combination with the Company; (d) make or authorize any statement,
recommendation, solicitation or endorsement in support of any possible Business
Combination with the Company, other than by Buyer; or (e) authorize or knowingly
permit a Company representative to take any such action; provided, however, that
prior to receipt of the approval of this Agreement and the transactions
contemplated hereby by the Company Stockholders, the Company may, to the extent
required by the fiduciary obligations of the Company’s Board of Directors, as
determined in good faith based on the advice of outside legal counsel, in
response to any such Acquisition Proposal that was not solicited by the Company
after the date of this Agreement and that did not otherwise result from a breach
or a deemed breach of this Section 5.2(a), (i) furnish information with respect
to the Company to the Person making such proposal pursuant to a confidentiality
agreement not less restrictive of the other party (the “Potential Acquiror”)
than the Confidentiality Agreement, and (ii) participate in negotiations
regarding such proposal. Without limiting the foregoing, it is agreed that any
violation of the restrictions set forth in the preceding sentence by any
executive officer of the Company, director of the Company or investment banker,
attorney or other advisor or representative of the Company whether or not such
person is purporting to act on behalf of the Company or otherwise, shall not be
deemed to be a breach of this Section 5.2(a) by the Company.

(b) Except as provided in Section 5.2(c), the board of directors of the Company
(i) shall recommend to the stockholders of the Company the adoption of this
Agreement, (ii) shall not withdraw or modify, in any manner adverse to Buyer,
its approval and recommendation of the adoption of this Agreement and
(iii) shall not approve or recommend, or propose to approve or recommend, any
Acquisition Proposal.

(c) If prior to the Effective Time the board of directors of the Company
determines in good faith, after consultation with its financial and outside
legal counsel, that any Acquisition Proposal constitutes a Superior Proposal and
the board of directors of the Company believes in its good faith judgment, after
receiving the advice of its outside legal counsel that failing to terminate this
Agreement and enter into a transaction (the “Superior Transaction”) with respect
to the Superior Proposal would constitute a breach of its fiduciary duties under
applicable law, the Company may take any of the actions prohibited by 5.2(b) and
terminate this Agreement and enter into a binding acquisition agreement (an
“Acquisition Agreement”) with respect to such Superior Transaction, provided,
however, that, prior to any such termination, (i) the Company has provided Buyer
three Business Days written notice that it intends to terminate this Agreement
pursuant to this Section 5.2(c), identifying the Superior Transaction then
determined to be more favorable and the parties thereto and delivering to Buyer
a copy of the Acquisition Agreement for such Superior Transaction in the form to
be entered into, (ii) the Company causes its legal counsel and its financial
advisor to afford Buyer the opportunity, within such three Business Day period,
to match the terms of the Superior Transaction and to negotiate with Buyer to
make other adjustments in the terms and conditions of this Agreement that would
permit the board of directors of the Company to recommend this Agreement as
revised, (iii) the Company has not received from Buyer, within three Business
Days of Buyer’s receipt of the notice referred to in clause (i), an offer that
the board of directors of the Company determines in good faith, after
consultation with and taking into account the advice of its outside legal
counsel, matches or exceeds such Superior Transaction or is otherwise sufficient
to permit the board of directors of the Company to continue to recommend this
Agreement, as amended by such offer from Buyer, and the Merger, rather than the
Superior Transaction, and (iv) Buyer’s right to match any Superior Transaction
shall apply equally with respect to any subsequent increase or other revision of
the terms of any Superior Transaction.

 

-62-



--------------------------------------------------------------------------------

 

(d) The Company shall immediately cease and cause to be terminated any contacts
or negotiations with any Person relating to any such transaction or Business
Combination. In addition to the foregoing, if the Company receives prior to the
Effective Time or the termination of this Agreement any offer or proposal
(formal or informal, oral, written or otherwise) relating to, or any inquiry or
contact from any Person with respect to, an Acquisition Proposal, the Company
shall within 24 hours notify Buyer thereof and provide Buyer with the details
thereof, including the identity of the Person or Persons making such offer or
proposal, and unless otherwise prohibited by a Nondisclosure Agreement or
similar agreement in effect on the date hereof, will keep buyer fully informed
on a current basis of the status and details of any such offer or proposal and
of any modification to the terms thereof; provided, however, that this provision
shall not in any way be deemed to limit the obligations of the Company and its
representatives set forth in the previous sentence.

5.3 Proxy Statement; Company Board Recommendation.

(a) The Company will prepare and mail as soon as reasonably practicable, but in
no event later than 10 calendar days after the date of this Agreement, a proxy
statement relating to the Company’s stockholders’ meeting called for approval
and adoption of this Agreement, the Merger and related matters (the “Company
Stockholders’ Meeting” ), in form and substance reasonably acceptable to Buyer,
with respect to the solicitation of proxies from the stockholders of the Company
to approve this Agreement, the Merger and related matters in accordance with the
Company’s Certificate of Incorporation, the Company’s Bylaws and the DGCL (the
“Proxy Statement” ). The Proxy Statement shall, if applicable, include a
solicitation of proxies necessary to prevent the Bonus Payments made in
connection with this Agreement from giving rise to a “parachute payment” under
section 280G of the Code. Prior to the Closing Date and at the earliest
practicable date following the date hereof, the Company shall hold the Company
Stockholders’ Meeting for the purpose of seeking approval of this Agreement and
the Merger.

(b) If the Company holds the Company Stockholders’ Meeting, the Company’s Board
of Directors will solicit proxies from the Company Stockholders to vote such
stockholders’ shares at the Company Stockholders’ Meeting. The Proxy Statement
will also include the recommendation of the Company’s Board of Directors in
favor of approval of this Agreement and the Merger.

 

-63-



--------------------------------------------------------------------------------

 

5.4 Expenses. All fees and expenses of third parties incurred by a party in
connection with the negotiation and effectuation of the terms and conditions of
this Agreement and the transactions contemplated hereby, including all legal,
accounting, financial advisory, consulting fees and expenses, shall be the
obligation of the respective party incurring such fees and expenses. For the
avoidance of doubt, all expenses in connection with the registration for resale
of all shares of Parent Common Stock issued hereunder shall be borne by Parent,
Buyer or the Surviving Corporation.

5.5 Public Disclosure. Except as required by Law (including federal and state
securities Laws) and except to the extent such information may have been
previously disclosed to the public other than in violation of this Section 5.5,
or as may be reasonably necessary to complete the Merger, neither party hereto
shall disclose the existence of, or any subject matter of, or the terms and
conditions of, this Agreement to any third party (other than a party’s financial
and legal advisors) without the prior written consent of the other (which shall
not be unreasonably withheld or delayed), and each party hereto shall be
responsible for preventing disclosure by the Company’s financial and legal
advisors. The parties hereto shall mutually agree to the timing and content of
any announcements, press releases or public statements concerning the proposed
Merger.

5.6 Access to Information. From the date of this Agreement until the Effective
Time, the Company will afford to Buyer and its authorized representatives
(including counsel, environmental and other consultants, accountants, auditors
and agents) reasonable access during normal business hours and upon reasonable
notice to all of its facilities, personnel and operations and to all of its and
its subsidiaries books and records, will permit the other and its authorized
representatives to conduct inspections as they may reasonably request and will
instruct its officers and those of its subsidiaries to furnish such persons with
such financial and operating data and other information with respect to its
business and properties as they may from time to time reasonably request,
subject to the restrictions set forth in the Confidential Disclosure Agreement
by and between the Company and Parent dated as of February 20, 2006 (the
“Confidentiality Agreement” ). Buyer and Merger Sub agree that each of them will
treat any such information in accordance with the Confidentiality Agreement,
which shall remain in full force and effect in accordance with its terms.

5.7 Commercially Reasonable Efforts. Each party to this Agreement shall use its
commercially reasonable efforts to (i) take, or cause to be taken, all
appropriate action, and do, or cause to be done, all things necessary, proper or
advisable under applicable Law or otherwise to promptly consummate and make
effective the transactions contemplated by this Agreement, (ii) lift or rescind
any injunction or restraining order or other order adversely affecting the
ability of the parties to this Agreement to consummate the transactions
contemplated by this Agreement and (iii) fulfill all conditions to the such
party’s obligations under this Agreement. Each party to this Agreement shall
cooperate fully with the other parties to this Agreement in promptly seeking to
obtain all such authorizations, consents, orders and approvals, giving such
notices, and making such filings. Notwithstanding the foregoing or anything to
the contrary set forth in this Agreement, in connection with obtaining such
consents from third parties, no party to this Agreement shall be required to
make payments, commence litigation or agree to modifications of the terms and
conditions of any agreements with third parties. The parties to this Agreement
shall not take any action that is reasonably likely to have the effect of
unreasonably delaying, impairing or impeding the receipt of any required
authorizations, consents, orders or approvals.

 

-64-



--------------------------------------------------------------------------------

 

5.8 Notification of Certain Matters. The Company shall give prompt notice to
Buyer, and Buyer shall give prompt notice to the Company, of (i) the occurrence
or non-occurrence of any event, which occurrence or non-occurrence has caused or
is reasonably likely to cause any representation or warranty of the Company, on
the one hand, or of Buyer or Merger Sub, on the other hand, contained in this
Agreement to be untrue or inaccurate at or prior to the Effective Time and
(ii) any failure of the Company, on the one hand, or of Buyer or Merger Sub, on
the other hand, to comply with or satisfy any covenant, condition or agreement
to be complied with or satisfied by it hereunder. No information or knowledge
obtained pursuant to this Section 5.8 shall affect or be deemed to modify any
representation or warranty contained herein or the conditions to the obligations
of the parties to consummate the Merger.

5.9 Proprietary Rights. During the period from the date of this Agreement and
continuing until the earlier of the termination of this Agreement and the
Effective Time, the Company shall give Buyer prompt notice that any Person shall
have (i) commenced, or shall have notified the Company in writing that it
intends to commence, an Action or (ii) provided the Company with written notice,
in either case which allege(s) that any of the Company Proprietary Rights
presently embodied in the Company’s products sold or otherwise distributed in
connection with the operation or conduct of the Business infringe or otherwise
violate the intellectual property rights of such Person. During the period from
the date of this Agreement and continuing until the earlier of the termination
of this Agreement and the Effective Time, the Company shall take commercially
reasonable actions to maintain, perfect, preserve or renew the Company
Proprietary Rights, including, without limitation, the payment of any
registration, maintenance, renewal fees, annuity fees and taxes or the filing of
any documents, applications or certificates related thereto, and to promptly
respond and prepare to respond to all requests, related to the Company
Proprietary Rights, received from Governmental or Regulatory Authorities. At the
Closing, the Company will notify Buyer of all material actions which must be
taken within the 180 days following the Closing and which are reasonably
necessary to maintain, perfect, preserve or renew the Company Proprietary
Rights, including the payment of any registration, maintenance, renewal fees,
annuity fees and taxes or the filing of any documents, applications or
certificates related thereto.

5.10 FIRPTA Certificate. The Company shall have delivered to Buyer, not more
than 10 days before the Closing Date, a statement in accordance with Treasury
Regulations Section 1.1445-2(c)(3) and 1.897-2(h) certifying that the Company is
not, and has not been, a “United States real property holding corporation” for
purposes of Sections 897 and 1445 of the Code. In addition, the Company shall
have delivered to Buyer on the Closing Date a copy of the notification to the
IRS, prepared in accordance with Treasury Regulations Section 1.897-2(h)(2), of
delivery of the statement referred to in the preceding sentence, signed by a
responsible corporate officer of the Company. The Company acknowledges that
Buyer may cause the Company to file such notification with the IRS on or after
the Closing Date.

 

-65-



--------------------------------------------------------------------------------

 

5.11 Voting Agreements. Contemporaneously with the execution of this Agreement,
each of the Major Stockholders have entered into Voting Agreements with Buyer
(in the form of Exhibit A attached hereto) with respect to the voting of their
Company Common Stock and which Voting Agreements, among other things, prohibit
the Major Stockholders from selling or transferring their Company Stock prior to
the Effective Time.

5.12 Enforcement of Company Proprietary Rights. Parent, Buyer and Surviving
Corporation shall use Commercially Reasonable Efforts to enforce and prosecute
the Company’s Proprietary Rights following the Closing, provided that Parent,
Buyer and Surviving Corporation determine, in their reasonable discretion, that
such enforcement and prosecution of the Company Proprietary Rights is in best
interests of the Barbed Suture Products and Parent, Buyer and the Surviving
Corporation.

5.13 Minimum Net Working Capital. The Net Working Capital (after deduction of
the Permitted Distribution) as of the Closing shall not be less than the Escrow
Amount.

ARTICLE 6.

CONDITIONS TO THE MERGER

6.1 Conditions to Obligations of Each Party to Effect the Merger. The respective
obligations of each party to this Agreement to effect the Merger shall be
subject to the satisfaction or mutual waiver at or prior to the Closing of the
following conditions:

(a) Governmental and Regulatory Approvals. Approvals from any Governmental or
Regulatory Authority necessary for consummation of the Merger and the other
transactions contemplated hereby shall have been obtained.

(b) No Injunctions or Regulatory Restraints; Illegality. No temporary
restraining order, preliminary or permanent injunction or other Order issued by
any court of competent jurisdiction or Governmental or Regulatory Authority or
other legal or regulatory restraint or prohibition preventing the consummation
of the Merger and the other transactions contemplated by this Agreement shall be
in effect; nor shall there be any action taken, or any Law or Order enacted,
entered, enforced or deemed applicable to the Merger or the other transactions
contemplated by this Agreement that would prohibit the consummation of the
Merger or the other transactions contemplated by this Agreement.

(c) Company Stockholder Approval. The Company shall have obtained the Company
Stockholder Approval.

6.2 Additional Conditions to Obligations of the Company. The obligation of the
Company to consummate the Merger and the other transactions contemplated by this
Agreement shall be subject to the satisfaction at or prior to the Closing of
each of the following conditions, any of which may be waived, in writing,
exclusively by the Company:

(a) Representations, Warranties and Covenants of Buyer and Merger Sub. (i) The
representations and warranties of Parent, Buyer and Merger Sub set forth in
Article 4 of this Agreement shall be true and correct in all material respects
without regard to materiality qualifiers contained therein as of the Effective
Time, with the same force and effect as if made as of the Effective Time except
(x) for changes specifically permitted by the terms of this Agreement, and
(y) that the accuracy of the representations and warranties that by their terms
speak as of the date of this Agreement or some other date will be determined as
of such date; (ii) the covenants and agreements set forth in this Agreement to
be performed or complied with by Parent, Buyer and Merger Sub at or prior to the
Closing shall have been performed or complied with in all material respects
without regard to materiality qualifiers contained therein and (iii) the Company
shall have received a certificate from an authorized officer of Buyer and
Parent, dated as of the Closing Date, certifying as to the matters set forth in
clauses (i) and (ii) of this Section 6.2(a).

 

-66-



--------------------------------------------------------------------------------

 

(b) Exchange Agent Certificate. The Exchange Agent shall have delivered to the
Company a certificate, dated as of the Closing Date, to the effect that the
Exchange Agent has received the Initial Merger Consideration from Buyer and
appropriate instructions and authorization to deliver the Initial Merger
Consideration as required by this Agreement.

(c) Legal Opinion. The Company shall have received a legal opinion (i) relating
to Parent from Irwin, White & Jennings, Barristers and Solicitors, Canadian
counsel to Parent and (ii) relating to Buyer and Merger Sub from Heller Ehrman
LLP, counsel to Buyer, each in a customary form reasonably acceptable to the
Company.

(d) Good Standing. The Company shall have received a certificate of status,
compliance good standing or like certificate with respect to Parent, Buyer and
Merger Sub issued by the Secretary of State of the state or province, as the
case may be, of each such entity’s incorporation.

(e) Escrow Agreement. Buyer, Merger Sub and the Escrow Agent shall have executed
the Escrow Agreement.

6.3 Additional Conditions to the Obligations of Buyer and Merger Sub. The
obligation of Parent, Buyer and Merger Sub to consummate the Merger and the
other transactions contemplated by this Agreement shall be subject to the
satisfaction at or prior to the Closing of each of the following conditions, any
of which may be waived, in writing, exclusively by Buyer:

(a) Representations, Warranties and Covenants of the Company. (i) The
representations and warranties of the Company set forth in Article 3 of this
Agreement shall be true and correct in all material respects without regard to
materiality qualifiers contained therein as of the Effective Time, with the same
force and effect as if made as of the Effective Time except (x) for changes
specifically permitted by the terms of this Agreement, and (y) that the accuracy
of the representations and warranties that by their terms speak as of the date
of this Agreement or some other date will be determined as of such date;
(ii) the covenants and agreements set forth in this Agreement to be performed or
complied with by the Company at or prior to the Closing shall have been
performed or complied with in all material respects without regard to
materiality qualifiers contained therein and (iii) Buyer shall have received a
certificate from the President and Chief Executive Officer of the Company, dated
as of the Closing Date, certifying as to the matters set forth in clauses
(i) and (ii) of this Section 6.3(a).

 

-67-



--------------------------------------------------------------------------------

 

(b) Legal Opinion. Buyer shall have received a legal opinion from Smith,
Anderson, Blount, Dorsett, Mitchell & Jernigan, L.L.P., counsel to the Company,
in a customary form reasonably acceptable to Buyer.

(c) Company Options. All Company Options shall have been exercised or amended in
manner reasonably satisfactory to Buyer to provide for their termination at the
Effective Time.

(d) Company Warrants. All Company Warrants shall have been exercised or amended
in a manner reasonably satisfactory to Buyer to provide for their termination at
the Effective Time.

(e) Consents, Waivers, Approvals. The Company shall have obtained or made any
consents, waivers, approvals, notifications, disclosures, filings and
registrations set forth on Section 6.3(e) of the Company Disclosure Schedule and
shall have and provided to Buyer evidence of such action.

(f) Dissenting Shares. Not more than 5% of the issued and outstanding shares of
Company Stock shall be Dissenting Shares.

(g) FIRPTA Certificate. Buyer shall have no actual knowledge and shall not have
received a notice pursuant to Treasury Regulations Section 1.445-4 that the
statement delivered by the Company pursuant to Section 5.10 is false.

(h) Section 280G. The Company and any person who is a “disqualified individual”
(as defined in Section 280G(c) of the Code and the proposed Treasury Regulations
promulgated hereunder) with respect to the Company shall have taken any and all
actions necessary to provide that no payment or acceleration of any right to
benefits or payment pursuant to this Agreement, any Employee Plan, Contract or
any other plan or arrangement shall constitute an “excess parachute payment”
within the meaning of Section 280G(b)(1) of the Code.

(i) 401(k) Plan. Each Employee Plan intended to qualify under Section 401(k) of
the Code shall have been terminated in a manner satisfactory to Buyer and such
that Buyer shall have no further liability thereunder after the Effective Time.

(j) Good Standing. Buyer and Merger Sub shall have received a certificate of
status, compliance good standing or like certificate with respect to the Company
issued by the Secretary of State of the State of Delaware.

(k) Escrow Agreement. The Company, the Stockholder Representative and the Escrow
Agent shall have executed the Escrow Agreement.

(l) Stockholder Representative Agreement. The Stockholder Representative, who
shall be reasonably acceptable to Buyer, shall have acknowledged the Stockholder
Representative Agreement.

(m) Net Working Capital Certificate. Buyer and Merger Sub shall have received a
certificate executed by the Chief Executive Officer and Chief Financial Officer
of the

Company, dated as of the Closing, certifying that the Net Working Capital of the
Company as of the Closing Date, which amount shall reflect the Permitted
Distribution is not less than the Escrow Amount (the “Net Working Capital
Certificate”).

 

-68-



--------------------------------------------------------------------------------

 

ARTICLE 7.

INDEMNIFICATION

7.1 Indemnification by Parent, Buyer and Surviving Corporation. Subject to the
limitations set forth in this Agreement from and after the Effective Time,
Parent, Buyer and the Surviving Corporation, jointly and severally, will
indemnify, defend, and hold harmless each of the Company Holders, and each of
their respective directors, officers, employees, representatives and other
Affiliates, from and against any and all Indemnifiable Losses related to or
arising out of or in connection with any breach by Parent, Buyer or Merger Sub
of any representation, warranty, covenant, agreement, obligation, or undertaking
made by Parent, Buyer or Merger Sub in this Agreement (including any schedule or
exhibit hereto), or any other agreement, instrument, certificate, or other
document delivered on or after the Effective Date hereof by or on behalf of
Parent, Buyer or Merger Sub in connection with this Agreement or the Merger.

7.2 Indemnification by the Company Holders. Subject to the limitations set forth
in this Agreement, by virtue of the approval of the execution and delivery by
the Company of this Agreement, from and after the Effective Time, each of the
Company Holders (regardless of whether or not such Company Holder has actually
voted his, her or its Company Stock, if any, in favor of the execution and
delivery by the Company of this Agreement) shall be deemed to have agreed,
severally (but not jointly) and in proportion to each Company Holder’s Escrow
Pro-Rata Portion of the Escrow Amount, and to each Company Holder’s Earnout
Pro-Rata Portion, if and when payable, of the Maximum Earnout Amount, the Wound
Closure Milestone Payment and the Orthopedic Milestone Payment otherwise due to
them, to indemnify, defend and hold harmless Parent, Buyer, the Surviving
Corporation, and each of their respective directors, officers, employees,
representatives and other Affiliates, from and against any and all Indemnifiable
Losses related to or arising out of or in connection with:

(a) any breach by the Company of any representation, warranty, covenant,
agreement, obligation or undertaking made by the Company in this Agreement (as
modified by the Company Disclosure Schedule, in the case of representations and
warranties made as of the date of this Agreement), or any other agreement,
instrument or certificate delivered on or after the Effective Date hereof by or
on behalf of the Company in connection with this Agreement or the Merger,
including but not limited to the Merger Consideration Spreadsheet (as may be
amended by the Stockholder Representative and provided to Buyer);

(b) any payments made by Parent, Buyer, the Merger Sub or the Surviving
Corporation after the Effective Time with respect to any Dissenting Shares to
the extent that such payments exceed the portion of the Initial Merger
Consideration to which the holders of such Dissenting Shares would have been
entitled had such Dissenting Shares not been Dissenting Shares (collectively
“Appraisal Claims”); and

 

-69-



--------------------------------------------------------------------------------

 

(c) any costs, liabilities or expenses incurred by Parent, Buyer or the
Surviving Corporation after the Effective Time, including:

(i) all legal, mediation and arbitration expenses related to any claim brought
by or against the parties listed on Section 7.2(c)(i) of the Company Disclosure
Schedule up to $1,000,000.00 of the Escrow Amount and 50% of such additional
expenses greater than $1,000,000.00 of the Escrow Amount up to a maximum amount
of $10,000,000.00 (which represents 50% of $20,000,000.00 worth of applicable
legal, mediation and arbitration expenses incurred by Parent, Buyer or the
Surviving Corporation) (“Special Claims”); and

(ii) 50% of all legal, mediation and arbitration expenses incurred in connection
with the enforcement, defense, prosecution, interference or opposition of any
claim brought (A) by the Company (1) against a party relating to a
self-anchoring device or suture that received regulatory approval through a
510(k) process (or similar foreign process) in which approval was obtained by a
demonstration of equivalence to a previously approved Barbed Suture Product, or
(2) against a party that, together with any other party other than Parent,
Buyer, Surviving Corporation or its Affiliates, has greater than 10% of the
market share in the relevant country for product(s) that are a self-anchoring
suture that are used for the same indication as a Barbed Suture Product which is
a self-anchoring suture, or (B) against the Company relating to any Company
Proprietary Right (the “Infringement Claims”), provided, further, that any
judgment or settlement recovered by Parent, Buyer or the Surviving Corporation
that arises out of a (A) a Special Claim or (B) an Infringement Claim that does
not represent an Indemnifiable Loss under Section 7.2(a) and for which the
Company Holders indemnify Parent, Buyer and Surviving Corporation for such
legal, mediation, arbitration and other expenses incurred therewith as required
pursuant to this Section 7.2(c), shall constitute an “Infringement Recovery,”
provided, however, that Standard Income and Non-Standard Income shall not
constitute an Infringement Recovery.

7.3 Exclusive Remedy. The indemnification provisions set forth in this Article 7
and the corresponding recourse of any party entitled to indemnification pursuant
to this Article 7 (an “Indemnified Party” ) shall be the sole and exclusive
remedy of such Indemnified Party for any Indemnifiable Losses under the
indemnification provisions contained in, and for any breach of, this Agreement
except for claims based on fraud or intentional misrepresentation.

7.4 No Contribution. Except as provided in Section 7.1, each Company Holder by
virtue of the approval of the execution and delivery by the Company of this
Agreement, waives and acknowledges and agrees that he shall not have and shall
not exercise or assert (or attempt to exercise or assert), any right of
contribution, right of indemnity or other right or remedy against the Surviving
Corporation in connection with any indemnification obligation or any other
liability accruing, arising or otherwise based on a set of facts, events or
circumstances in existence prior the Effective Time to which he or she may
become subject under or in connection with this Agreement.

7.5 Indemnification Claims. If an Indemnified Party wishes to assert an
indemnification claim against a party responsible for indemnification under this
Agreement (an “Indemnifying Party” ) (which term shall be deemed to include all
Indemnifying Parties if more than one), the Indemnified Party shall deliver to
the Indemnifying Party a written notice (a “Claim Notice” ) prior to the earlier
of the expiration of the time period set forth in Section 7.8(c) or the date on
which the final Earnout Payment is made, containing (i) a statement that a
specific representation, warranty, covenant or other indemnifiable matter has
been breached by such other party (including an identification of such
representation, warranty, covenant or other indemnifiable matter); (ii) a
detailed description of the facts and circumstances, to the extent known, giving
rise to the alleged breach of such representation, warranty, covenant or other
indemnifiable matter; and (iii) an assertion that a claim for recovery under
this Article 7 is due, including a reasonable estimate of the total amount of,
the Indemnifiable Losses actually incurred or expected to be incurred by the
Indemnified Party as a direct result of such alleged breach. If, within 45
calendar days after a Claim Notice is received by the Indemnifying Party, the
Indemnifying Party does not contest such Claim Notice in writing to the
Indemnified Party, the Indemnifying Party shall be conclusively deemed to have
consented, to the recovery by the Indemnified Party of the full amount of
Indemnifiable Losses specified in the Notice of Claim in accordance with this
Article 7 (subject to the limitations contained in Sections 7.7 and 7.8 hereof),
including, in the case of the Company Holders, the forfeiture of the Escrow
Amount, the Maximum Earnout Amount, the Wound Closure Milestone Payment and the
Orthopedic Milestone Payment equal to such Indemnifiable Losses and, without
further notice, to have stipulated to the entry of a final judgment for damages
against the Indemnifying Party for such amount in any court having jurisdiction
over the matter where venue is proper. If the Indemnifying Party gives the
Indemnified Party written notice contesting all or any portion of a Claim Notice
(a “Contested Claim” ) within 45 calendar days, then such Contested Claim shall
be resolved by either (i) a written settlement agreement or memorandum executed
by the Indemnified Party and the Indemnifying Party or (ii) in the absence of
such a written settlement agreement within 45 calendar days following receipt by
the Indemnifying Party of the Claim Notice, by such appropriate remedies
available to the parties under applicable law.

 

-70-



--------------------------------------------------------------------------------

 

7.6 Third-Party Claims.

(a) In the event that any Indemnified Party desires to make a claim against an
Indemnifying Party in connection with any third-party litigation, arbitration,
action, suit, proceeding, claim or demand at any time instituted against or made
upon it for which it may seek indemnification hereunder (a “Third-Party Claim”
), then the Indemnified Party will promptly deliver a Claim Notice to the
Indemnifying Party (or, if the Indemnifying Party is the Company Holders, the
Stockholder Representative); provided that failure to promptly give such Claim
Notice will not relieve the Indemnifying Party of its indemnification
obligations under this Section 7.6, except to the extent, if any, that the
Indemnifying Party has actually been prejudiced thereby.

(b) The Indemnifying Party will have the right to assume the defense of the
Third-Party Claim with counsel of its choice reasonably satisfactory to the
Indemnified Party by written notice to the Indemnified Party within 45 calendar
days after the Indemnifying Party has received the Claim Notice; provided,
however, that the Indemnifying Party must conduct the defense of the Third-Party
Claim actively and diligently thereafter in order to preserve its rights in this
regard; and provided, further, that the Indemnified Party may retain separate
co-counsel at its sole cost and expense and participate in the defense of the
Third-Party Claim.

 

-71-



--------------------------------------------------------------------------------

 

(c) The Indemnifying Party will not consent to the entry of any judgment or
enter into any settlement with respect to the Third-Party Claim without the
prior written consent of the Indemnified Party (which consent will not be
unreasonably withheld or delayed) unless the judgment or proposed settlement
(i) includes an unconditional release of all liability of each Indemnified Party
with respect to such Third-Party Claim, and (ii) involves only the payment of
money damages that are fully covered by the Indemnifying Party (consisting, in
the case that the Company Holders, of amounts deemed to be paid by the Company
Holders pursuant to Section 7.7 by distribution of amounts to Buyer from the
Escrow Amount, or by setoff from the unpaid portion of Maximum Earnout Amount,
the Wound Closure Milestone Payment and the Orthopedic Milestone Payment
Contingent Payments in accordance with Section 7.7 (and subject to the
limitations set forth in Section 7.7 and 7.8) to be made by Buyer) and does not
impose an injunction or other equitable relief upon the Indemnified Party. So
long as the Indemnifying Party has assumed and is conducting the defense of the
Third-Party Claim in accordance with Section 7.6(b), the Indemnified Party will
not consent to the entry of any judgment or enter into any settlement with
respect to the Third-Party Claim without the prior written consent of the
Indemnifying Party (which consent will not be unreasonably conditioned, withheld
or delayed by the Indemnifying Party).

(d) In the event the Indemnifying Party fails to assume the defense of the
Third-Party Claim in accordance with Section 7.6(b), (i) the Indemnified Party
may defend against, and consent to the entry of any judgment or enter in to any
settlement with respect to, the Third-Party Claim in any manner it reasonably
may deem appropriate (and the Indemnified Party need not consult with, or obtain
any consent from, the Indemnifying Party in connection therewith), and (ii) the
Indemnifying Party will remain responsible for any Indemnifiable Losses (subject
to the limitations contained in Sections 7.7 and 7.8 hereof) the Indemnified
Party may suffer as a result of such Third-Party Claim to the extent subject to
indemnification under this Agreement.

7.7 Payment of Claims: Set Off Limitations.

(a) General. In no event shall the Company Holders be required to return any (or
forfeit any earned or payable but not yet paid) Earnout Payments or any Wound
Closure Milestone Payment or any Orthopedic Milestone Payment paid to the
Company Holders hereunder and Parent’s, Buyer’s and the Surviving Corporation’s
sole recourse for Indemnifiable Losses under this Article 7 shall be to set off
Indemnifiable Losses against the Escrow Amount, any unearned or not yet payable
Earnout Payments, Wound Closure Milestone Payments or Orthopedic Milestone
Payments.

(b) Payment of Claims Against the Company Holders. Subject to Section 7.8, in
order to satisfy any indemnification obligations of the Company Holders pursuant
to this Agreement, Parent, Buyer and the Surviving Corporation (and each of
their respective directors, officers, employees, representatives and other
Affiliates) shall have the right to recover Indemnifiable Losses that have been
incurred by recovering first against the Escrow Amount, to the extent available,
and then by setting off any such Indemnifiable Losses against any unearned
portion of the Earnout Payments, the Wound Closure Milestone Payment and the
Orthopedic Milestone Payment. All such recoveries the available portion of the
Escrow Amount shall be made on a pro-rata basis from all Company Holders based
on their Escrow Pro-Rata Portion. All such recoveries from available portions of
the Earnout Payments, the Wound Closure Milestone Payment and the Orthopedic
Milestone Payment, as applicable, shall be made on a pro-rata basis from all
Company Holders based on their Earnout Pro-Rata Portion.

 

-72-



--------------------------------------------------------------------------------

 

(c) Claims Against Buyer. Any indemnification obligations of Buyer or Merger Sub
pursuant to this Article 7 shall be paid in cash.

(d) Tax Treatment. The parties agree that to the greatest extent possible the
payment of any indemnity hereunder shall be treated as an adjustment to the
Merger Consideration paid by Buyer hereunder for Tax purposes.

7.8 Limitations of Liability.

(a) Threshold. No Indemnifying Party will be required to indemnify an
Indemnified Party hereunder until such time as the aggregate amount of
Indemnifiable Losses for which (i) Parent, Buyer, the Surviving Corporation, and
their respective directors, officers, employees, representatives, and other
Affiliates, on the one hand, or (ii) the Company, the Company Holders and their
respective directors, officers, employees, representatives, and other
Affiliates, as the case may be, on the other hand, are otherwise entitled to
indemnification pursuant to this Agreement exceeds $500,000.00 (the “Basket” ),
at which time the Indemnifying Party shall be obligated to indemnify the
Indemnified Party for the full amount of such Indemnifiable Losses that exceeds
$250,000.00, subject to limitations of this Article 7. Notwithstanding anything
to the contrary in this Section 7.8, the threshold limits imposed by this
Section 7.8(a) shall not apply to (A) any claims with respect to Buyer’s failure
to deliver the Merger Consideration, (B) any breach of the covenant contained in
Section 5.13 and (C) any Special Claim.

(b) Maximum Liability. The parties specifically agree that, notwithstanding any
provision of this Agreement to the contrary, the maximum aggregate liability of
all of the Company and the Company Holders on the one hand, and Buyer, Merger
Sub and the Surviving Corporation, on the other hand, for indemnification under
this Article 7, except in the case of fraud or, with respect to clause
(ii) below only, Buyer’s failure to deliver the Merger Consideration, will not
exceed:

(i) in the case of indemnification claims against the Company and the Company
Holders, an amount equal to the sum of (x) $20,000,000.00 and (y) 15% of the
unpaid portion of the Maximum Earnout Amount, subject to the limitations and the
set-off procedures set forth in Section 7.7; or

(ii) in the case of indemnification claims against Parent, Buyer, Merger Sub and
the Surviving Corporation, an amount equal to $20,000,000.00 plus 15% of the
unpaid portion of the Maximum Earnout Amount, subject to the limitations and the
set-off procedures set forth in Section 7.7.

(c) Time Limit. All representations and warranties in this Agreement shall
survive the Closing and shall expire on the 90 th calendar day following the end
of Earnout Year Two and no Indemnifying Party will be liable for any
Indemnifiable Losses hereunder with respect to a breach of such representations
and warranties unless a written claim for indemnification is given by the
Indemnified Party to the Indemnifying Party with respect thereto on or before
the 90th calendar day following the end of Earnout Year Two; provided, however,
that (i) any claim against Parent, Buyer, Merger Sub or the Surviving
Corporation with respect to Buyer’s failure to deliver the Merger Consideration
shall expire when the applicable statute of limitations has expired and (ii) the
representations and warranties set forth in Sections 3.20 and 3.21 shall survive
the Closing and expire on the earlier of the 90 th calendar year following
(A) the end of Earnout Year Five, (B) the end of the Additional Earnout Year, if
applicable, or (C) when the applicable statute of limitations has expired.

 

-73-



--------------------------------------------------------------------------------

 

ARTICLE 8.

TERMINATION, AMENDMENT AND WAIVER

8.1 Termination. Except as provided in Section 8.2 below, this Agreement may be
terminated and the Merger abandoned at any time prior to the Effective Time:

(a) by mutual consent of the boards of directors of the Company and Buyer;

(b) by Buyer or the Company if: (i) the Effective Time has not occurred within
60 days from the date of this Agreement (the “End Date” ) (provided that the
right to terminate this Agreement under this clause (i) shall not be available
to any party whose willful failure to fulfill any obligation hereunder has been
the cause of, or resulted in, the failure of the Effective Time to occur on or
before such date); (ii) there shall be a final non-appealable order, decree or
ruling of a court of competent jurisdiction in effect preventing consummation of
the Merger; (iii) there shall be any statute, rule, regulation or non-appealable
order enacted, promulgated or issued or deemed applicable to the Merger by any
governmental entity that would make consummation of the Merger illegal; or
(iv) the Company Stockholder Approval shall not have been obtained;

(c) by Buyer or the Company if there shall be any action taken, or any statute,
rule, regulation or order enacted, promulgated or issued or deemed applicable to
the Merger, by any governmental entity, which would: (i) prohibit Buyer’s or the
Company’s ownership or operation of any portion of the business of the Company;
or (ii) compel Buyer or the Company to dispose of or hold separate, as a result
of the Merger, any portion of the business or assets of the Company or Buyer; in
either case, the unavailability of which assets or business would have a
Material Adverse Effect on Buyer or would reasonably be expected to have a
Material Adverse Effect on Buyer’s ability to realize the benefits expected from
the Merger;

(d) by Buyer if the Company’s Board of Directors shall have failed to recommend
or modifies in a manner adverse to Buyer its recommendation concerning this
Agreement or shall have disclosed in any manner its intention to modify in a
manner adverse to Buyer such recommendation;

(e) by Buyer, if (i) a breach of or failure to perform any representation,
warranty, covenant or agreement on the part of the Company set forth in this
Agreement shall have occurred that would cause any condition set forth in
Section 6.3 not to be satisfied, and such condition cannot reasonably be
satisfied by the End Date, or (ii) the Company shall have willfully and
materially breached its obligations under Section 5.2 or 5.3;

 

-74-



--------------------------------------------------------------------------------

 

(f) by the Company, if a breach of or failure to perform any representation,
warranty, covenant or agreement on the part of Parent, Buyer or Merger Sub set
forth in this Agreement shall have occurred that would cause any condition set
forth in Section 6.2 not to be satisfied, and such condition cannot reasonably
be satisfied by the End Date; or

(g) by the Company, after compliance with the provisions of Section 5.2(c).

Where action is taken to terminate this Agreement pursuant to this Section 8.1,
it shall be sufficient for such action to be authorized by the Board of
Directors (as applicable) of the party taking such action.

8.2 Procedure for Termination. In order to terminate this Agreement pursuant to
this Article 8, a Party shall provide written notice thereof to the other
Parties.

8.3 Effect of Termination.

(a) In the event of termination of this Agreement as provided in Section 8.1,
this Agreement shall forthwith become void and there shall be no liability or
obligation on the part of Parent, Buyer, Merger Sub or the Company, or their
respective subsidiaries, officers, directors or stockholders except as provided
in this Section 8.3 and except that nothing herein shall relieve any party from
liability for breach of this Agreement and provided, further, that the
provisions of Section 5.5, this Section 8.3 and Article 9 of this Agreement
shall remain in full force and effect and survive any termination of this
Agreement.

(b) If this Agreement is terminated for any reason other than pursuant to
Section 8.1(a), 8.1(b)(ii) or (iii) or by the Company pursuant to Section 8.1(f)
or by the Company pursuant to Section 8.1(b)(i) where the Company has satisfied
all of the conditions to its obligations to consummate the Merger set forth in
Sections 6.1 and 6.3 and either Buyer has refused to effect the Merger or is
unable to effect the Merger, and within 12 months following such termination of
this Agreement, a Company Acquisition is consummated, the Company shall pay
Buyer the Alternative Transaction Fee. The Alternative Transaction Fee shall be
paid to Buyer on the date of the consummation of such Company Acquisition by
wire transfer of immediately available funds.

8.4 Extension; Waiver. At any time prior to the Effective Time, Buyer or the
Company may, to the extent legally allowed, (a) extend the time for the
performance of any of the obligations of the other party hereto; (b) waive any
inaccuracies in the representations and warranties made to such party contained
in this Agreement or in any document delivered pursuant hereto; and (c) waive
compliance with any of the agreements, covenants or conditions for the benefit
of such party contained in this Agreement. Any agreement on the part of a party
hereto to any such extension or waiver shall be valid only if set forth in an
instrument in writing signed on behalf of such party.

 

-75-



--------------------------------------------------------------------------------

 

ARTICLE 9.

MISCELLANEOUS PROVISIONS

9.1 Notices. All notices, requests and other communications hereunder must be in
writing and shall be deemed to have been duly given only if delivered personally
against written receipt or by facsimile transmission against facsimile
confirmation or mailed by internationally recognized overnight courier prepaid,
to the parties at the following addresses or facsimile numbers:

If prior to the Closing, to the Company:

Quill Medical, Inc.

2505 Meridian Parkway, Suite 150

Research Triangle Park,

North Carolina 27713

Attention: Matthew A. Megaro, President

Facsimile No.: (919) 806-1953

With a copy (which shall not constitute notice) to:

Smith, Anderson, Blount, Dorsett, Mitchell & Jernigan, L.L.P.

2500 Wachovia Capitol Center

Raleigh, North Carolina 27601

Attention: Merrill M. Mason, Esq.

Facsimile No.: (919) 821-6800

If to the Stockholder Representative:

To the address set forth in the Stockholder Representative Agreement

With a copy (which shall not constitute notice) to:

Smith, Anderson, Blount, Dorsett, Mitchell & Jernigan, L.L.P.

2500 Wachovia Capitol Center

Raleigh, North Carolina 27601

Attention: Merrill M. Mason, Esq.

Facsimile No.: (919) 821-6800

If to Parent, Buyer or Merger Sub or, if after the Closing, to the Surviving
Corporation:

Angiotech Pharmaceuticals (US), Inc.

101 W. North Bend Way, Suite 201

PO Box 2840

North Bend, Washington 98045

Attention: General Counsel

Facsimile No.: (425) 831-3091

 

-76-



--------------------------------------------------------------------------------

 

With a required copy to:

Angiotech Pharmaceuticals, Inc.

1618 Station Street

Vancouver, British Columbia

CANADA V6A 1B6

Attention: General Counsel

Attention: Vice President Business Development

Facsimile No.: (604) 221-6915

And with a copy (which shall not constitute notice) to:

Heller Ehrman LLP

275 Middlefield Road

Menlo Park, California 94025

Attention: Kyle Guse, Esq.

Facsimile No.: (650) 324-0638

All such notices, requests and other communications shall (a) if delivered
personally to the address as provided in this Section 9.1, be deemed given upon
delivery; (b) if delivered by facsimile transmission to the facsimile number as
provided for in this Section 9.1, be deemed given upon receipt of facsimile
confirmation; (c) if delivered by overnight courier to the address as provided
in this Section 9.1, be deemed given on the earlier of the first Business Day
following the date sent by such overnight courier or upon receipt (in each case
regardless of whether such notice, request or other communication is received by
any other Person to whom a copy of such notice is to be delivered pursuant to
this Section 9.1). Any party from time to time may change its address, facsimile
number or other information for the purpose of notices to that party by giving
notice specifying such change to the other party hereto.

9.2 Entire Agreement. This Agreement and the Exhibits and Schedules hereto,
including the Company Disclosure Schedule and the Confidentiality Agreement,
constitute the entire agreement among the parties with respect to the subject
matter hereof and supersede all prior agreements and understandings, both
written and oral, among the parties with respect to the subject matter hereof.

9.3 Further Assurances; Post-Closing Cooperation. At any time or from time to
time after the Closing, the parties shall execute and deliver to the other party
such other documents and instruments, provide such materials and information and
take such other actions as the other party may reasonably request to consummate
the transactions contemplated by this Agreement and otherwise to cause the other
party to fulfill its obligations under this Agreement and the transactions
contemplated hereby.

9.4 Amendment and Modification. Subject to applicable law, this Agreement may be
amended, modified or supplemented only by written agreement of Buyer, Merger Sub
and the Company at any time prior to the Effective Time; provided, however, that
after approval of this Agreement by Company Stockholders, no such amendment or
modification shall change the amount or form of the consideration to be received
by Company Holder in the Merger.

 

-77-



--------------------------------------------------------------------------------

 

9.5 Waiver of Complianc e; Consents. Any failure of Buyer or Merger Sub, on the
one hand, or the Company, on the other hand, to comply with any obligation,
covenant, agreement or condition herein may be waived by the Company (with
respect to any failure by Buyer or Merger Sub) or Buyer or Merger Sub (with
respect to any failure by the Company), respectively, only by a written
instrument signed by the party granting such waiver, but such waiver or failure
to insist upon strict compliance with such obligation, covenant, agreement or
condition shall not operate as a waiver of, or estoppel with respect to, any
subsequent or other failure. Whenever this Agreement requires or permits consent
by or on behalf of any party hereto, such consent shall be given in writing in a
manner consistent with the requirements for a waiver of compliance as set forth
in this Section 9.5.

9.6 Third-Party Beneficiaries. The terms and provisions of this Agreement are
intended solely for the benefit of each party hereto and their respective
successors or permitted assigns, and it is not the intention of the parties to
confer third-party beneficiary rights, and this Agreement does not confer any
such rights upon any other Person, except that the provisions of Section 2.7 are
intended for the benefit of the Company Holders.

9.7 No Assignment; Binding Effect. Neither this Agreement nor any right,
interest or obligation hereunder may be assigned (by operation of law or
otherwise) by any party without the prior written consent of the other parties
hereto and any attempt to do so shall be void, except that this Agreement may be
assigned without consent in connection with an Extraordinary Transaction
pursuant to Section 2.7(l). Subject to the preceding sentence, nothing in this
Section 9.7 shall diminish the right of the Stockholder Representative to
exercise his or her rights under Section 2.7(l) and provided, further, that this
Agreement shall be binding upon, inure to the benefit of and be enforceable by
the parties hereto and their respective successors and assigns. Notwithstanding
anything to the contrary in this Agreement, Buyer may pledge as collateral all
of the shares of Surviving Corporation, as may be required by Parent or Buyer to
satisfy the terms and conditions of any bona fide credit agreement, loan
agreement or similar agreement or arrangement to which the Parent or Buyer is,
or to which Parent, Buyer or the Surviving Corporation may become, a party.

9.8 Headings. The headings and table of contents used in this Agreement have
been inserted for convenience of reference only and do not define or limit the
provisions hereof.

9.9 Invalid Provisions. If any provision of this Agreement is held to be
illegal, invalid or unenforceable under any present or future Law, and if the
rights or obligations of any party hereto under this Agreement will not be
materially and adversely affected thereby, (a) such provision shall be fully
severable; (b) this Agreement shall be construed and enforced as if such
illegal, invalid or unenforceable provision had never comprised a part hereof;
(c) the remaining provisions of this Agreement shall remain in full force and
effect and shall not be affected by the illegal, invalid or unenforceable
provision or by its severance herefrom and (d) in lieu of such illegal, invalid
or unenforceable provision, there shall be added automatically as a part of this
Agreement a legal, valid and enforceable provision as similar in terms to such
illegal, invalid or unenforceable provision as may be possible.

9.10 Governing Law. This Agreement shall be construed, interpreted and the
rights of the parties determined in accordance with the laws of the State of
Delaware with respect to corporate law matters and in accordance with the laws
of the State of New York with respect to all other matters.

 

-78-



--------------------------------------------------------------------------------

 

9.11 Arbitration.

(a) Any dispute, controversy or claim relating to or arising from
Section 2.7(j)(ii) shall be exclusively and finally settled by confidential
arbitration, and any party may submit such a dispute, controversy or claim to
arbitration, provided, however, that the parties may arbitrate any other
dispute, controversy or claim relating to or arising from this Agreement in
accordance with the provisions of this Section 9.11 by mutual written consent.
The arbitration proceeding shall be held at the location of the non-instituting
party in the English language and shall be governed by the rules of the American
Arbitration Association (the “AAA”) as amended from time to time. Any procedural
rule not determined under the rules of the AAA shall be determined by the laws
of the State of New York, other than those laws that would refer the matter to
another jurisdiction.

(b) Each party shall select one arbitrator and the two arbitrators so selected
shall choose a third arbitrator to resolve the dispute, controversy or claim.
Prior to the commencement of arbitration, each Party shall certify that its
chosen arbitrator is competent to decide such dispute, controversy or claim and
the two arbitrators so certified shall jointly certify that their chosen third
arbitrator is likewise competent to decide such dispute, controversy or claim
and not have any financial or conflicting interest in the dispute, controversy
or claim. Such competence may include the ability to understand disputes which
require expertise and knowledge of processes related to the commercial
development of a medical device product which is peculiar to persons in the
medical device industry.

(c) The arbitrator(s) shall announce the award and the reasons therefor in
writing within six months after the conclusion of the presentation of evidence
and oral or written argument, or within such longer period as the parties may
agree upon in writing. The decision of the arbitrator(s) shall be final and
binding upon the parties. Judgment upon the award rendered may be entered in any
court having jurisdiction over the person or the assets of the party owing the
judgment or application may be made to such court for a judicial acceptance of
the award and an order of enforcement, as the case may be. Unless otherwise
determined by the arbitrator(s), each party involved in the arbitration shall
bear the expense of its own counsel, experts and presentation of proof, and the
expense of the arbitrators and the AAA (if any) shall be divided equally among
the parties to the arbitration.

(d) Notwithstanding the foregoing provisions of this Section 9.11, in the event
the arbitrator(s) (i) find that Buyer and its Affiliates did not satisfy their
obligations under Section 2.7(j)(ii) and (ii) award money damages to the Company
Holders as a result of such finding, the Stockholder Representative may, at his
or her sole election, either (i) accept the arbitrator(s) award of money damages
or (ii) decline to accept such money damages and elect instead to extend the
Earnout Period for one additional four calendar quarter period beginning on the
first day of the first full calendar quarter immediately after Earnout Year Five
and ending on the last day of the fourth calendar quarter immediately after
Earnout Year Five (the “Additional Earnout Year”), for which period each Company
Holder shall be entitled receive their Earnout Pro-Rata Portion of the amount
equal to (i) the Product Revenue for the Additional Earnout Year less the
Product Revenue for the prior Peak Year multiplied by (ii) two, less (A) in the
event the Wound Closure Milestone occurs during the Additional Earnout Year, the
amount of any Wound Closure Milestone Payment payable by Buyer to the Company
Stockholders in accordance with Section 2.7(h), and/or, in the event the
Orthopedic Milestone is satisfied during the Additional Earnout Year, the
Orthopedic Milestone Payment payable by Buyer to the Company Holders in
accordance with Section 2.7(h) and/or (B) any remaining Milestone Excess after
giving effect to any Milestone Excess credited against Earnout Payments in any
prior Earnout Year (in the event the amount calculated hereunder is zero or less
than zero, no Earnout Payment shall be payable for the Additional Earnout Year
and the remaining Milestone Excess will be of no further force or effect), plus
the Expense Pro-Rata Portion of any Infringement Recovery resulting from a
Special Claim or an Infringement Claim initiated by Parent, Buyer or the
Surviving Corporation during the Additional Earnout Year, 50% of any Standard
Income received by Parent, Buyer or the Surviving Corporation during the
Additional Earnout Year, and 25% of any Non-Standard Income received by Parent,
Buyer or the Surviving Corporation during the Additional Earnout Year. Any
Earnout Payment or money damages paid to the Company Holders in connection with
this Section 9.11 shall be determined and paid in accordance with the provisions
of Section 2.7.

 

-79-



--------------------------------------------------------------------------------

 

9.12 Construction. The parties hereto agree that this Agreement is the product
of negotiation between sophisticated parties and individuals, all of whom were
represented by counsel, and each of whom had an opportunity to participate in
and did participate in, the drafting of each provision hereof. Accordingly,
ambiguities in this Agreement, if any, shall not be construed strictly or in
favor of or against any party hereto but rather shall be given a fair and
reasonable construction without regard to the rule of contra preferentem.

9.13 Currency. Unless otherwise expressly set forth herein, all references
herein to currency shall be currency of the U.S.

9.14 Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

[Signature page follows]

 

-80-



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Buyer, Merger Sub, the Company and the Representative have
caused this Agreement to be signed by their duly authorized representatives, all
as of the date

first written above.

 

ANGIOTECH PHARMACEUTICALS, INC. By:   /s/ K. Thomas Bailey Name:   K. Thomas
Bailey Title:   Chief Financial Officer ANGIOTECH PHARMACEUTICALS (US), INC. By:
  /s/ K. Thomas Bailey Name:   K. Thomas Bailey Title:   Vice President,
Business Development QUAICH ACQUISITION, INC. By:   /s/ K. Thomas Bailey Name:  
K. Thomas Bailey Title:   Chief Financial Officer QUILL MEDICAL, INC. By:   /s/
Mattew A. Megaro Name:   Matthew A. Megaro Title:   Chief Executive Officer

[SIGNATURE PAGE TO AGREEMENT AND PLAN OF MERGER]

 



--------------------------------------------------------------------------------

 

EXHIBIT A TO AGREEMENT AND PLAN OF MERGER

Form of Voting Agreement

 



--------------------------------------------------------------------------------

 

EXHIBIT B TO AGREEMENT AND PLAN OF MERGER

Form of Stockholder Representative Agreement

 